EXHIBIT 10.1

 

EXECUTION COPY

 

SECOND AMENDED AND RESTATED CREDIT AND
REIMBURSEMENT AGREEMENT

 

dated as of

 

July 29, 2003

 

among

 

THE AES CORPORATION,
as Borrower,

 

AES OKLAHOMA HOLDINGS, L.L.C.,
AES HAWAII MANAGEMENT COMPANY, INC.,
AES WARRIOR RUN FUNDING, L.L.C.,
AND AES NEW YORK FUNDING, L.L.C.,
as Subsidiary Guarantors,

 

CITICORP USA, INC.,
as Administrative Agent,

 

CITIBANK, N.A.,
as Collateral Agent,

 

CITIGROUP GLOBAL MARKETS INC.,
as Lead Arranger and Book Runner,

 

BANC OF AMERICA SECURITIES LLC,
as Lead Arranger and Book Runner and as Co-Syndication Agent
(Term Loan Facility),

 

DEUTSCHE BANK SECURITIES INC.,
as Lead Arranger and Book Runner (Term Loan Facility),

 

UNION BANK OF CALIFORNIA, N.A.,
as Co-Syndication Agent (Term Loan Facility) and as Lead Arranger and Book
Runner and as Syndication Agent
(Revolving Credit Facility),

 

LEHMAN COMMERCIAL PAPER INC.,
as Co-Documentation Agent (Term Loan Facility),

 

UBS SECURITIES LLC,
as Co-Documentation Agent (Term Loan Facility),

 

SOCIÉTÉ GÉNÉRALE,
as Co-Documentation Agent (Revolving Credit Facility),

 

CREDIT LYONNAIS NEW YORK BRANCH,
as Co-Documentation Agent (Revolving Credit Facility), and

 

THE BANKS LISTED HEREIN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01 Definitions

Section 1.02 Accounting Terms and Determinations

Section 1.03 Types of Borrowing

Section 1.04 Currency Equivalents Generally

 

ARTICLE II

 

THE CREDITS

 

Section 2.01 Commitment to Lend

Section 2.02 Notice of Borrowing

Section 2.03 Revolving Letters of Credit

Section 2.04 Evidence of Debt

Section 2.05 Maturity of Loans

Section 2.06 Interest Rates

Section 2.07 Method of Electing Interest Rates

Section 2.08 Commitment Fee

Section 2.09 Termination or Reduction of Revolving Credit Loan Commitments

Section 2.10 Prepayment of the Loans

Section 2.11 General Provisions as to Payments

Section 2.12 Funding Losses

Section 2.13 Computation of Interest and Fees

Section 2.14 Revolving L/C Cash Collateral Account

Section 2.15 Computations of Outstandings; Determination of Available Amount of
Alternative Currency Letters of Credit

Section 2.16 Alternative Currency Letter of Credit Issuances

 

ARTICLE III

 

CONDITIONS

 

Section 3.01 Closing

Section 3.02 Extension of Credit

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01 Corporate Existence and Power

Section 4.02 Corporate and Governmental Authorization and Filings; No
Contravention

 

i

--------------------------------------------------------------------------------


 

Section 4.03 Compliance with Laws

Section 4.04 Binding Effect

Section 4.05 Financial Information

Section 4.06 Litigation

Section 4.07 Compliance with ERISA

Section 4.08 Environmental Matters

Section 4.09 Taxes

Section 4.10 Material AES Entities

Section 4.11 Not an Investment Company

Section 4.12 Public Utility Holding Company Act

Section 4.13 Full Disclosure

Section 4.14 Collateral Documents and Collateral

Section 4.15 Existing Letters of Credit

Section 4.16 Solvency

Section 4.17 Pledged Subsidiaries

Section 4.18 Qualified Holding Companies Debt

 

ARTICLE V

 

COVENANTS

 

Section 5.01 Information

Section 5.02 Payment of Obligations

Section 5.03 Maintenance of Property; Insurance

Section 5.04 Conduct of Business and Maintenance of Existence

Section 5.05 Compliance with Laws

Section 5.06 Inspection of Property, Books and Records

Section 5.07 Limitation on Debt

Section 5.08 Use of Proceeds

Section 5.09 Restricted Payments

Section 5.10 Negative Pledge

Section 5.11 Consolidations and Mergers

Section 5.12 Collateral Coverage Ratio

Section 5.13 Cash Flow Coverage

Section 5.14 Recourse Debt to Cash Flow Ratio

Section 5.15 Transaction with Affiliates

Section 5.16 Investments in Other Persons

Section 5.17 No Prepayment of Debt

Section 5.18 Upstreaming of Net Cash Proceeds by Subsidiaries

Section 5.19 Sales, Etc., of Assets

Section 5.20 Off Balance Sheet Obligations; Derivative Obligations

Section 5.21 Covenant to Give Security

Section 5.22 Further Assurances

 

ARTICLE VI

 

DEFAULTS

 

ii

--------------------------------------------------------------------------------


 

Section 6.01 Events of Default

Section 6.02 Notice of Default

Section 6.03 Cash Collateral

 

ARTICLE VII

 

THE AGENT

 

Section 7.01 Appointment and Authorization

Section 7.02 Agent and Affiliates

Section 7.03 Consultation with Experts

Section 7.04 Liability of Agent and Collateral Agent

Section 7.05 Indemnification

Section 7.06 Credit Decision

Section 7.07 Successor Agent or Collateral Agent

Section 7.08 Administrative Agent May File Proofs of Claim

Section 7.09 Agents’ Fee

Section 7.10 Amendment to the Security Agreement and Collateral Trust Agreement

Section 7.11 Delivery of Information

 

ARTICLE VIII

 

CHANGE IN CIRCUMSTANCES

 

Section 8.01 Basis for Determining Interest Rate Inadequate or Unfair

Section 8.02 Illegality

Section 8.03 Increased Cost and Reduced Return

Section 8.04 Taxes

Section 8.05 Base Rate Loans Substituted for Affected Euro-Dollar Loans

 

ARTICLE IX

 

SUBSIDIARY GUARANTY

 

Section 9.01 The Subsidiary Guaranty

Section 9.02 Guaranty Absolute

Section 9.03 Discharge Only Upon Payment in Full, Reinstatement in Certain
Circumstances

Section 9.04 Revolving L/C Cash Collateral Account

Section 9.05 Waiver by the Subsidiary Guarantors

Section 9.06 Subrogation

Section 9.07 Stay of Acceleration

Section 9.08 Limitation of Liability

Section 9.09 Release of Subsidiary Guarantors

Section 9.10 Representations and Warranties

Section 9.11 Covenants

 

iii

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01 Notices

Section 10.02 No Waivers

Section 10.03 Expenses; Indemnification

Section 10.04 Sharing of Set-offs

Section 10.05 Amendments and Waivers

Section 10.06 Successors and Assigns

Section 10.07 No Margin Stock

Section 10.08 Governing Law; Submission to Jurisdiction

Section 10.09 Release of Collateral

Section 10.10 Counterparts; Integration; Effectiveness

Section 10.11 Confidentiality

Section 10.12 WAIVER OF JURY TRIAL

Section 10.13 Severability; Modification to Conform to Law

Section 10.14 Judgment Currency

Section 10.15 Third Party Fronting Banks

 

iv

--------------------------------------------------------------------------------


 

Appendix I

–

Revolving Credit Loan Facility

 

 

 

Appendix II

–

Term Loan Facility

 

 

 

Appendix III

–

Existing Letters of Credit

 

 

 

Schedule I

–

Pledged Subsidiaries

 

 

 

Schedule II

–

Assigned Agreements

 

 

 

Schedule III

–

Non-Pledged Subsidiaries

 

 

 

Schedule IV

–

Excluded AES Entities

 

 

 

Schedule 5.15

–

Existing Agreements with Affiliates

 

 

 

Schedule V

–

Qualified Holding Companies

 

 

 

Schedule VI

–

Existing Debt

 

 

 

Exhibit A-1

–

Form of Revolving Credit Loan Note

 

 

 

Exhibit A-2

–

Form of Term Loan Note

 

 

 

Exhibit B-1

–

Form of Opinion of the General Counsel of the Borrower

 

 

 

Exhibit B-2

–

Form of Opinion of Davis Polk & Wardwell, Special Counsel for the Borrower

 

 

 

Exhibit B-3

–

Form of Opinion of Special Counsel for certain Subsidiaries of the Borrower

 

 

 

Exhibit B-4

–

Form of Opinion of Morris, Nichols, Arsht & Tunnell, Delaware counsel for the
Borrower

 

 

 

Exhibit B-5

–

Form of Opinion of Maples and Calder, Cayman Islands counsel for the Borrower

 

 

 

Exhibit B-6

–

Form of Opinion of Conyers Dill & Pearman, British Virgin Islands counsel for
the Borrower

 

 

 

Exhibit B-7

–

Form of Opinion of Shearman & Sterling, Special Counsel for the Agent

 

 

 

Exhibit C-1

–

Form of Revolving Credit Loan Facility Assignment and Assumption Agreement

 

v

--------------------------------------------------------------------------------


 

Exhibit C-2

–

Form of Term Loan Facility Assignment and Assumption Agreement

 

 

 

Exhibit C-3

–

Form of Third Party Fronting Bank Assignment and Assumption Agreement

 

 

 

Exhibit D

–

Form of Third Party Fronting Bank Agreement

 

vi

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AND
REIMBURSEMENT AGREEMENT

 

SECOND AMENDED AND RESTATED CREDIT AND REIMBURSEMENT AGREEMENT dated as of
July 29, 2003 among THE AES CORPORATION, a Delaware corporation (the
“Borrower”), the SUBSIDIARY GUARANTORS listed herein, the BANKS listed on the
signatures pages hereof, CITIGROUP GLOBAL MARKETS INC., as Lead Arranger and
Book Runner, BANC OF AMERICA SECURITIES LLC, as Lead Arranger and Book Runner
and as Co-Syndication Agent (for the Term Loan Facility (as hereinafter
defined)), DEUTSCHE BANK SECURITIES INC, as Lead Arranger and Book Runner (for
the Term Loan Facility), UNION BANK OF CALIFORNIA, N.A., as Co-Syndication Agent
(for the Term Loan Facility) and as Lead Arranger and Book Runner and as
Syndication Agent (for the Revolving Credit Facility (as hereinafter defined)),
LEHMAN COMMERCIAL PAPER INC., as Co-Documentation Agent (Term Loan Facility),
UBS SECURITIES LLC, as Co-Documentation Agent (Term Loan Facility), SOCIÉTÉ
GÉNÉRALE, as Co-Documentation Agent (Revolving Credit Facility), CREDIT LYONNAIS
NEW YORK BRANCH, as Co-Documentation Agent (Revolving Credit Facility), CITICORP
USA, INC., as Administrative Agent for the Bank Parties (the “Agent”) and
CITIBANK, N.A., as Collateral Agent for the Bank Parties (the “Collateral
Agent”).

 

PRELIMINARY STATEMENTS:

 

1.                                       The Borrower is party to an Amended and
Restated Credit and Reimbursement Agreement dated as of December 12, 2002 (as
amended, amended and restated, supplemented or otherwise modified through the
date hereof, the “Existing Bank Credit Agreement”) among the subsidiary
guarantors listed therein, the banks listed on the signatures pages thereof, the
revolving fronting banks and the Drax letter of credit fronting bank listed
therein, Salomon Smith Barney, Inc., as lead arranger and book runner, Bank of
America, N.A., as lead arranger and book runner and as syndication agent (for
the revolving credit facility, the Drax letter of credit facility and the
tranche A term loan facility), Union Bank of California, N.A., as lead arranger
and book runner and as syndication agent (for the tranche B term loan facility)
and Citicorp USA, Inc., as administrative agent (in such capacity, the “Existing
Agent”) and as collateral agent for the bank parties (in such capacity, the
“Existing Collateral Agent”).

 

2.                                       The Borrower wishes to amend and
restate the Existing Bank Credit Agreement by execution of this Agreement to,
among other things, extend the maturities of the Existing Bank Credit Agreement
and restructure certain other provisions of the Existing Bank Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree to amend and
restate the Existing Bank Credit Agreement (and the lenders under the Existing
Bank Credit Agreement by accepting the repayment of obligations owed to such
lenders thereunder agree), and the Existing Bank Credit Agreement is hereby
amended and restated, in its entirety as follows:

 

--------------------------------------------------------------------------------


 


ARTICLE I


 


DEFINITIONS


 

Section 1.01  Definitions.

 

The following terms, as used herein, have the following meanings:

 

“Actionable Default” means an Event of Default described in clauses (a), (e),
(f), (g) and (h) of Section 6.01.

 

“Acquired Debt” means Debt of a Person existing at the time the Person merges
with or into any Subsidiary or becomes a Subsidiary and not incurred in
connection with, or in contemplation of, such merger or such Person becoming a
Subsidiary.

 

“Additional Collateral Trust Agreement Collateral” means the “Additional
Collateral” referred to in the Collateral Trust Agreement.

 

“Adjusted Free Cash Flow” means, as of the end of any fiscal year, an amount
equal to (i) the Adjusted Parent Operating Cash Flow for such fiscal year plus
(ii) the aggregate amount of Net Cash Proceeds from Covered Asset Sales received
by the Borrower and permitted to be retained by the Borrower under the terms of
this Agreement during such fiscal year less (iii) the aggregate amount of any
Investments (other than Temporary Cash Investments) made in cash by the Borrower
during such fiscal year in accordance with the terms of this Agreement, less
(iv) the aggregate principal amount of Debt repaid or prepaid with cash by the
Borrower during such fiscal year in accordance with the terms of this Agreement,
excluding (x) Debt in respect of Revolving Credit Loans and Revolving Letters of
Credit (unless the Revolving Credit Commitments are permanently reduced in a
corresponding amount in connection with such repayment or prepayment), (y) Debt
required to be repaid or prepaid with the Net Cash Proceeds of Asset Sales in
accordance with the requirements of Section 2.10(b) and (z) repayments or
prepayments of Debt financed by incurring other Debt less (v) the aggregate
amount for such fiscal year of Corporate Charges.

 

“Adjusted London Interbank Offered Rate” means, for any Interest Period and
subject to Section 2.02(a)(iv), a rate per annum equal to the quotient obtained
(rounded upward, if necessary, to the next higher 1/100th of 1%) by dividing
(i) the applicable London Interbank Offered Rate by (ii) 1.00 minus the
Euro-Dollar Reserve Percentage.

 

“Adjusted Parent Operating Cash Flow” means, for any period, (i) Parent
Operating Cash Flow for such period less (ii) the sum of the following expenses
(determined without duplication), in each case to the extent paid by the
Borrower during such period and regardless of whether any such amount was
accrued during such period:

 

(A)                              income tax expenses of the Borrower and its
Subsidiaries; and

 

(B)                                corporate overhead expenses.

 

2

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means, with respect to each Bank Party, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Borrower) duly completed by such Bank.

 

“Adverse Alternative Currency Letters of Credit” has the meaning set forth in
Section 2.16.

 

“AES” means The AES Corporation, a Delaware corporation, and its successors.

 

“AES Business” shall have the meaning set forth in Section 5.07(b)(ii).

 

“AES BVI II” means AES International Holdings II, Ltd., a company organized
under the laws of the British Virgin Islands.

 

“AES Electric” means Applied Energy Services Electric Limited, an English
corporation, and its successors.

 

“AES Hawaii Management” means AES Hawaii Management Company, Inc., a Delaware
corporation and a Subsidiary of the Borrower, and its successors.

 

“AES Management Group” means (i) individuals who are members of the board of
directors or officers of the Borrower or the president of any Material AES
Entity; (ii) their respective spouses, children, grandchildren, siblings and
parents; (iii) trusts established for the sole or principal benefit of Persons
described in clauses (i) and (ii) above; (iv) heirs, executors, administrators
and personal or legal representatives of Persons described in clauses (i) and
(ii) above; and (v) any corporation or other Person that is controlled by, and a
majority of the equity interests in which are directly owned by, Persons
described in clauses (i) and (ii) above.

 

“AES N.Y. Funding Credit Facility” means the Loan Agreement dated as of
November 30, 2001, as amended, supplemented or otherwise modified from time to
time, among AES New York, the banks party thereto, and Citibank, N.A., as agent.

 

“AES New York” means AES New York Funding, L.L.C., a Delaware limited liability
company and a wholly-owned Subsidiary of the Borrower, and its successors.

 

“AES Oklahoma” means AES Oklahoma Holdings, L.L.C., a Delaware limited liability
company and a Subsidiary of the Borrower, and its successors.

 

“AES Warrior Run” means AES Warrior Run Funding, L.L.C., a Delaware limited
liability company and a Wholly-Owned Consolidated Subsidiary of the Borrower,
and its successors.

 

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Borrower (a “Controlling Person”), or (ii) any
Person (other than the Borrower or a Subsidiary) which is controlled by or is
under common control with a Controlling Person or (iii) as to any Person (other
than the Borrower and its Subsidiaries), any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  As used herein, the term
“control”

 

3

--------------------------------------------------------------------------------


 

means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agent” means Citicorp USA, Inc., in its capacity as administrative agent for
the Bank Parties hereunder, and its successors in such capacity.

 

“Alternative Currency” means (i) any lawful currency (other than Dollars) that
is freely transferable and convertible into Dollars or (ii) with respect to any
Revolving Letter of Credit issued by a Revolving Fronting Bank, any other lawful
currency (other than Dollars) that such Revolving Fronting Bank agrees may be
used as the designated currency of such Revolving Letter of Credit; provided
that such Revolving Fronting Bank is able to provide, and continues to provide,
to the Agent the information required pursuant to Section 2.15(b) with respect
to such Revolving Letter of Credit.

 

“Alternative Currency Letter of Credit” means any Revolving Letter of Credit
having a stated amount denominated in an Alternative Currency.

 

“Amendment No. 1 to the Collateral Trust Agreement” means Amendment No. 1 to the
Collateral Trust Agreement dated as of the date hereof, by and among each
grantor thereunder, the Representatives (as defined in the Collateral Trust
Agreement) and the Corporate Trustee.

 

“Amendment No. 1 to the Security Agreement” means Amendment No. 1 to the
Security Agreement dated as of the date hereof, by and among each grantor
thereunder, the Collateral Trustees and the Agent.

 

“Applicable Lending Office” means, with respect to any Bank Party, (i) in the
case of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of
its Euro-Dollar Loans, its Euro-Dollar Lending Office.

 

“Arranger Parties” means Citigroup Global Markets Inc., as Lead Arranger and
Book Runner, Banc of America Securities LLC, as Lead Arranger and Book Runner
and as Co-Syndication Agent (Term Loan Facility), Deutsche Bank Securities Inc.,
as Lead Arranger and Book Runner (Term Loan Facility) and Union Bank of
California, N.A., as Co-Syndication Agent (Term Loan Facility) and as Lead
Arranger and Book Runner and as Syndication Agent (Revolving Credit Facility).

 

“Asset Sale” means any sale, lease, transfer or other disposition (including any
such transaction effected by way of merger or consolidation or by way of an
Equity Issuance by a Subsidiary) by the Borrower or any of its Subsidiaries, but
excluding any transactions permitted by the provisions of Section 5.19 (other
than subsection (iv) thereof); provided that a disposition of such assets not
excluded during any fiscal year shall not constitute an Asset Sale unless and
until (and only to the extent that) the aggregate Net Cash Proceeds from such
disposition, when combined with all other such dispositions previously made
during such fiscal year, exceeds $10,000,000.

 

4

--------------------------------------------------------------------------------


 

“Asset Sale Proceeds Basket” means at any time of determination, (i) the
aggregate amount of Net Cash Proceeds received by the Borrower after the
Effective Date and prior to such time of determination from Covered Asset Sales
that are not required to prepay the Facilities as set forth in Section 2.10,
less (ii) the amounts referred to in clause (i) above that were applied to the
repayment of any Debt prior to such time in accordance with the provisions of
Section 5.17(viii) (other than any Debt repaid with an amount from the Equity
Basket at such time).

 

“Assigned Agreements” has the meaning set forth in Section 4.14(d).

 

“Assignee” has the meaning set forth in Section 10.06(c).

 

“Assignment and Assumption” means an assignment and assumption agreement
substantially in the form of Exhibit C-1, C-2 or C-3 hereto, as applicable.

 

“Automatic Acceleration Event” means the occurrence, with respect to the
Borrower, of any of the Events of Default listed in clauses (g) and (h) of
Section 6.01.

 

“Available Amount” means, for any Revolving Letter of Credit on any date of
determination, the maximum aggregate amount (which, in the case of an
Alternative Currency Letter of Credit, shall be the Dollar Equivalent on such
date of determination of such amount) available to be drawn under such Revolving
Letter of Credit at any time on or after such date, the determination of such
maximum amount to assume the compliance with and satisfaction of all conditions
for drawing enumerated therein.

 

“Bank” means each lender listed on the signature pages hereof, each Assignee
which becomes a Bank pursuant to Section 10.06(c), and their respective
successors.  Without limiting the generality of the foregoing sentence, the term
“Banks” shall include the Term Loan Banks.

 

“Bank Party” means any Bank.

 

“Banks’ Ratable Share” means (i) in respect of the Net Cash Proceeds received
after the Effective Date from Covered Asset Sales and the incurrence of any Debt
permitted by Section 5.07(a)(ix) or 5.07(b)(iv) relating to a bridge financing
of any Covered Asset Sale, a percentage of the Creditors’ Portion equal to a
fraction (x) the numerator of which is the Total Bank Exposure at such time and
(y) the denominator of which is the sum of the Total Bank Exposure at such time
plus the aggregate principal amount of the Senior Secured Exchange Notes issued
on or prior to the date hereof and outstanding at such time plus (without
duplication) the aggregate principal amount of First Priority Secured Debt, the
proceeds of which were used to permanently reduce Total Bank Exposure or the
Senior Secured Exchange Notes and (ii) in connection with the incurrence of any
Debt pursuant to Section 5.07(a)(ii), 5.07(a)(vii), 5.07(a)(viii) and
5.07(b)(ii) (but only to the extent applicable pursuant to the proviso thereof)
or 5.07(b)(vi), a percentage equal to a fraction (x) the numerator of which is
the Total Bank Exposure at such time and (y) the denominator of which is the sum
of the Total Bank Exposure at such time plus the aggregate principal amount of
First Priority Secured Debt, the proceeds of which were used to permanently
reduce Total Bank Exposure.

 

5

--------------------------------------------------------------------------------


 

“Bankruptcy Law” means any law relating to bankruptcy, insolvency, winding up,
reorganization, suspension of payments, arrangement, liquidation, relief of
debtors, receivership, compromise, amalgamation, assignment for the benefit of
creditors or composition or readjustment of debts, or any equivalent or similar
proceeding or action.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (i)  the
rate of interest publicly announced by Citicorp USA, Inc. from time to time as
its Base Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal Funds
Rate for such day.

 

“Base Rate Borrowing” has the meaning set forth in the definition of “Borrowing”
herein.

 

“Base Rate Loan” means a Loan which bears interest at the Base Rate pursuant to
the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Section 2.07(a) or Article 8 plus the Base Rate Margin.

 

“Base Rate Margin” means a rate per annum equal to 3.00%.

 

“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower”has the meaning specified in the recital of the parties to this
Agreement.

 

“Borrowing”means a borrowing hereunder consisting of Revolving Credit Loans made
to the Borrower at the same time by the Revolving Credit Loan Banks pursuant to
Section 2.01(a).  A Borrowing is a “Base Rate Borrowing” if such Revolving
Credit Loans are Base Rate Loans or a “Euro-Dollar Borrowing” if such Revolving
Credit Loans are Euro-Dollar Loans.

 

“BVI Cayman Pledge Agreement” means the Pledge Agreement dated as of
December 12, 2002, made by AES BVI II in favor of the Collateral Trustees.

 

“BVI Collateral” means the “Collateral” referred to in the BVI Cayman Pledge
Agreement.

 

“Capital Commitment” means any contractual commitment or obligation under an
equity contribution or other agreement the primary purpose of which is for the
Borrower to provide to an AES Business a portion of the capital required to
finance construction projects, the acquisition of additional assets or capital
improvements being undertaken by such AES Business.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participants or other equivalents (however designated, whether voting
or non-voting) of, or interests in (however designated), the equity of such
Person, including, without limitation, all common stock and preferred stock and
partnership and joint venture interests of such Person.

 

6

--------------------------------------------------------------------------------


 

“Cash Flow Coverage Ratio” means, for any period, the ratio of (i) Adjusted
Parent Operating Cash Flow for such period to (ii) Corporate Charges for such
period.

 

“CFC” means any entity that is a controlled foreign corporation under Section
957 of the Internal Revenue Code (or any successor provision thereto).

 

“Closing Date” means the date on or after the Effective Date on which the Agent
shall have received the fees and documents specified in or pursuant to
Section 3.01.

 

“Collateral” means the Creditor Group Collateral.

 

“Collateral Account” has the meaning as set forth in the Collateral Trust
Agreement.

 

“Collateral Agent” means Citibank N.A., in its capacity as collateral agent for
the Lender Parties under the Financing Documents and its successors in such
capacity.

 

“Collateral Coverage Ratio” means, at any time, the ratio of (i) the Collateral
Value at such time to (ii) the sum of (in each case to the extent not
collateralized by cash or Temporary Cash Investments) (A) the aggregate
principal amount of Loans then outstanding, (B) the aggregate amount of the
Unused Revolving Credit Loan Commitments at such time, (C) the aggregate
Available Amount at such time, (D) the aggregate principal amount of Senior
Secured Exchange Notes then outstanding, (E) the “mark to market” value of all
outstanding Secured Hedge Agreements at such time in an amount up to
$50,000,000, (F) the amounts payable by the Borrower pursuant to any Secured
Treasury Management Service Agreement, (G) the aggregate amount payable by the
Borrower pursuant to the terms of the Sul Guarantee at such time in an amount up
to $50,000,000, (H) the reimbursement obligations pursuant to the Lake Worth
Letter of Credit in an amount up to $5,490,449 at such time and (I) the
aggregate principal amount of First Priority Secured Debt not described in the
preceding clauses (A) through (H) permitted by Section 5.10 (p) at such time.

 

“Collateral Documents” means the Security Agreement, the Collateral Trust
Agreement, the BVI Cayman Pledge Agreement and any other agreement that creates
or purports to create a Lien in favor of the Collateral Trustees for the benefit
of the Secured Holders.

 

“Collateral Trust Agreement” means the Collateral Trust Agreement dated as of
December 12, 2002 made by the grantors thereunder in favor of the Collateral
Trustees, as amended from time to time.

 

“Collateral Trustees” has the meaning as set forth in the Collateral Trust
Agreement.

 

“Collateral Value” means, at any time, the aggregate book value at such time of
the percentage of Equity Interests pledged in favor of the Secured Holders
(other than the Equity Interests of the Excluded AES Entities); provided that
the book value of each Subsidiary whose Equity Interests are being pledged shall
be determined at such time (without giving effect to any accumulated other
comprehensive gain or loss) by the sum of (i) its contributed capital less
(ii) its intercompany receivables, plus (iii) its pre-tax retained earnings,
plus (iv) its

 

7

--------------------------------------------------------------------------------


 

intercompany payables and less (v) dividends paid to the Borrower by such
Subsidiary; provided further that for purposes of determining IPALCO’s book
value, IPALCO’s contributed capital shall be calculated on a purchase accounting
basis.

 

“Conduit Lender” means any special purpose corporation organized and
administered by any Bank for the purpose of making Loans hereunder otherwise
required to be made by such Bank and designated by such Bank in a written
instrument, subject to the consent of the Agent and the Borrower (which, in each
case, shall not be unreasonably withheld or delayed); provided that the
designation by any Bank of a Conduit Lender shall not relieve the designating
Bank of any of its obligations to fund a Loan under the Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating Bank
(and not the Conduit Lender) shall have the sole right and responsibility to
deliver all consents and waivers required or requested under this Agreement with
respect to its Conduit Lender, and provided further that no Conduit Lender shall
(a) be entitled to receive any greater amount pursuant to Section 8.03, 8.04 or
10.03 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Revolving Credit Commitment hereunder.

 

“Consolidated Subsidiary” means, at any date with respect to any Person, any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date.

 

“Controlling Person” has the meaning set forth in the definition of “Affiliate”
herein.

 

“Corporate Charges” means, for any period, the sum of the following amounts
(determined without duplication), in each case to the extent paid by the
Borrower during such period and regardless of whether any such amount was
accrued during such period:

 

(A)                              interest expense of the Borrower for such
period:

 

(i)                                     including, without limitation, interest
expense attributable to (x) the accretion of original issue discount on Debt
issued at less than face value thereof and (y) any interest added to the
principal amount of Debt but;

 

(ii)                                  excluding any interest expense to the
extent that (x) the Borrower has the option or obligation to pay or satisfy such
interest expense by the issuance of Capital Stock of the Borrower or other
securities of the Borrower which would not constitute Recourse Debt and (y) the
Borrower has not paid or satisfied such interest expense during such period with
cash or by the issuance of Recourse Debt; and

 

(B)                                rental expense of the Borrower for such
period;

 

(C)                                dividends paid on the Borrower’s Redeemable
Stock during such period; and

 

8

--------------------------------------------------------------------------------


 

(D)                               dividends paid on the Existing Trust Preferred
Securities.

 

“Corporate Trustee” means Wilmington Trust Company, a Delaware banking
corporation, as Corporate Trustee under the Collateral Trust Agreement and any
successor in such capacity.

 

“Covered Asset Sale” means any Asset Sale.

 

“Credit Agreement Documents” has the meaning set forth in the Collateral Trust
Agreement.

 

“Credit Party” has the meaning set forth in Section 8.03.

 

“Creditor Group Collateral” means the Security Agreement Collateral, the
Additional Collateral Trust Agreement Collateral and the BVI Collateral.

 

“Creditors’ Portion” means, in respect of any Net Cash Proceeds from (i) Covered
Asset Sales or (ii) Debt permitted by Section 5.07(a)(ix) or Section
5.07(b)(iv), in each case referred to in clause (ii) relating to a bridge
financing of any Covered Asset Sale (the “Bridge Debt”), the following:

 

(x)                                   with respect to the first $375,000,000 of
Net Cash Proceeds from Covered Asset Sales and/or Bridge Debt received after the
Effective Date, 80% of such Net Cash Proceeds from Covered Asset Sales and/or
Bridge Debt;

 

(y)                                 with respect to all other Net Cash Proceeds
from Covered Asset Sales and/or Bridge Debt received after the Effective Date
(after giving effect to the Net Cash Proceeds from Covered Asset Sales and/or
Bridge Debt described in clause (x)), (A) 60% of such Net Cash Proceeds from
Covered Asset Sales and/or Bridge Debt, at any time that the Recourse Debt to
Cash Flow Ratio is greater to or equal to 5.0:1.0 or (B) 50% of such Net Cash
Proceeds from Covered Asset Sales and/or Bridge Debt, at any time that the
Recourse Debt to Cash Flow Ratio is less than 5.0:1.0.

 

“Debt” of any Person means at any date, without duplication, (i) all Obligations
of such Person for borrowed money; (ii) all Obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (iii) all Obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business;
(iv) all Obligations of such Person as lessee which are capitalized in
accordance with generally accepted accounting principles; (v) all Obligations
(whether contingent or non-contingent) of such Person to reimburse any bank or
other Person in respect of amounts paid under a letter of credit, surety or
performance bond or similar instrument; (vi) all Debt secured by a Lien on any
asset of such Person, whether or not such Debt is otherwise an obligation of
such Person; (vii) all Debt of others Guaranteed by such Person and (viii) all
Redeemable Stock of such Person valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends.  For
purposes hereof, contingent obligations of the type described in clause (v) of
this definition with respect to letters of credit not issued hereunder shall not
be treated as “Debt” hereunder to the extent that such obligations are cash

 

9

--------------------------------------------------------------------------------


 

collateralized or to the extent that the issuer of any such letter of credit is
entitled to draw under a Revolving Letter of Credit issued hereunder which by
its terms requires that Revolving L/C Drawings under such letter of credit be
applied only to reimburse such issuer for amounts paid by such issuer under such
letter of credit.  The obligations of the Borrower under any Capital Commitment
or under any agreement, in the form of indemnity or contingent equity
contribution agreement or otherwise, pursuant to which the Borrower agrees to
protect any Person, in whole or in part, from tax liabilities, environmental
liabilities, political risks, including currency convertibility and
transferability risk and changes in law, or construction cost overruns shall not
constitute Debt.

 

“Debt Exchange Equity Issuance” means an Equity Issuance by the Borrower in
exchange for any Debt of the Borrower permitted by Section 5.07(a)(ii) (“Equity
Exchanged Debt”), provided that (a) in no event shall the Equity Interests
issued in respect of such Equity Issuance be Redeemable Stock and (b) such
Equity Interests shall, by their terms, not require the payment of any cash
dividend or any other cash payment during any calendar year on or prior to the
Term Loan Termination Date that is greater than the interest payable in cash
that would have been payable on the Equity Exchanged Debt during such calendar
year to any holder thereof.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.  For purposes of
determining the aggregate amount of Derivative Obligations on any date or the
Recourse Debt to Cash Flow Ratio on any date, the Derivative Obligations of the
applicable Person in respect of any Hedging Agreement shall be the maximum
aggregate amount (after giving effect to any netting agreements to the extent
such netting agreements are with the same Person to whom any such Derivative
Obligations are owed or with Affiliates of such Person) that the applicable
Person would be required to pay if such Hedging Agreement were terminated at
such time.

 

“Direct Exposure” has the meaning set forth in Section 2.14(c).

 

“Disclosed Matters” means matters disclosed in any SEC Filings made prior to
July 18, 2003 or in written materials sent by or on behalf of the Borrower to
all of the Bank Parties prior to July 18, 2003.

 

“Dollar Equivalent” means, on any date of determination with respect to any
Alternative Currency Letter of Credit, (i) in calculating the maximum aggregate
amount available to be drawn under such Alternative Currency Letter of Credit at
any time on or after such date, the amount thereof in Dollars most recently
reported to the Agent pursuant to Section 2.15 in calculating the amount of any
Revolving L/C Drawing under such Alternative

 

10

--------------------------------------------------------------------------------


 

Currency Letter of Credit, the aggregate amount of Dollars paid by the relevant
Revolving Fronting Bank to purchase the Alternative Currency paid by such
Revolving Fronting Bank in respect of such Revolving L/C Drawing.

 

“Dollars” has the meaning set forth in Section 2.16.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

“Domestic Lending Office” means, as to each Bank Party, its office located at
its address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank Party may hereafter designate as its Domestic Lending Office
by notice to the Borrower and the Agent.

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 10.10.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment, including, without limitation, ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

 

“Equity Basket” means, at any time of determination, the aggregate amount of Net
Cash Proceeds received by the Borrower after the Effective Date and prior to
such time of determination from Equity Issuances, less the aggregate amount of
such Net Cash Proceeds that were applied to the repayment of any Debt prior to
such time in accordance with the provisions of Section 5.17(viii).

 

“Equity Credit Preferred Securities” means, at any date:

 

(i)                                     Debt of the Borrower (A) that is owed to
a Special Purpose Financing Subsidiary of the Borrower; (B) that is issued in
connection with the issuance by such Special Purpose Financing Subsidiary of
Trust Preferred Securities; (C) that is subordinated in right of payment to
other Debt of the Borrower of at least the types and to at least the extent as
was, on the date of issuance thereof, the Junior Subordinated Debentures issued
by AES in connection with the issuance by AES Trust III of its $3.375 Term
Convertible Securities, Series C, on October 7, 1999 (or otherwise satisfactory
to the Agent); (D) as to which, at such date, AES has the right to defer the
payment of all interest for the period of at least 19 consecutive quarters
beginning at such date and (E) except for the Debt issued in connection with the
Existing Trust Preferred Securities, that does not mature, in whole or in part,
and is not subject to any required repayment or prepayment, any required sinking
fund or similar payment or any repayment or

 

11

--------------------------------------------------------------------------------


 

prepayment or sinking fund or similar payment at the option of the holder
thereof, prior to the fifth anniversary of the Termination Date; and

 

(ii)                                  Guarantees by the Borrower of the
obligations of the issuer of any Trust Preferred Securities in respect of such
Trust Preferred Securities; and

 

(iii)                               Mandatorily convertible securities (such as
those known as “DECS” (including tax deductible DECS)) consisting of Debt of the
Borrower that is subordinated in right of payment to other Debt of the Borrower
of at least the types and to at least the extent as was, on the date of issuance
thereof, the Junior Subordinated Debentures issued by the Borrower in connection
with the issuance by AES Trust III of its $3.375 Term Convertible Securities,
Series C, on October 7, 1999, (or otherwise satisfactory to the Agent) and which
is mandatorily convertible into, or redeemable with the proceeds of, Capital
Stock of the Borrower (other than Redeemable Stock).

 

“Equity Interest” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“Equity Issuances” means, in respect of any Person, the issuance or sale of
Equity Interests of such Person other than any such issuance to directors,
officers or employees pursuant to employee benefit plans in the ordinary course
of business (including by way of exercise of stock options).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, its Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Internal Revenue Code.

 

“Euro-Dollar Borrowing” has the meaning set forth in the definition of
“Borrowing” herein.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Lending Office” means, as to each Bank Party, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its

 

12

--------------------------------------------------------------------------------


 

Administrative Questionnaire as its Euro-Dollar Lending Office) or such other
office, branch or affiliate of such Bank Party as it may hereafter designate as
its Euro-Dollar Lending Office by notice to the Borrower and the Agent.

 

“Euro-Dollar Loan” means a Loan which bears interest at the Adjusted London
Interbank Offered Rate pursuant to the applicable Notice of Borrowing or Notice
of Interest Rate Election plus the Euro-Dollar Margin.

 

“Euro-Dollar Margin” means a rate per annum equal to 4.00%.

 

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).  The Adjusted London Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Excess Revolving L/C Collateral” has the meaning set forth in Section 2.14(d).

 

“Exchange Note Holders” means the holders of the Senior Secured Exchange Notes.

 

“Excluded AES Business” means the Drax Power Supply Business located in the
United Kingdom and any AES Business located in Brazil or Argentina.

 

“Excluded AES Entity” means any Person set forth on Schedule IV, as such
Schedule IV may be updated pursuant to Section 5.01(l)(2) whose assets consist
only of any of an Excluded AES Business and direct or indirect Investments
therein.

 

“Existing Agent” has the meaning set forth in the first preliminary statement
hereto.

 

“Existing Bank Credit Agreement” has the meaning set forth in the first
preliminary statement hereto.

 

“Existing Collateral Agent” has the meaning set forth in the first preliminary
statement hereto.

 

“Existing Letter of Credit” means a “Letter of Credit” (as defined in the
Existing Bank Credit Agreement) issued under the Existing Revolving Credit
Facility that is outstanding on the Effective Date and listed on Appendix III
under the heading “Existing Revolving Letters of Credit”.

 

13

--------------------------------------------------------------------------------


 

“Existing Trust Preferred Securities” means (i) the $3.375 Trust Preferred
Securities, Series C issued by AES Trust III on October 7, 1999 and (ii) the
$3.00 Trust Convertible Preferred Securities issued by AES Trust VII on May 17,
2000.

 

“Extension of Credit” means (i) a Borrowing pursuant to Section 2.01 or (ii) the
issuance of a Revolving Letter of Credit pursuant to Section 2.03.

 

“Facilities” means the Revolving Credit Loan Facility and the Term Loan
Facility.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to Citicorp USA, Inc. on such day on such
transactions as determined by the Agent.

 

“Financing Documents” means this Agreement, the Collateral Documents and the
Notes.

 

“Financing Parties” means (i) the Bank Parties hereunder and (ii) Exchange Note
Holders.

 

“First Priority Secured Debt” means Debt of the Borrower secured by a
first-priority lien on the Creditor Group Collateral (subject to the limitations
set forth in Section 5.10(p)), provided that Debt owed to an Affiliate of the
Borrower shall not be First-Priority Secured Debt.

 

“Foreign Subsidiary” means a Pledged Subsidiary or a Subsidiary of a Pledged
Subsidiary (other than an Excluded AES Entity) organized under the laws of a
jurisdiction other than the United States or any State thereof.

 

“Form 10-K” means the Borrower’s annual report on Form 10-K for the year ended
December 31, 2002, as filed with the Securities and Exchange Commission pursuant
to the Securities Exchange Act of 1934.

 

“Form 10-Q” means the Borrower’s quarterly report on Form 10-Q for the quarter
ended March 31, 2003, as filed with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934.

 

“GAAP” has the meaning set forth in Section 1.02.

 

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time or (ii) all Euro-Dollar Loans
having the same

 

14

--------------------------------------------------------------------------------


 

Interest Period at such time; provided that if a Loan of any particular Bank is
converted to or made as a Base Rate Loan pursuant to Article 8, such Loan shall
be included in the same Group or Groups of Loans from time to time as it would
have been in if it had not been so converted or made.

 

“Guarantee”by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or, for the avoidance of doubt, obligations of the
Borrower to provide capital to an AES Business under a Capital Commitment.  The
term “Guarantee” used as a verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 9.01.

 

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“Hedge Agreement” means any contract, instrument or agreement in respect of
Derivative Obligations.

 

“Hedge Bank” means any Bank Party or an Affiliate of a Bank Party in its
capacity as a party to a Secured Hedge Agreement.

 

“Indemnitee” has the meaning set forth in Section 10.03(b).

 

“Interest Period” means, with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three, six or, with the consent of all affected
Banks, nine or twelve months thereafter, as the Borrower may elect in such
notice; provided that:

 

(i)                                     any Interest Period which would
otherwise end on a day which is not a Euro-Dollar Business Day shall be extended
to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Euro-Dollar Business Day;

 

(ii)                                  any Interest Period which begins on the
last Euro-Dollar Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (iii) below, end on the last
Euro-Dollar Business Day of a calendar month; and

 

15

--------------------------------------------------------------------------------


 

(iii)                               any Interest Period that would otherwise end
after the Termination Date shall end on the Termination Date.

 

“Intermediate Holding Companies” has the meaning set forth in Section 5.16(b).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, Guarantee, time deposit or otherwise (but
not including any demand deposit).

 

“IPALCO” means Ipalco Enterprises, Inc., an Indiana corporation.

 

“Lake Worth Letter of Credit” has the meaning set forth in the Collateral Trust
Agreement.

 

“Lender Parties” has the meaning set forth in the Collateral Trust Agreement.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement, the Borrower or any
of its Subsidiaries shall be deemed to own subject to a Lien any asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” means a Revolving Credit Loan or a Term Loan, each of which may be a Base
Rate Loan or a Euro-Dollar Loan and “Loans” means Revolving Credit Loans or Term
Loans, each of which may be Base Rate Loans or Euro-Dollar Loans or any
combination of the foregoing.

 

“Loan Party” means each Obligor and AES BVI II.

 

“London Interbank Offered Rate” means, for any Interest Period, the average
(rounded upward, if necessary, to the next higher 1/16th of 1%) of the
respective rates per annum at which deposits in dollars are offered to each of
the Reference Banks in the London interbank market at approximately 11:00 A.M.
(London time) two business days before the first day of such Interest Period in
an amount approximately equal to the principal amount of the Euro-Dollar Loan of
such Reference Bank to which such Interest Period is to apply and for a period
of time comparable to such Interest Period.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
consolidated results of operations, consolidated financial condition or
prospects of the Borrower and its Subsidiaries taken as a whole, (b) the ability
of the Loan Parties to perform their material obligations under any Financing
Document or (c) the rights of and remedies available to any Bank Party under any
Financing Document.

 

16

--------------------------------------------------------------------------------


 

“Material AES Entity” means (i) any Subsidiary Guarantor and (ii) any other
Person in which the Borrower has a direct or indirect equity Investment if such
Person’s contribution to Parent Operating Cash Flow for the four most recently
completed fiscal quarters of the Borrower constitutes 15% or more of Parent
Operating Cash Flow for such period.

 

“Material Debt” means, with respect to any Person, Debt (other than the Loans
and the Reimbursement Obligations) of such Person arising in one transaction, in
an aggregate principal amount exceeding $50,000,000.

 

“Material Hedge Agreement” means, with respect to any Person, a Hedge Agreement
entered into by such Person in respect of which the Derivative Obligations of
such Person exceed $50,000,000.

 

“Material Obligation” means any obligation or liability in an amount equal to or
in excess of $50,000,000.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000.

 

“Maximum Outstanding Exposure” has the meaning set forth in Section 2.15.

 

“Minimum CP Rating” means (i) A-1 for Standard & Poor’s Ratings Services;
(ii) P-1 for Moody’s Investors Service, Inc.; (iii) F-1 for Fitch IBCA, Inc. and
(iv) D-1 for Duff & Phelps Credit Rating Co.

 

“Minimum Liquidity Level” means, as of any date, an amount equal to (i) the
aggregate amount of cash and Temporary Cash Investments of the Borrower on such
date and (ii) the aggregate amount of the Unused Revolving Credit Loan
Commitments on such date.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Net Cash Proceeds”:  (A) with respect to an Equity Issuance by a Subsidiary or
the incurrence of Debt (a “Covered Transaction”), means the aggregate amount of
cash received from time to time (whether as initial consideration or through
payment or disposition of deferred consideration) by the Borrower and its
Subsidiaries from such Covered Transaction after deducting therefrom (without
duplication) (i) brokerage commissions, underwriting fees and discounts, legal
fees, finder’s fees and other similar fees and commissions, (ii) in the case of
a Covered Transaction in the form of incurrence of Debt by a Subsidiary, the
amount of any Debt of such Subsidiary that, by the terms of the agreement or
instrument governing such Debt or applicable law, is required to be repaid or
prepaid and is actually so repaid or prepaid with all or a portion of the
proceeds of such Covered Transaction and (iii) any portion of the proceeds of
such Covered Transaction required to prepay or collateralize interest or
dividends payable in respect of such Covered Transaction during one six-month
period; and

 

17

--------------------------------------------------------------------------------


 

(B)                                with respect to any Asset Sale, means cash
payments received (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or otherwise,
but only as and when received (including any cash received upon sale or
disposition of such note or receivable), excluding any other consideration
received in the form of assumption by the acquiring Person of Debt or other
obligations relating to the property disposed of in such Asset Sale or received
in any other noncash form) therefrom, in each case, net of:

 

(i)                                     all legal, title and recording tax
expenses, commissions and other customary fees and expenses incurred (including,
without limitation, consent and waiver fees and any applicable premiums,
earn-out or working interest payments or payments in lieu or in termination
thereof), and all federal, state, provincial, foreign and local taxes payable to
the relevant tax authority (x) as a direct consequence of such Asset Sale, (y)
as a result of the required repayment of any Debt in any jurisdiction other than
the jurisdiction where the property disposed of was located or (z) as a result
of any repatriation to the U.S. of any proceeds of such Asset Sale,

 

(ii)                                  a reasonable reserve (which reserve if
required by the applicable sale agreement, shall be deposited into a third party
escrow account with an escrow agent and shall be maintained in such account
until such time as the applicable indemnification obligation expires or the
amounts on deposit are required to make indemnification payments) for any
indemnification payments (fixed and contingent) attributable to seller’s
indemnities to the purchaser undertaken by the Borrower or any of its
Subsidiaries in connection with such Asset Sale (but excluding any payments,
which by the terms of the indemnities will not, under any circumstances, be made
prior to the Termination Date); provided that any amounts in such reserve to the
extent not paid to the purchaser as an indemnification payment after the
expiration of any applicable time period set forth in the agreements in respect
of such Asset Sale shall be treated as “Net Cash Proceeds” for all purposes of
this Agreement,

 

(iii)                               all payments made on any Debt which must by
its terms or by applicable law be repaid out of the proceeds from such Asset
Sale, and

 

(iv)                              all required distributions and other required
payments made to minority interest holders in Subsidiaries or joint ventures as
a result of such Asset Sale;

 

provided that for purposes of determining Net Cash Proceeds received by a
Subsidiary required to be applied pursuant to Section 2.10, only that portion of
such Net Cash Proceeds received by the Borrower or a Qualified Holding Company
whose Equity Interests have been pledged to the Secured Holders pursuant to the
Collateral Documents from such Subsidiary in accordance with Section 5.18 shall
be included.

 

“Non-Pledged Subsidiaries” means (i) as of the Closing Date, each of the direct
Subsidiaries of the Borrower or of AES BVI II listed on Schedule III or (ii)
after the Closing Date, in addition to the “Non-Pledged Subsidiaries” set forth
on Schedule III, any newly formed or acquired direct (1) Subsidiary of the
Borrower whose aggregate assets have a fair market value not in excess of
$3,000,000 and, together with the fair market value of the assets of all

 

18

--------------------------------------------------------------------------------


 

Non-Pledged Subsidiaries (other than any Subsidiary which is described in clause
(2) below), does not exceed $50,000,000 or (2) Subsidiaries of the Borrower for
which a grant or perfection of a Lien on such Subsidiary’s stock would require
approvals and consents from foreign and domestic regulators and from lenders to,
and suppliers, customers or other contractual counterparties of, such
Subsidiary.

 

“Note” means a Revolving Credit Loan Note or, a Term Loan Note.

 

“Notice of Borrowing” has the meaning set forth in Section 2.02.

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.07(a).

 

“Notice of Issuance” has the meaning set forth in Section 2.03(d).

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(g) or
(h).  Without limiting the generality of the foregoing, the Obligations of the
Borrower and the Subsidiary Guarantors under the Loan Documents include (a) the
obligation to pay principal, interest, Revolving Letter of Credit commissions,
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by the Borrower and such Subsidiary Guarantor under any
Financing Document and (b) the obligation of the Borrower and such Subsidiary
Guarantor to reimburse any amount in respect of any of the foregoing that any
Bank Party, in its sole discretion, may elect to pay or advance on behalf of the
Borrower and such Subsidiary Guarantor.

 

“Obligors”means the Borrower and the Subsidiary Guarantors.

 

“Off Balance Sheet Obligation” means, with respect to any Person, any Obligation
of such Person under a synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing classified as an
operating lease in accordance with GAAP, if such Obligations would give rise to
a claim against such Person in a proceeding referred to in Section 6.01(h).

 

“Other Taxes” has the meaning set forth in Section 8.04(b).

 

“Parent” means, with respect to any Bank Party, any Person controlling such Bank
Party.

 

“Parent Operating Cash Flow” means, for any period, the sum of the following
amounts (determined without duplication), but only to the extent received in
cash by the Borrower from a Person during such period:

 

(A)                              dividends paid to the Borrower by its
Subsidiaries during such period;

 

19

--------------------------------------------------------------------------------


 

(B)                                consulting and management fees paid to the
Borrower for such period;

 

(C)                                tax sharing payments made to the Borrower
during such period;

 

(D)                               interest and other distributions paid during
such period with respect to cash and other Temporary Cash Investments of the
Borrower (other than with respect to amounts on deposit in the Revolving L/C
Cash Collateral Account); and

 

(E)                                 other cash payments made to the Borrower by
its Subsidiaries other than (i) returns of invested capital; (ii) payments of
the principal of Debt of any such Subsidiary to the Borrower and (iii) payments
in an amount equal to the aggregate amount released from debt service reserve
accounts upon the issuance of letters of credit for the account of the Borrower
and the benefit of the beneficiaries of such accounts.

 

For purposes of determining Parent Operating Cash Flow:

 

(1)                                  net cash payments received by a Qualified
Holding Company whose Equity Interests have been pledged to the Secured Holders
pursuant to the Collateral Documents during any period which could have been
(without regard for any cash held by such Qualified Holding Company at the
beginning of such period), but were not, paid as a dividend to the Borrower
during such period due to tax or other cash management considerations may be
included in Parent Operating Cash Flow for such period; provided that any
amounts so included will not be included in Parent Operating Cash Flow if and
when paid to a Borrower in any subsequent period; and

 

(2)                                  Net Cash Proceeds from Asset Sales, Equity
Issuances or the incurrence of Debt (but only to the extent that the Net Cash
Proceeds from such incurrence of Debt are paid to the Borrower or a Qualified
Holding Company as a return of capital) shall not be included in Parent
Operating Cash Flow for any period.

 

“Participant” has the meaning set forth in Section 10.06(b).

 

“Payment Restriction” means any provision in any agreement limiting the ability
of any of the Borrower’s Subsidiaries to declare or pay dividends or other
distributions in respect of its Equity Interests or repay or prepay any Debt
owed to, make loans or advances to, or otherwise transfer assets to or invest
in, the Borrower or any Subsidiary of the Borrower (whether through a covenant
restricting dividends, loans, asset transfers or investments, a financial
covenant or otherwise).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding

 

20

--------------------------------------------------------------------------------


 

standards under Section 412 of the Internal Revenue Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

“Pledged Debt” shall have the meaning specified in the Security Agreement.

 

“Pledged Subsidiary” means a direct Subsidiary of the Borrower or AES BVI II
listed on Schedule I hereto, whose Equity Interests have been pledged to the
Collateral Trustees for the benefit of the Secured Holders by the Borrower or
AES BVI II, as applicable, pursuant to the Security Agreement or the BVI Cayman
Pledge Agreement.

 

“Power Supply Business” means an electric power or thermal energy generation or
cogeneration facility or related facilities, or an electric power transmission,
distribution, fuel supply and fuel transportation facilities, or any combination
thereof (all subject to relevant security, if any, under related project
financing arrangements), together with its or their related power supply,
thermal energy and fuel contracts as well as other contractual arrangements with
customers, suppliers and contractors.

 

“PUHCA” has the meaning set forth in Section 4.12.

 

“Qualified Holding Company” means any Wholly-Owned Consolidated Subsidiary of
the Borrower that satisfies, and all of whose direct or indirect holding
companies (other than the Borrower) are Wholly-Owned Consolidated Subsidiaries
of AES that satisfy, the following conditions:

 

(i)                                     its direct and indirect interest in any
AES Business shall be limited to the ownership of Capital Stock or Debt
obligations of a Person with a direct or indirect interest in such AES Business;

 

(ii)                                  except as a result of the Financing
Documents (and permitted refinancings thereof), no consensual encumbrance or
restriction of any kind shall exist on its ability to make payments,
distributions, loans, advances or transfers to the Borrower;

 

(iii)                               it shall not have outstanding any Debt other
than Guarantees of Debt under, or Liens constituting Debt under, the Financing
Documents (and permitted refinancings thereof) and Debt to the Borrower or to
other Qualified Holding Companies (other than AES BVI II);

 

(iv)                              it shall engage in no business or other
activity, shall enter into no binding agreements and shall incur no obligations
(other than agreements with, and obligations to, the Borrower or other Qualified
Holding Companies (other than AES BVI II)) other than (A) the holding of the
Capital Stock and Debt obligations permitted under clause (i) above, including
entering into retention agreements and subordination agreements relating to such
Capital Stock and Debt, (B) the holding of cash received from its Subsidiaries
and the investment thereof in Temporary Cash Investments, (C) the payment of
dividends and other amounts to the Borrower, (D) ordinary business development

 

21

--------------------------------------------------------------------------------


 

activities, (E) the making (but not the entering into binding obligations to
make) of Investments in AES Businesses owned by its Subsidiaries and (F) in the
case of AES Electric, the making of Investments in Power Supply Business owned
by NIGEN Limited and Medway Power Limited or the repayment of up to
GBP10,000,000 owed to AES Barry as of the date of this Agreement under any
agreement by which it is bound as of the date of this Agreement; and

 

(v)                                 is listed on Schedule V hereto (as
supplemented from time to time by written notice to the Agent by the Borrower).

 

“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31.

 

“Recourse Debt” means, on any date, the sum of (i) Debt of the Borrower (other
than Equity Credit Preferred Securities) plus (ii) Derivative Obligations of the
Borrower.

 

“Recourse Debt to Cash Flow Ratio” means, for any period, the ratio of:

 

(i)                                     the sum of the Recourse Debt as of the
end of such period to;

 

(ii)                                  the Adjusted Parent Operating Cash Flow
during such period.

 

“Redeemable Stock” means any class or series of Capital Stock of any Person that
by its terms or otherwise is (i) required to be redeemed prior to the first
anniversary of the Termination Date, (ii) redeemable at the option of the holder
of such class or series of Capital Stock at any time prior to the first
anniversary of the Termination Date or (iii) convertible into or exchangeable
for (unless solely at the option of such person) Capital Stock referred to in
clause (i) or (ii) above or Debt having a scheduled maturity prior to the first
anniversary of the Termination Date; provided that any Capital Stock that would
not constitute Redeemable Stock but for provisions thereof giving holders
thereof the right to require such person to repurchase or redeem such Capital
Stock upon the occurrence of an “asset sale” or a “change of control” occurring
prior to the first anniversary of the Termination Date shall not constitute
Redeemable Stock if such Capital Stock specifically provides that such person
will not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption is permitted under the terms of this
Agreement.

 

“Reference Banks” means the respective principal London offices of Citicorp USA,
Inc., Bank of America, N.A. and Union Bank of California, N.A. and “Reference
Bank” means any one of such Reference Banks.

 

“Refunding Borrowing” means a Borrowing which, after application of the proceeds
thereof, results in no net increase in the Total Outstandings of any Revolving
Credit Loan Bank.

 

“Register” has the meaning set forth in Section 10.06(f).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

22

--------------------------------------------------------------------------------


 

“Reimbursement Obligations” means at any date the obligations then outstanding
of the Borrower under Section 2.03(f) to reimburse the Revolving Fronting Banks
for Revolving L/C Drawings under Revolving Letters of Credit.

 

“Related Fund” means with respect to any Bank Party that is a fund that invests
in bank loans, any other fund that invests in commercial loans and is managed or
advised by the same investment advisor as such Bank party or by an Affiliate of
such investment advisor.

 

“Relevant Contingent Exposure” has the meaning set forth in Section 2.14(c).

 

“Required Banks” means, at any time, Bank Parties owed or holding at least a
majority in interest of the aggregate principal amount (based in the case of any
Revolving Letter of Credit denominated in an Alternative Currency other than
Dollars, on the Dollar Equivalent at such time) of the sum of (a) the aggregate
principal amount of the Loans outstanding at such time, (b) the aggregate
Revolving Letter of Credit Liabilities outstanding at such time and (c) the
aggregate Unused Revolving Credit Loan Commitments at such time.

 

“Required Revolving Credit Loan Banks” means at any time the Revolving Credit
Loan Banks having at least a majority of the aggregate Total Exposures at such
time.

 

“Responsible Officer” means any duly authorized officer of the Borrower or any
of its Subsidiaries.

 

“Revolving Credit Loan” has the meaning set forth in Section 2.01(a).

 

“Revolving Credit Loan Bank” means each Bank having a Revolving Credit Loan
Commitment.

 

“Revolving Credit Loan Commitment” means, at any time, with respect to any
Revolving Credit Loan Bank at any time, the amount set forth opposite such
Bank’s name on Appendix I hereto under the caption “Revolving Credit Loan
Commitment” or, if such Bank has entered into one or more Assignment and
Assumptions, the amount set forth for such Bank in the Register maintained by
the Agent pursuant to Section 10.06(g) as such Bank’s “Revolving Credit Loan
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Sections 2.09 or 2.10.

 

“Revolving Credit Loan Facility” means, at any time, the aggregate amount of the
Revolving Credit Loan Banks’ Revolving Credit Loan Commitments.

 

“Revolving Credit Loan Note” means a promissory note of the Borrower to the
order of any Revolving Credit Loan Bank, in substantially the form of Exhibit
A-1 hereto, evidencing the indebtedness of the Borrower to such Bank resulting
from the Revolving Credit Loans made or deemed to have been made by such Lender.

 

“Revolving Credit Loan/Term Loan Obligations” shall have the meaning set forth
in Section 9.01(a).

 

23

--------------------------------------------------------------------------------


 

“Revolving Credit Period” means the period from and including the Effective Date
to but excluding the Termination Date.

 

“Revolving Fronting Bank” means (i) with respect to each Existing Letter of
Credit deemed to have been issued pursuant to the second sentence of Section
2.03(a), each Bank listed as issuer thereof on Appendix III hereto, as the case
may be, (ii) any Revolving Credit Loan Bank and/or (ii) any Third Party Fronting
Bank which has executed and delivered to the Agent a Third Party Fronting Bank
Agreement pursuant to Section 10.15.

 

“Revolving L/C Cash Collateral Account” has the meaning set forth in
Section 2.14(a).

 

“Revolving L/C Drawing” means a drawing effected under any Revolving Letter of
Credit.

 

“Revolving Letter of Credit” means a letter of credit issued by a Revolving
Fronting Bank pursuant to Section 2.03(a) and shall also include each Existing
Letter of Credit.

 

“Revolving Letter of Credit Commission Rate” means a rate per annum equal to
4.00%.

 

“Revolving Letter of Credit Liabilities” means, at any time and in respect of
any Revolving Letter of Credit, the sum, without duplication, of (i) the
Available Amount of such Revolving Letter of Credit plus (ii) the aggregate
unpaid amount of all Reimbursement Obligations in respect of previous Revolving
L/C Drawings made under such Revolving Letter of Credit.

 

“Revolving Letter of Credit Termination Date” has the meaning set forth in
Section 2.03(h)(i).

 

“SEC Filings” means public filings made by the Borrower with the Securities and
Exchange Commission on Form 8-K, Form 10-Q or Form 10-K, and any filed
amendments to any of the foregoing.

 

“Second-Priority Secured Debt” means (i) the Borrower’s 8¾% Second Priority
Senior Secured Notes due 2013, (ii) the Borrower’s 9% Second Priority Notes due
2015 and (iii) Debt of the Borrower that is secured by a Lien on the Creditor
Group Collateral that is pari passu with the Lien securing the Notes described
in clauses (i) or (ii) (or permitted refinancings thereof).

 

“Secured Hedge Agreement” means any Hedge Agreement permitted under Article V
that is entered into by and between the Borrower and any Hedge Bank.

 

“Secured Holders” has the meaning set forth in the Collateral Trust Agreement.

 

“Secured Obligations” has the meaning specified in the Collateral Trust
Agreement.

 

24

--------------------------------------------------------------------------------


 

“Secured Treasury Management Service Agreements” means any agreement between the
Borrower or any of its Subsidiaries and a Bank Party or an Affiliate of a Bank
Party to provide treasury management services to the Borrower.

 

“Security Agreement” means the Security Agreement dated as of December 12, 2002
made by the grantors thereunder in favor of the Collateral Trustees, as amended
from time to time.

 

“Security Agreement Collateral” means the “Collateral” referred to in the
Security Agreement.

 

“Senior Secured Exchange Notes” means the 10% Exchange Notes due December 15,
2005 issued by the Borrower pursuant to the Senior Secured Exchange Note
Indenture and any other Debt issued by the Borrower under the Senior Secured
Exchange Note Indenture.

 

“Senior Secured Exchange Note Indenture” means that certain Indenture between
the Borrower and Wells Fargo Bank Minnesota, National Association, as Trustee to
be dated as of December 13, 2002.

 

“Senior Subordinated Notes” means the 8.375% Senior Subordinated Notes due
August 2007 and the 8.50% Senior Subordinated Notes due November 2007 issued by
the Borrower pursuant to the Senior Subordinated Notes Indentures.

 

“Senior Subordinated Notes Indentures” means (i) that certain indenture between
the Borrower and The Bank of New York, as Trustee dated as of July 17, 1997 and
(ii) that certain indenture between the Borrower and Wells Fargo Bank Minnesota,
National Association (successor to The First National Bank of Chicago), as
Trustee dated as of October 29, 1997.

 

“Shared Collateral Documents” means the Security Agreement, the Collateral Trust
Agreement, the BVI Cayman Pledge Agreement and any other agreement that creates
or purports to create a Lien in favor of the Collateral Trustees for the Lender
Parties.

 

“Significant AES Entity” means (i) any Material AES Entity, (ii) AES BVI II and
(iii) any other Person (other than any Excluded AES Entity) in which the
Borrower has a direct or indirect equity Investment if (A) such Person’s
contribution to Parent Operating Cash Flow for the four most recently completed
fiscal quarters of the Borrower constitutes 10% or more of Parent Operating Cash
Flow for such period, or (B) on any date of determination, the Borrower’s direct
or indirect interest in the total assets of such Person if such Person is a
Consolidated Subsidiary or in the net assets of such Person in all other cases
is at least equal to 10% of the consolidated assets of the Borrower and its
Consolidated Subsidiaries, taken as a whole, on such date of determination.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to

 

25

--------------------------------------------------------------------------------


 

pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. 
The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Special Purpose Financing Subsidiary” means a Consolidated Subsidiary that has
no direct or indirect interest in a Power Supply Business or other AES Business
and was formed solely for the purpose of issuing Equity Credit Preferred
Securities.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.

 

“Subsidiary Guarantors” means AES Oklahoma, AES Hawaii Management, AES Warrior
Run and AES New York.

 

“Subsidiary Guaranty” has the meaning set forth in Section 9.01.

 

“Sul Guarantee” means the Guaranty in the Sponsor Agreement dated as of March 7,
2001 between the Borrower and BankBoston, N.A. Nassau Branch, as agent
(“BankBoston”) for the lenders under the Sul Credit Agreement referred to below
by the Borrower to Guarantee the obligations of AES Cayman Guaiba, Ltd., a
Cayman Islands corporation (the “Sul Borrower”) under the Credit Agreement dated
as of March 6, 2001 (the “Sul Credit Agreement”), with BankBoston, Banc of
America Securities, LLC, Unibanco – Uniao de Bancos Brasilieros S.A. and
Westdeutsche Landesbank Girozentrale, New York Branch, and the lenders named
therein (as the same may be amended or amended and restated from time to time)
in an amount of up to a maximum aggregate amount of $50,000,000.

 

“Supermajority Banks” means, at any time, Bank Parties owed or holding at least
a 66 2/3% interest of the aggregate principal amount (based in the case of any
Revolving Letter of Credit denominated in an Alternative Currency other than
Dollars, on the Dollar Equivalent at such time) of the sum of (a) the aggregate
principal amount of the Loans outstanding at such time, (b) the aggregate
Revolving Letter of Credit Liabilities outstanding at such time and (c) the
aggregate Unused Revolving Credit Loan Commitments at such time.

 

“Taxes” has the meaning set forth in Section 8.04(a).

 

“Temporary Cash Investment” means any Investment (having a maturity of not
greater than 60 days from the date of issuance thereof) in (A)(i) direct
obligations of the United States or any agency thereof, or obligations
guaranteed by the United States or any agency thereof; (ii) commercial paper
rated at least the Minimum CP Rating by any two of Standard & Poor’s Ratings
Services, Moody’s Investors Service, Inc., Fitch IBCA, Inc. and Duff & Phelps
Credit Rating Co., provided that one of such two Minimum CP Ratings is by
Standard & Poor’s

 

26

--------------------------------------------------------------------------------


 

Ratings Services or Moody’s Investors Service, Inc.; (iii) time deposits with,
including certificates of deposit issued by, any office located in the United
States of any bank or trust company which is organized or licensed under the
laws of the United States or any state thereof and has capital, surplus and
undivided profits aggregating at least $500,000,000; (iv) medium term notes,
auction rate preferred stock, asset backed securities, bonds, notes and letter
of credit supported instruments, issued by any entity organized under the laws
of the United States, or any state or municipality of the United States and
rated in any of the three highest rated categories by Standard & Poor’s Ratings
Services or Moody’s Investors Service, Inc.; (v) repurchase agreements with
respect to securities described in clause (i) above entered into with an office
of a bank or trust company meeting the criteria specified in clause (iii) above;
(vi) Euro-Dollar certificates of deposit issued by any bank or trust company
which has capital and unimpaired surplus of not less than $500,000,000 or (vii)
with respect to a Subsidiary, any category of investment designated as
permissible investments under such Subsidiary’s loan documentation; provided
that in each case (except clause (vii)) that such Investment matures within
fifteen months from the date of acquisition thereof by the Borrower or a
Subsidiary and (B) registered investment companies that are “money market funds”
within the meaning of Rule 2a-7 under the Investment Company Act of 1940.

 

“Term Loan” has the meaning specified in Section 2.01(b).

 

“Term Loan Bank” means each Bank having a Term Loan.

 

“Term Borrowings” means a borrowing consisting of simultaneous Term Loans of the
same type made by the Term Loan Banks.

 

“Term Loan Commitment” means, with respect to each Term Loan Bank, the amount
set forth opposite its name on Appendix II hereto or, if such Bank has entered
into one or more Assignment and Assumptions, the amount set forth for such Bank
in the Register maintained by the Agent pursuant to Section 10.06(g).

 

“Term Loan Facility” means, at any time, the aggregate amount of the Term Loan
Banks’ Term Loans at such time.

 

“Term Loan Note” means a promissory note of the Borrower to the order of any
Term Loan Bank, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of the Borrower to such Bank resulting from the Term Loan deemed to
have been made by such Lender.

 

“Term Loan Termination Date” has the meaning set forth in the definition of
“Termination Date” herein.

 

“Termination Date” means July 31, 2007 in the case of the Revolving Credit Loan
Facility and April 30, 2008 in the case of the Term Loan Facility; provided,
however, that if, prior to July 31, 2007, the Senior Subordinated Notes have not
been refinanced to mature on a date after April 30, 2008, or repaid in full
prior to such date, then “Termination Date” in the case of the Term Loan
Facility shall mean July 31, 2007 (the “Term Loan Termination Date”); provided
further that if the Termination Date occurs on a day that is not a Euro-Dollar
Business Day, the Termination Date shall occur on the next succeeding
Euro-Dollar Business Day unless

 

27

--------------------------------------------------------------------------------


 

such Euro-Dollar Business Day falls in another calendar month, in which case the
Termination Date shall be the next preceding Euro-Dollar Business Day.

 

“Third Party Fronting Bank” means (i) the Agent, (ii) any Term Loan Bank or any
Affiliate of any Term Loan Bank (A) a majority of whose common equity is owned,
directly or indirectly, by such Term Loan Bank, (B) that owns, directly or
indirectly, a majority of the common equity of such Term Loan Bank or (C) a
majority of whose common equity is owned, directly or indirectly, by a Person
that owns, directly or indirectly, a majority of the common equity of such Term
Loan Bank and any Subsidiary of any Term Loan Bank a majority of whose common
equity is owned directly or indirectly, by such Term Loan Bank, (iii) any
commercial bank having total assets in excess of $5,000,000,000, (iv) any
savings and loan association or savings bank organized under the laws of the
United States, or any State thereof, and having a net worth in excess of
$250,000,000 or (v) any other Person approved by the Agent, that shall, in the
case of any such Agent, Term Loan Bank, Affiliate, Parent, Subsidiary or other
financial institution or Person agree to issue letters of credit hereunder with
the consent of the Agent (which consent will be deemed to have been given unless
the Agent shall have notified the Borrower to the contrary within one day of the
Agent’s receipt of notice that such Bank, Affiliate, Parent, Subsidiary or other
financial institution or Person is to be a Third Party Fronting Bank).

 

“Third Party Fronting Bank Agreement” means an agreement, in substantially the
form of Exhibit E hereto.

 

“Total Bank Exposure” at any time means the sum of (i) the aggregate principal
amount of the Loans outstanding at such time plus (ii) the aggregate amount of
the Revolving Letter of Credit Liabilities at such time plus (iii) the aggregate
amount of the Unused Revolving Credit Loan Commitments.

 

“Total Exposure” means at any time with respect to each Revolving Credit Loan
Bank, its Revolving Credit Loan Commitment or, if the Revolving Credit Loan
Commitments shall have terminated, its Total Outstandings.

 

“Total Outstandings” means at any time, as to any Revolving Credit Loan Bank,
the sum of the aggregate outstanding principal amount of such Revolving Credit
Loan Bank’s Loans and its participation in the Revolving Letter of Credit
Liabilities and all unreimbursed Revolving L/C Drawings.

 

“Trust Preferred Securities” means, at any date:

 

(i)                                     any Existing Trust Preferred Securities,
and

 

(ii)                                  any other equity interests in a Special
Purpose Financing Subsidiary of AES (such as those known as “TECONS”, “MIPS” or
“RHINOS”): (I) that are not (A) required to be redeemed or redeemable at the
option of the holder thereof prior to the fifth anniversary of the Termination
Date or (B) convertible into or exchangeable for (unless solely at the option of
AES) equity interests referred to in clause (A) above or Debt having a scheduled
maturity, or requiring any repayments or prepayments of principal or any sinking
fund or similar payments in respect of principal or providing for

 

28

--------------------------------------------------------------------------------


 

any such repayment, prepayment, sinking fund or other payment at the option of
the holder thereof prior to the fifth anniversary of the Termination Date and
(II) as to which, at such date, AES has the right to defer the payment of all
dividends and other distributions in respect thereof for the period of at least
19 consecutive quarters beginning at such date.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Unused Revolving Credit Loan Commitments” means, with respect to any Revolving
Credit Loan Bank at any time, (a) such Bank’s Revolving Credit Loan Commitment
at such time minus (b) the sum of (i) the aggregate principal amount of all
Revolving Credit Loans outstanding at such time and owed to such Revolving
Credit Loan Bank plus (ii) such Bank’s pro rata share of the Revolving Letter of
Credit Liabilities and all unreimbursed Revolving L/C Drawings at such time.

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of Capital Stock or other ownership interests of which (except
directors’ qualifying shares) are at the time directly or indirectly owned by
AES.

 

Section 1.02  Accounting Terms and Determinations.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with generally accepted accounting principles as in effect from time
to time, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants) with the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Banks (“GAAP”); provided that, if the Borrower
notifies the Agent that the Borrower wishes to amend any covenant in Article 5
to eliminate the effect of any change in generally accepted accounting
principles on the operation of such covenant (or if the Agent notifies the
Borrower that the Required Banks wish to amend Article 5 for such purpose), then
the Borrower’s compliance with such covenant shall be determined on the basis of
generally accepted accounting principles in effect immediately before the
relevant change in generally accepted accounting principles became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Banks.

 

29

--------------------------------------------------------------------------------


 

Section 1.03  Types of Borrowing.

 

The term “Borrowing” denotes (a) the aggregation of Loans made (or deemed to
have been made) or to be made to the Borrower by one or more Banks pursuant to
Article 2 on the same day, all of which Loans are of the same type (subject to
Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period or (b) if the context so requires, the borrowing of such Loans. 
Borrowings are classified for purposes hereof by reference to the pricing of
Loans comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing
comprised of Euro-Dollar Loans).  It is understood and agreed that all
Borrowings will be made in Dollars.

 

Section 1.04  Currency Equivalents Generally.

 

For purposes of this Agreement, the equivalent in any Alternative Currency of an
amount in Dollars shall be determined at the rate of exchange quoted by the
Agent in New York, at 11:00 A.M. (New York time) on the date of determination,
to prime banks in New York for the spot purchase in the New York foreign
exchange market of such amount of Dollars with such Alternative Currency.

 


ARTICLE II


 


THE CREDITS


 

Section 2.01  Commitment to Lend.

 

(a)                                  Revolving Credit Facility.  Each Revolving
Credit Loan Bank severally agrees, on the terms and conditions set forth in this
Agreement, to make loans (each a “Revolving Credit Loan”) to the Borrower
pursuant to this Section 2.01(a) from time to time during the Revolving Credit
Period in amounts such that the Total Outstandings of such Revolving Credit Loan
Bank at any time shall not exceed the amount of its Revolving Credit Loan
Commitment at such time.  Each Borrowing under this subsection (a) shall be in
an aggregate principal amount of $5,000,000 or any larger multiple of $1,000,000
(except for Refunding Borrowings and that any such Borrowing may be in the
aggregate amount available in accordance with Section 3.02(b)) and shall be made
from the several Revolving Credit Loan Banks ratably in proportion to their
respective Revolving Credit Loan Commitments.  Within the foregoing limits, the
Borrower may borrow under this Section 2.01(a), repay, or, to the extent
permitted by Section 2.10, prepay Revolving Credit Loans and reborrow at any
time during the Revolving Credit Period.

 

(b)                                 Term Loan Facility.  Each Term Loan Bank
severally agrees on the terms and conditions set forth in this Agreement to make
a single advance (a “Term Loan”) to the Borrower on the Effective Date in an
amount not to exceed such Term Loan Bank’s Term Loan Commitment at such time. 
The Term Borrowing shall consist of Term Loans made simultaneously by the Term
Loan Banks ratably according to their Term Loan Commitments.

 

(c)                                  Term Loan Facilities.  The Term Loans are
not revolving in nature, and amounts repaid or prepaid in respect thereof may
not be reborrowed.

 

30

--------------------------------------------------------------------------------


 

Section 2.02  Notice of Borrowing.

 

(a)                                  The Borrower shall give the Agent notice (a
“Notice of Borrowing”) not later than 11:00 A.M. (New York City time) on (x) the
date of each Base Rate Borrowing and (y) the third Euro-Dollar Business Day
before each Euro-Dollar Borrowing, specifying:

 

(i)                                     the date of such Borrowing, which shall
be a Domestic Business Day in the case of a Base Rate Borrowing or a Euro-Dollar
Business Day in the case of a Euro-Dollar Borrowing;

 

(ii)                                  the aggregate amount of such Borrowing;

 

(iii)                               whether the Loans comprising such Borrowing
are to bear interest initially at the Base Rate or the Adjusted London Interbank
Offered Rate; and

 

(iv)                              in the case of a Euro-Dollar Borrowing, the
duration of the initial Interest Period applicable thereto, subject to the
provisions of the definition of “Interest Period.”

 

(b)                                 Upon receipt of a Notice of Borrowing, the
Agent shall promptly notify each Bank of the contents thereof and of such Bank’s
ratable share of such Borrowing and such Notice of Borrowing shall not
thereafter be revocable by the Borrower.

 

(c)                                  Not later than 2:00 P.M. (New York City
time) on the date of each Borrowing, each Bank shall (except as provided in
subsection (d) of this Section 2.02) make available its ratable share of such
Borrowing, in Federal or other funds immediately available in New York City, to
the Agent at its address referred to in Section 10.01.  Unless the Agent
determines that any applicable condition specified in Article 3 has not been
satisfied, the Agent will make the funds so received from the Banks available to
the Borrower requesting such Borrowing at the Agent’s aforesaid address.

 

(d)                                 If any Bank makes a new Loan hereunder to
the Borrower on a day on which the Borrower is to repay all or any part of an
outstanding Loan from such Bank, such Bank shall apply the proceeds of its new
Loan to make such repayment and only an amount equal to the difference (if any)
between the amount being borrowed and the amount being repaid shall be made
available by such Bank to the Agent as provided in subsection (c) of this
Section 2.02, or remitted by the Borrower to the Agent as provided in
Section 2.11, as the case may be.

 

(e)                                  Unless the Agent shall have received notice
from a Bank prior to the date of any Borrowing that such Bank will not make
available to the Agent such Bank’s share of such Borrowing, the Agent may assume
that such Bank has made such share available to the Agent on the date of such
Borrowing in accordance with subsections (c) and (d) of this Section 2.02 and
the Agent may, in reliance upon such assumption, make available to the Borrower
on such date a corresponding amount.  If and to the extent that such Bank shall
not have so made such share available to the Agent, such Bank and the Borrower
severally agree to repay to the Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Borrower until the date such amount is repaid to the
Agent, at (i) in the case of the Borrower, a rate per annum equal to the higher
of the Federal Funds Rate and the interest rate applicable thereto pursuant to
Section 2.06 and (ii) in the

 

31

--------------------------------------------------------------------------------


 

case of such Bank, the Federal Funds Rate.  If such Bank shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Bank’s Loan included in such Borrowing for purposes of this Agreement.

 

Section 2.03  Revolving Letters of Credit.

 

(a)                                  Issuance of Letters of Credit.  Subject to
the terms and conditions hereof, each Revolving Fronting Bank agrees to issue
letters of credit under this Section 2.03(a) upon the Borrower’s request and for
the Borrower’s account or the account of any of the Borrower’s Subsidiaries,
from time to time during the Revolving Credit Period; provided, however, that in
no event shall (i) the aggregate Available Amount for all Revolving Letters of
Credit exceed the Revolving Credit Loan Facility at such time and (ii) a
Revolving Letter of Credit be issued with an Available Amount in excess of the
Unused Revolving Credit Commitments of the Revolving Credit Loan Banks at such
time.  In addition, and notwithstanding any reference in any Existing Letter of
Credit to the Existing Bank Credit Agreement, on and as of the Effective Date,
each Existing Letter of Credit shall be deemed to be a Revolving Letter of
Credit and to have been issued on the Effective Date (by the Revolving Fronting
Bank that issued or was deemed to have issued such Existing Letter of Credit
under the Existing Bank Credit Agreement) pursuant to this Section 2.03(a);
provided, however, that nothing in this Section 2.03(a) shall extend, modify or
otherwise affect the existing expiry date under any such Existing Letter of
Credit.  Notwithstanding the foregoing, each Revolving Credit Loan Bank, in its
separate capacity as a Revolving Fronting Bank, shall only be obligated to issue
Revolving Letters of Credit having an aggregate face amount at any time that is
equal to the Revolving Credit Commitment of such Revolving Credit Loan Bank at
such time.

 

(b)                                 Participations in Letters of Credit.  Upon
the issuance (or deemed issuance) of each Revolving Letter of Credit by a
Revolving Fronting Bank pursuant to Section 2.03(a), such Revolving Fronting
Bank shall be deemed, without further action by any party hereto, to have sold
to each Revolving Credit Loan Bank (other than such Revolving Fronting Bank in
the case of Revolving Letters of Credit not issued by a Third Party Fronting
Bank) and each such Revolving Credit Loan Bank shall be deemed, without further
action by any party hereto, to have purchased from such Revolving Fronting Bank
a participation in such Revolving Letter of Credit and the related Revolving
Letter of Credit Liabilities in the amount required so that the participations
of the Revolving Credit Loan Banks (including such Revolving Fronting Bank’s
retained participation in the case of Revolving Letters of Credit not issued by
a Third Party Fronting Bank) therein shall be in proportion to their respective
Revolving Credit Loan Commitments.

 

(c)                                  Required Terms.  Each Revolving Letter of
Credit issued hereunder shall:

 

(i)                                     by its terms expire no later than five
Domestic Business Days prior to the Termination Date for the Revolving Credit
Loan Facility; except that a Revolving Fronting Bank, at it sole discretion and
without recourse to the Agent or any other Bank Party, may issue a Revolving
Letter of Credit which expires after the Termination Date for the Revolving
Credit Loan Facility, provided that five Domestic Business Days prior to the
Termination Date for the Revolving Credit Loan Facility, the Borrower shall pay
to such issuing Revolving Fronting Bank an amount in immediately available funds
equal to

 

32

--------------------------------------------------------------------------------


 

the Available Amount of such Revolving Letter of Credit, to be held by such
issuing Revolving Fronting Bank as cash collateral;

 

(ii)                                  be in a face amount of (x) not less than
$300,000 (or the equivalent thereof in an Alternative Currency); provided that
up to five Revolving Letters of Credit may be issued with stated amounts less
than $300,000 (or the equivalent thereof in an Alternative Currency) and (y) not
more than the amount that would, after giving effect to the issuance thereof
(and the related purchase and sale of participations therein pursuant to
Section 2.03(b)) cause the Total Outstandings of any Revolving Credit Loan Bank
to equal its Revolving Credit Loan Commitment; and

 

(iii)                               be in a form acceptable to the relevant
Revolving Fronting Bank.

 

(d)                                 Notice of Issuance.  Except in the case of
Existing Letters of Credit, the Borrower may request that a Revolving Letter of
Credit be issued by giving the Agent and the Revolving Fronting Banks for such
Revolving Letter of Credit a notice (a “Notice of Issuance”) at least two
Domestic Business Days before such Revolving Letter of Credit is to be issued
(or such shorter period of time as shall be acceptable to the Agent and the
relevant Revolving Fronting Banks), specifying:

 

(i)                                     the date of issuance of such Revolving
Letter of Credit;

 

(ii)                                  the expiry date of such Revolving Letter
of Credit (which shall comply with the requirements of Section 2.03(c)(i));

 

(iii)                               the proposed terms of such Revolving Letter
of Credit (or the proposed form thereof shall be attached to such Notice of
Issuance), including the face amount thereof (which shall comply with the
requirements of Section 2.03(c)(ii));

 

(iv)                              the transaction that is to be supported or
financed with such Revolving Letter of Credit, including identification of the
Power Supply Business or other AES Business, if any, to which such transaction
relates and the name of the proposed account party for such Revolving Letter of
Credit (which may be a Borrower and any subsidiary of the Borrower); and

 

(v)                                 the identity of the Revolving Fronting Banks
for such Revolving Letter of Credit, which shall comply with the definition of
“Revolving Fronting Bank” hereunder.

 

Upon the receipt of a Notice of Issuance, the Agent shall promptly notify each
Revolving Credit Loan Bank of the contents thereof and of the amount of such
Revolving Credit Loan Bank’s participation in such Revolving Letter of Credit
and such Notice of Issuance shall not thereafter be revocable by the Borrower.

 

(e)                                  Revolving L/C Drawings under Revolving
Letters of Credit.

 

(i)                                     Upon receipt from the beneficiary of any
Revolving Letter of Credit of demand for payment under such Revolving Letter of
Credit, the relevant Revolving

 

33

--------------------------------------------------------------------------------


 

Fronting Bank shall determine in accordance with the terms of such Revolving
Letter of Credit whether such request for payment should be honored.

 

(ii)                                  If the relevant Revolving Fronting Bank
determines that a demand for payment by the beneficiary of a Revolving Letter of
Credit should be honored, such Revolving Fronting Bank shall make available to
the beneficiary in accordance with the terms of such Revolving Letter of Credit
the amount of the Revolving L/C Drawing under such Revolving Letter of Credit. 
Such Revolving Fronting Bank shall thereupon promptly notify the Borrower and
the Agent of the amount of such Revolving L/C Drawing paid by it.  Upon receipt
by the Agent of such notice from the relevant Revolving Fronting Bank, the Agent
shall promptly notify each Revolving Credit Loan Bank of the amount of each such
Revolving Credit Loan Bank’s participation therein (which, in the case of any
Revolving L/C Drawing under an Alternative Currency Letter of Credit shall be
the Dollar Equivalent thereof).

 

(f)                                    Reimbursement and Other Payments by the
Borrower.

 

(i)                                     If any amount is drawn under any
Revolving Letter of Credit issued at the request of or for the account of the
Borrower or any Subsidiary of the Borrower, the Borrower irrevocably and
unconditionally agrees to reimburse the applicable Revolving Fronting Bank in
Dollars for all amounts paid by such Revolving Fronting Bank upon such Revolving
L/C Drawing (which, in the case of any Revolving L/C Drawing under an
Alternative Currency Letter of Credit shall be the Dollar Equivalent thereof),
together with any and all reasonable charges and expenses which any Revolving
Credit Loan Bank or Revolving Fronting Bank may pay or incur relative to such
Revolving L/C Drawing and all such amounts due from the Borrower shall bear
interest, payable on the date upon which such amounts shall be due and payable,
on the amount drawn for each day from and including the date such amount is
drawn to but excluding the date such reimbursement payment is due and payable at
a rate per annum equal to the rate applicable to Base Rate Loans for such day. 
If a Revolving Fronting Bank makes any payment under a Revolving Letter of
Credit, the Borrower shall reimburse such Revolving Fronting Bank by paying such
amount to the relevant Revolving Fronting Bank not later than 12:00 noon (New
York City time) on the day that such payment is made, if the Borrower receives
notice of such payment before 10:00 A.M. (New York City time) on such day, or if
such notice has not been received by the Borrower before such time on such day,
then not later than 12:00 noon (New York City time) on (i) the Domestic Business
Day that the Borrower receives such notice, if such notice is received before
10:00 A.M. (New York City time) on the day of receipt, or (ii) the next Domestic
Business Day, if such notice is not received before such time on the day of
receipt; provided that if such payment is at least $1,000,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.02, that such payment be made with the proceeds of a Base Rate
Borrowing (which shall consist of Revolving Credit Loans) in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Base Rate Borrowing
(which shall consist of Revolving Credit Loans).  Any overdue reimbursement
payment, or overdue interest thereon, shall bear interest, payable

 

34

--------------------------------------------------------------------------------


 

on demand, for each day until paid at a rate per annum equal to the sum of the
rate applicable to Base Rate Loans for such day plus 2%.

 

(ii)                                  Each payment to be made by the Borrower
pursuant to this Section 2.03(f) shall be made, in Federal or other funds
immediately available, to the applicable Revolving Fronting Bank at its address
referred to in Section 10.01.

 

(iii)                               The obligations of the Borrower to reimburse
any Revolving Fronting Bank under this Section 2.03(f) shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under all circumstances whatsoever, including
without limitation the following circumstances:

 

(A)                              any lack of validity or enforceability of any
Financing Document;

 

(B)                                any amendment or waiver of or any consent to
departure from any Financing Document (except, in the case of an effective
amendment to, waiver of or consent to a departure from any provision of this
Agreement, to the extent specified herein);

 

(C)                                the existence of any claim, set-off, defense
or other right which the Borrower may have at any time against the beneficiary
of any Revolving Letter of Credit (or any Person or entity for whom such
beneficiary may be acting), the Agent, any Revolving Fronting Bank or any
Revolving Credit Loan Bank or any other Person or entity, whether in connection
with this Agreement, any other Financing Document or any unrelated transaction;

 

(D)                               any statement or any other document presented
under any Revolving Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect whatsoever;

 

(E)                                 payment by a Revolving Fronting Bank under
any Revolving Letter of Credit against presentation of a draft or document which
does not comply with the terms of such Revolving Letter of Credit; or

 

(F)                                 to the extent permitted under applicable
law, any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

(g)                                 Payments by Revolving Credit Loan Banks with
Respect to Revolving Letters of Credit.

 

(i)                                     Each Revolving Credit Loan Bank shall
make available an amount equal to its ratable share of any Revolving L/C Drawing
under a Revolving Letter of Credit, in Federal or other funds immediately
available in New York City, to the applicable Revolving Fronting Bank by 3:00
P.M. (New York City time) on the date on which the Borrower is required to
reimburse such Revolving Fronting Bank with respect to such Revolving L/C
Drawing pursuant to Section 2.03(f)(i), together with interest on such

 

35

--------------------------------------------------------------------------------


 

amount for the period from and including the date of such Revolving L/C Drawing
to but excluding the date upon which such amount is to be made available at the
Federal Funds Rate on the date of such Revolving L/C Drawing, at such Revolving
Fronting Bank’s address referred to in Section 10.01; provided that each
Revolving Credit Loan Bank’s obligation shall be reduced by its pro rata share
of any reimbursement theretofore paid by the Borrower in respect of such
Revolving L/C Drawing pursuant to Section 2.03(f)(i).  The applicable Revolving
Fronting Bank shall notify each Revolving Credit Loan Bank of the amount of such
Revolving Credit Loan Bank’s obligation (which, in the case of any payment under
an Alternative Currency Letter of Credit, shall be the Dollar Equivalent
thereof) in respect of any Revolving L/C Drawing under a Revolving Letter of
Credit not later than 1:30 P.M. (New York City time) on the day such payment by
such Revolving Credit Loan Bank is due.  Each Revolving Credit Loan Bank shall
be subrogated to the rights of the applicable Revolving Fronting Bank against
the Borrower to the extent such payment due from such Revolving Credit Loan Bank
to such Revolving Fronting Bank is paid, plus interest thereon, from and
including the day such amount is due from such Revolving Credit Loan Bank to
such Revolving Fronting Bank to but excluding the day the Borrower makes payment
to such Revolving Fronting Bank pursuant to Section 2.03(f)(i), whether before
or after judgment, at a rate per annum equal to the sum of 2% plus the rate
applicable to Base Rate Loans for such day.  In the event that, on the date of
any Revolving L/C Drawing, (x) Total Outstandings exceeds the Maximum
Outstanding Exposure, (y) the applicable Revolving Fronting Bank is not
reimbursed by the Borrower on such date for the entire amount of such Revolving
L/C Drawing, and (z) the Revolving Credit Loan Banks, pursuant to the last
sentence of subsection (iv) below, are not obligated to reimburse such Revolving
Fronting Bank for the entire amount of such Revolving L/C Drawing, the Agent
shall, solely for purposes of determining the portion of such Revolving L/C
Drawing to be reimbursed by each Revolving Credit Loan Bank, (A) allocate the
respective Revolving Credit Loan Commitments of the Revolving Credit Loan Banks
to the Revolving Letter of Credit Liabilities of each Revolving Letter of Credit
on such date on a pro rata basis (based upon (1) the proportion of the Revolving
Credit Loan Commitments to the aggregate amount of the Revolving Letter of
Credit Liabilities of all outstanding Revolving Letters of Credit and (2) each
Revolving Credit Loan Bank’s pro rata share of the Revolving Credit Loan
Commitments), (B) based on such allocation, determine the reimbursement
obligation of each Revolving Credit Loan Bank with respect to such Revolving L/C
Drawing and (C) promptly notify each Revolving Credit Loan Bank of the amount of
its reimbursement obligation with respect to such Revolving L/C Drawing.

 

(ii)                                  If any Revolving Credit Loan Bank fails to
pay any amount required pursuant to subsection (i) of this Section 2.03(g) on
the date on which such payment is due, interest, payable on demand, shall accrue
on such Revolving Credit Loan Bank’s obligation to make such payment, for each
day from and including the date such payment becomes due to but excluding the
date such Revolving Credit Loan Bank makes such payment at a rate per annum
equal to the Federal Funds Rate.  Any payment made by any Revolving Credit Loan
Bank after 3:00 P.M. (New York City time) on any Domestic Business Day shall be
deemed for purposes of the preceding sentence to have been made on the next
succeeding Domestic Business Day.

 

36

--------------------------------------------------------------------------------


 

(iii)                               If the Borrower shall reimburse a Revolving
Fronting Bank for any Revolving L/C Drawing under a Revolving Letter of Credit
after the Revolving Credit Loan Banks shall have made funds available to such
Revolving Fronting Bank with respect to such Revolving L/C Drawing in accordance
with subsection (i) of this Section 2.03(g), such Revolving Fronting Bank shall
promptly upon receipt of such reimbursement distribute to each Revolving Credit
Loan Bank its pro rata share thereof, including interest, to the extent received
by such Revolving Fronting Bank.

 

(iv)                              The several obligations of the Revolving
Credit Loan Banks to the Revolving Fronting Banks hereunder shall be absolute,
irrevocable and unconditional under any and all circumstances whatsoever and
shall not be affected by any circumstance, including, without limitation,
(1) any set-off, counterclaim, recoupment, defense or other right which any such
Revolving Credit Loan Bank or any other Person may have against the Agent, any
Revolving Fronting Bank or any other Person for any reason whatsoever; (2) the
occurrence or continuance of a Default or an Event of Default or the termination
of the Revolving Credit Loan or any Revolving Letter of Credit; (3) any adverse
change in the condition (financial or otherwise) of any Obligor or any other
Person; (4) any breach of any Financing Document by any party thereto; (5) the
fact that any condition precedent to the issuance of, or the making of any
payment under, any Revolving Letter of Credit was not in fact met; (6) any
violation or asserted violation of law by any Revolving Credit Loan Bank or any
affiliate thereof; or (7) to the extent permitted under applicable law, any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.  Each payment by each Revolving Credit Loan Bank to a
Revolving Fronting Bank for its own account shall be made without any offset,
abatement, withholding or reduction whatsoever.  If a Revolving Fronting Bank is
required at any time (whether before or after the Termination Date) to return to
the Borrower or to a trustee, receiver, liquidator, custodian or other similar
official any portion of the payments made by the Borrower to such Revolving
Fronting Bank in payment of any Reimbursement Obligation or interest thereon
upon the insolvency of the Borrower, or the commencement of any case or
proceeding under any bankruptcy, insolvency or other similar law with respect to
the Borrower, each Revolving Credit Loan Bank shall, on demand of such Revolving
Fronting Bank, forthwith return to such Revolving Fronting Bank any amounts
transferred to such Revolving Credit Loan Bank by such Revolving Fronting Bank
in respect thereof pursuant to this subsection plus such Revolving Credit Loan
Bank’s pro rata share of any interest on such payments required to be paid to
the Person recovering such payments plus interest on the amount so demanded from
the day such demand is made, if such demand is made by 2:00 P.M. (New York City
time), or from the next following Domestic Business Day, if such demand is made
after 2:00 P.M. (New York City time), to but not including the day such amounts
are returned by such Revolving Credit Loan Bank to such Revolving Fronting Bank
at a rate per annum for each day equal to (A) the Federal Funds Rate for the day
of such demand and (B) the Base Rate plus 1% for each day thereafter. 
Notwithstanding the foregoing or any other provision contained herein, in no
event shall any Revolving Credit Loan Bank be obligated to make any payment to a
Revolving Fronting Bank to the extent that such payment would cause such Bank’s
pro rata share of the Total Outstandings hereunder to exceed such Bank’s
Revolving Credit Loan Commitment; provided that the foregoing shall not affect
the obligation of the Borrower (which is absolute, unconditional and

 

37

--------------------------------------------------------------------------------


 

irrevocable) to reimburse each Revolving Fronting Bank for the entire amount of
each payment made by such Revolving Fronting Bank under a Revolving Letter of
Credit, including any amount thereof that is not paid by any Revolving Credit
Loan Bank to such Revolving Fronting Bank (pursuant to this sentence or
otherwise).

 

(h)                                 Revolving Letter of Credit Commission;
Issuance Fee.

 

(i)                                     Revolving Letter of Credit Commission. 
The Borrower agrees to pay to the Agent a letter of credit commission with
respect to each Revolving Letter of Credit issued at its request or for its
account, computed for each day from and including the date of issuance of such
Revolving Letter of Credit through and including the last day a Revolving L/C
Drawing is available under such Revolving Letter of Credit (the “Revolving
Letter of Credit Termination Date”), at the Revolving Letter of Credit
Commission Rate on the aggregate amount available for drawing under such
Revolving Letter of Credit from time to time (whether or not any conditions to
drawing can then be met), such fee to be for the account of the Revolving Credit
Loan Banks ratably in proportion to their Total Exposures.  Such fee shall be
payable quarterly in arrears on the last Domestic Business Day of each January,
April, July and October and upon the Termination Date.

 

(ii)                                  Issuance Fee.  The Borrower shall pay to
each Revolving Fronting Bank for its own account such fees with respect to each
Revolving Letter of Credit issued by such Revolving Fronting Bank for the
account of the Borrower as shall have been agreed between the Borrower and such
Revolving Fronting Bank.

 

(iii)                               Limited Liability of the Revolving Fronting
Bank.  As between a Revolving Fronting Bank, on the one hand, and the Borrower,
on the other, the Borrower assumes all risks of any acts or omissions of the
beneficiary and any transferee of any Revolving Letter of Credit with respect to
its use of such Revolving Letter of Credit.  Neither a Revolving Fronting Bank
nor any of its respective employees, officers or directors shall be liable or
responsible for:  (1) the use which may be made of any Revolving Letter of
Credit or for any acts or omissions of any beneficiary or transferee in
connection therewith; (2) the validity, sufficiency or genuineness of documents,
or of any endorsement(s) thereon, even if such documents should in fact prove to
be in any or all respects invalid, insufficient, fraudulent or forged; (3)
payment by the Revolving Fronting Bank against presentation of documents which
do not comply with the terms of any Revolving Letter of Credit, including
failure of any documents to bear any reference or adequate reference to such
Revolving Letter of Credit; or (4) any other circumstance whatsoever in making
or failing to make payment under any Revolving Letter of Credit; provided that
the Borrower shall have a claim against the applicable Revolving Fronting Bank,
and such Revolving Fronting Bank shall be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or special,
damages suffered by the Borrower which are found in a final, unappealable
judgment of a court of competent jurisdiction to have been caused by (x) such
Revolving Fronting Bank’s willful misconduct or gross negligence in determining
whether documents presented under any Revolving Letter of Credit comply with the
terms thereof or (y) such Revolving Fronting Bank’s willful failure to pay, or
gross negligence resulting in a

 

38

--------------------------------------------------------------------------------


 

failure to pay, any Revolving L/C Drawing after the presentation to it by the
beneficiary (or any transferee of the Revolving Letter of Credit) of a draft and
other required documentation strictly complying with the terms and conditions of
the Revolving Letter of Credit.  In furtherance and not in limitation of the
foregoing, a Revolving Fronting Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation.

 

(iv)                              Revolving Fronting Banks and Affiliates.  Each
Revolving Fronting Bank shall have the same rights and powers under the
Financing Documents as any other Bank and may exercise or refrain from
exercising the same as though they were not Revolving Fronting Banks (in each
case to the extent such Revolving Fronting Bank is also a Bank), and the
Revolving Fronting Banks and their respective affiliates may accept deposits
from, lend money to, and generally engage in any kind of business with the
Borrower or any Subsidiary or affiliate of the Borrower as if they were not
Revolving Fronting Banks hereunder.

 

(i)                                     Applicability of ISP98.  Unless
otherwise expressly agreed by the Revolving Fronting Bank and the Borrower when
a Revolving Letter of Credit is issued (or deemed issued), the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law and Practice (or such later version thereof as may be
in effect at the time issuance) shall apply to the Revolving Letter of Credit.

 

Section 2.04  Evidence of Debt.

 

(a)                                  Each Bank Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Bank Party resulting from each Loan owing
to such Bank Party from time to time, including the amounts of principal and
interest payable and paid to such Bank Party from time to time hereunder.  The
Borrower agrees that upon notice by any Bank Party to the Borrower (with a copy
of such notice to the Agent) to the effect that a promissory note or other
evidence of indebtedness is required or appropriate in order for such Bank Party
to evidence (whether for purposes of pledge, enforcement or otherwise) the Loans
owing to, or to be made by, such Bank Party, the Borrower shall promptly execute
and deliver to such Bank Party, with a copy to the Agent, a Revolving Credit
Loan Note or a Term Loan Note, as applicable, in substantially the form of
Exhibits A-1 and A-2 hereto, respectively, payable to the order of such Bank
Party in a principal amount equal to the Loans owing to, or to be made by, such
Bank Party.  All references to Notes in the Financing Documents shall mean
Notes, if any, issued hereunder.

 

(b)                                 The Register maintained by the Agent
pursuant to Section 10.06(f) shall include a control account, and a subsidiary
account for each Bank Party, in which accounts (taken together) shall be
recorded (i) the date and amount of each Loan made hereunder (or deemed to be
made hereunder), whether such Loan bears interest at the Base Rate or the
Adjusted London Interbank Offered Rate, and, if appropriate, the Interest Period
applicable thereto; (ii) the terms of each Assignment and Assumption delivered
to and accepted by it; (iii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Bank Party
hereunder; and (iv) the amount of any sums received by the Agent from the
Borrower hereunder and each Bank Party’s share thereof.

 

39

--------------------------------------------------------------------------------


 

(c)                                  Entries made in good faith by the Agent in
the Register pursuant to subsection (b) above, and by each Bank Party in its
account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Bank
Party and, in the case of such account or accounts, such Bank Party, under this
Agreement, absent manifest error; provided, however, that the failure of the
Agent or such Bank Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts, shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

 

Section 2.05  Maturity of Loans.  (a) Each Revolving Credit Loan shall mature,
and the principal amount thereof shall be due and payable (together with
interest accrued thereon), on the Termination Date in respect of the Revolving
Credit Facility and (b) each Term Loan shall mature, and the principal amount
thereof shall be due and payable (together with interest accrued thereon), on
the Term Loan Termination Date.

 

Section 2.06  Interest Rates.

 

(a)                                  Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the Base Rate Margin
plus the Base Rate for such day.  Such interest shall be payable quarterly in
arrears on each Quarterly Payment Date.

 

(b)                                 Each Euro-Dollar Loan shall bear interest on
the outstanding principal amount thereof, for each day during each Interest
Period applicable thereto, at a rate per annum equal to the sum of the
Euro-Dollar Margin for such day plus the Adjusted London Interbank Offered Rate
applicable to such Interest Period.  Such interest shall be payable for each
Interest Period on the last day thereof and, if such Interest Period is longer
than three months, at intervals of three months after the first day thereof.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default described in Section 6.01(a) or an Event of
Default described in Section 6.01(g) or 6.01(h) with respect to the Borrower,
the Borrower shall pay interest on (X) (i) the outstanding principal amount of
each Base Rate Loan owing to each Bank Party, payable on demand, at a rate per
annum equal at all times to 2% per annum above the rate per annum required to be
paid on such Base Rate Loan pursuant to Section 2.06(a) above and (ii) to the
fullest extent permitted by law, the amount of any interest that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, at a rate per annum equal to 2% per annum above the rate per annum
required to be paid on the Base Rate Loans on which such interest has accrued
pursuant to Section 2.06(a) above and (Y)(i) the outstanding principal amount of
each Euro-Dollar Rate Loan owing to each Bank Party payable on demand, at a rate
per annum equal at all times to a rate per annum equal to the higher of (i) the
sum of 2% plus the Euro-Dollar Margin for such day plus the Adjusted London
Interbank Offered Rate applicable to such Euro-Dollar Loan and (ii) the sum of
2% plus the Euro-Dollar Margin for such day plus the quotient obtained (rounded
upward, if necessary, to the next higher 1/100th of 1%) by dividing (x) the
average (rounded upward, if necessary, to the next higher 1/16th of 1%) of the
respective rates per annum at which one day (or, if such amount due remains
unpaid more than three Euro-Dollar Business Days, then for such other period of
time not longer than three months as the Agent may select) deposits

 

40

--------------------------------------------------------------------------------


 

in dollars in an amount approximately equal to such overdue payment due to each
of the Reference Banks are offered to such Reference Bank in the London
interbank market for the applicable period determined as provided above by
(y) 1.00 minus the Euro-Dollar Reserve Percentage (or, if the circumstances
described in clause (a) or (b) of Section 8.01 shall exist, at a rate per annum
equal to the sum of 2% plus the rate applicable to Base Rate Loans for such
day)(the “Euro-Dollar Default Rate”) and (ii) to the fullest extent permitted by
law, the amount of any interest that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, at a rate per annum
equal to the Euro-Dollar Default Rate the Euro-Dollars Loans on which such
interest has accrued pursuant to Section 2.06(b) above.

 

(d)                                 The Agent shall determine each interest rate
applicable to the Loans and Reimbursement Obligations hereunder.  The Agent
shall give prompt notice to the Borrower and the participating Banks of each
rate of interest so determined, and its determination thereof shall be
conclusive in the absence of manifest error.

 

(e)                                  Each Reference Bank agrees to use its best
efforts to furnish quotations to the Agent as contemplated by this Section.  If
any Reference Bank does not furnish a timely quotation, the Agent shall
determine the relevant interest rate on the basis of the quotation or quotations
furnished by the remaining Reference Bank or Banks or, if none of such
quotations is available on a timely basis, the provisions of Section 8.01 shall
apply.

 

(f)                                    The yield to maturity with respect to any
First Priority Secured Debt issued after the date hereof and consisting of a
term loan facility or similar bank credit facility (taking into account upfront
fees paid to the lenders under such new First Priority Secured Debt) may be no
more than 0.25% per annum greater than the yield to maturity with respect to the
Term Loans on the Closing Date (and the Borrower agrees that the pricing of the
Loans (if any) will be increased and or additional fees will be paid to the
Banks (if any) to the extent necessary to satisfy such requirement).

 

Section 2.07  Method of Electing Interest Rates.

 

(a)                                  The Loans included in each Borrowing shall
bear interest initially at the type of rate specified by the Borrower in the
applicable Notice of Borrowing.  Thereafter, the Borrower may from time to time
elect to change or continue the type of interest rate borne by each Group of
Loans (subject to Section 2.07(d) and the provisions of Article 8), as follows:

 

(i)                                     if such Loans are Base Rate Loans, the
Borrower may elect to convert such Loans to Euro-Dollar Loans as of any
Euro-Dollar Business Day;

 

(ii)                                  if such Loans are Euro-Dollar Loans, the
Borrower may elect to convert such Loans to Base Rate Loans as of any Domestic
Business Day or elect to continue such Loans as Euro-Dollar Loans for an
additional Interest Period, subject to Section 2.13 if any such conversion is
effective on any day other than the last day of an Interest Period applicable to
such Loans.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Agent not later than 11:00 A.M. (New York City time) on
the third Euro-Dollar Business Day before the conversion or continuation
selected in such notice is to be

 

41

--------------------------------------------------------------------------------


 

effective (unless the relevant Loans are to be converted from Euro-Dollar Loans
to Base Rate Loans, in which case such notice shall be delivered to the Agent
not later than 11:00 A.M. (New York City time) on the date such conversion is to
be effective).  A Notice of Interest Rate Election may, if it so specifies,
apply to only a portion of the aggregate principal amount of the relevant Group
of Loans; provided that (i) such portion is allocated ratably among the Loans
comprising such Group and (ii) the portion to which such Notice applies, and the
remaining portion to which it does not apply, are each at least $5,000,000
(unless such portion is comprised of Base Rate Loans).  If no such notice is
timely received before the end of an Interest Period for any Group of
Euro-Dollar Loans, the Borrower shall be deemed to have elected that such Group
of Loans be converted to Base Rate Loans at the end of such Interest Period.

 

(b)                                 Each Notice of Interest Rate Election shall
specify:

 

(i)                                     the Group of Loans (or portion thereof)
to which such notice applies;

 

(ii)                                  the date on which the conversion or
continuation selected in such notice is to be effective, which shall comply with
the applicable clause of Section 2.07(a) above;

 

(iii)                               if the Loans comprising such Group are to be
converted, the new type of Loans and, if the Loans resulting from such
conversion are to be Euro-Dollar Loans, the duration of the next succeeding
Interest Period applicable thereto; and

 

(iv)                              if such Loans are to be continued as
Euro-Dollar Loans for an additional Interest Period, the duration of such
additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)                                  Promptly after receiving a Notice of
Interest Rate Election from the Borrower pursuant to Section 2.07(a) above, the
Agent shall notify each Bank of the contents thereof and such notice shall not
thereafter be revocable by any Borrower.

 

(d)                                 A Borrower shall not be entitled to elect to
convert any Loans to, or continue any Loans for an additional Interest Period
as, Euro-Dollar Loans if (i) the aggregate principal amount of any Group of
Euro-Dollar Loans created or continued as a result of such election would be
less than $5,000,000 or (ii) a Default shall have occurred and be continuing
when the Borrower delivers notice of such election to the Agent.

 

(e)                                  If any Loan is converted to a different
type of Loan, the applicable Borrower shall pay, on the date of such conversion,
the interest accrued to such date on the principal amount being converted.

 

Section 2.08  Commitment Fee.

 

The Borrower shall pay to the Agent, for the account of the Revolving Credit
Loan Banks, ratably in proportion to their Revolving Credit Loan Commitments, a
commitment fee of ½ of 1% per annum on the daily amount by which the aggregate
amount of the Revolving Credit Loan Commitments exceeds the aggregate Total
Outstandings.  Such commitment fee

 

42

--------------------------------------------------------------------------------


 

shall accrue from and including the Effective Date to but excluding the
Termination Date (or earlier date of termination of the Revolving Credit Loan
Commitments in their entirety).  Accrued commitment fees under this Section 2.08
shall be payable quarterly in arrears on each March 31, June 30, September 30
and December 31 and upon the date of termination of the Revolving Credit
Commitments in their entirety.

 

Section 2.09  Termination or Reduction of Revolving Credit Loan Commitments.

 

(a)                                  Optional.  The Borrower may, upon at least
three Domestic Business Days’ notice to the Agent, (i) terminate the Revolving
Credit Loan Commitments in their entirety at any time, if no Revolving Credit
Loans or Revolving Letters of Credit are outstanding at such time or
(ii) ratably reduce from time to time by an aggregate amount of $5,000,000 or
any larger multiple thereof, the aggregate amount of the Revolving Credit Loan
Commitments in excess of the aggregate Total Outstandings.

 

(b)                                 Mandatory.  (i)  Scheduled Termination.  The
Revolving Credit Loan Commitments shall terminate on the Termination Date, and
any Revolving Credit Loans and Reimbursement Obligations then outstanding
(together with accrued interest thereon) shall be due and payable on such date.

 

(ii)                                  Net Cash Proceeds of Asset Sales.  On and
after the date on which all of the Term Loan Facilities have been paid in full,
in the event that the Borrower shall at any time, or from time to time, receive
any Net Cash Proceeds from Covered Asset Sales, the Revolving Credit Loan
Commitments of the Revolving Credit Loan Banks shall, unless the Required Banks
otherwise agree, be ratably reduced by such amounts and at such times as may be
required to avoid any requirement that all or any portion of such Net Cash
Proceeds be applied to repay, prepay, repurchase or defease any Debt of the
Borrower that is subordinated in right of payment to the Debt of the Borrower
under the Financing Documents.

 

(c)                                  Reductions Permanent.  All reductions of
the Revolving Credit Loan Commitments pursuant to this Section 2.09 shall be
permanent.

 

Section 2.10  Prepayment of the Loans.

 

(a)                                  Optional.  (i)  Subject in the case of any
Euro-Dollar Loans to Section 2.12, the Borrower may, upon at least one Domestic
Business Day’s notice to the Agent, prepay any Loans that bear interest at the
Base Rate or upon at least three Euro-Dollar Business Days’ notice to the Agent,
prepay any Euro-Dollar Loans, in each case in whole at any time, or from time to
time in part in amounts aggregating $5,000,000 or any larger multiple of
$1,000,000, by paying the principal amount to be prepaid together with (x)
accrued interest thereon to the date of prepayment and (y) in the case of
prepayments of Term Loans prior to the first anniversary of the Effective Date,
a premium equal to 1.00% of the aggregate principal amount so prepaid.

 

(ii)                                  Upon receipt of a notice of prepayment
pursuant to this Section 2.10, the Agent shall promptly notify each Bank of the
contents thereof and of such Bank’s ratable share of such prepayment and such
notice shall not thereafter be revocable by the Borrower.

 

43

--------------------------------------------------------------------------------


 

(b)                                 Mandatory.  (i)  The Borrower shall, on the
date of receipt by the Borrower after the Effective Date of (A) Net Cash
Proceeds from any Covered Asset Sales, (B) Net Cash Proceeds from the incurrence
of Debt permitted by Section 5.07(a)(ix) relating to a bridge financing of any
Covered Asset Sale or (C) Net Cash Proceeds from the incurrence of Debt
permitted by Section 5.07(b)(iv) relating to a bridge financing of any Covered
Asset Sale, in excess of $250,000,000 in the aggregate (“Excess Net Cash
Proceeds”), offer to prepay an aggregate principal amount of the Term Loans in
an amount equal to the Banks’ Ratable Share of such Excess Net Cash Proceeds and
the Term Loan Banks shall have the option to accept or refuse such prepayment in
accordance with the provisions set forth in Section 2.10(c).  Upon the payment
in full of the Term Loans, the Borrower shall apply such Excess Net Cash
Proceeds to prepay the Revolving Credit Loans outstanding at such time (without
any reduction of Revolving Credit Commitments).

 

(ii)                                  So long as the Recourse Debt to Cash Flow
Ratio is greater than 5.00 to 1.00, the Borrower shall, on the date of receipt
of Net Cash Proceeds from the issuance of Debt by the Borrower pursuant to
Section 5.07(a)(viii), offer to prepay the Term Loan Facility in an aggregate
amount equal to the Banks’ Ratable Share of such Net Cash Proceeds and the Term
Loan Banks shall have the option to accept or refuse such prepayment in
accordance with the provisions set forth in Section 2.10(c).  Upon the payment
in full of the Term Loans, the Borrower shall apply such Net Cash Proceeds to
prepay the Revolving Credit Loans outstanding at such time (without any
reduction of Revolving Credit Commitments).

 

(iii)                               The Borrower shall, on the date of receipt
of Net Cash Proceeds from the issuance of Debt by any Subsidiary of the Borrower
permitted pursuant to Section 5.07(b)(ii) (but only to the extent applicable
pursuant to the proviso thereof) and Section 5.07(b)(vi), offer to prepay an
aggregate principal amount of the Term Loans in an aggregate amount equal to the
Banks’ Ratable Share of an amount equal to (x) 100%, in the case of Debt issued
by IPALCO, (y) for so long as the Term Loan Facility is outstanding, 100% in the
case of Debt issued by any Subsidiary Guarantor (excluding up to $200,000,000 of
Net Cash Proceeds from the issuance of Debt by AES Hawaii Management or its
Subsidiaries) and (z) in all other cases, an amount equal to 75% of such Net
Cash Proceeds (other than $200,000,000 of additional Debt of the Subsidiaries of
the Borrower incurred after the date hereof).  The Term Loan Banks shall have
the option to accept or refuse any prepayment pursuant to this Section
2.10(b)(iii) in accordance with the provisions set forth in Section 2.10(c).  So
long as Net Cash Proceeds referred to in this Section 2.10(b)(iii) are received
by the Borrower, the Borrower agrees to use all reasonable efforts to cause all
such Net Cash Proceeds permitted to be distributed to be so distributed.  Upon
the payment in full of the Term Loans, the Borrower shall apply such Net Cash
Proceeds to prepay the Revolving Credit Loans outstanding at such time (without
any reduction of Revolving Credit Commitments).

 

(c)                                  Term Loan Opt-Out.  With respect to any
prepayment of the Term Loan Facility pursuant to Section 2.10(b) above, the
Borrower shall notify the Agent by 12:00 Noon (New York City time) on the date
of receipt of the applicable Net Cash Proceeds of the receipt of such Net Cash
Proceeds and its offer to prepay the Term Loans on the third Business Day

 

44

--------------------------------------------------------------------------------


 

following receipt by the Borrower of such Net Cash Proceeds.  The Agent shall
then notify each of the Term Loan Banks of such offer.  Each Term Loan Bank, at
its option, may elect not to accept such prepayment.  Any Term Loan Bank
declining such prepayment shall give written notice to the Agent by 12:00 Noon
(New York City time) on the Business Day immediately following the date the Term
Loan Banks receive notice of such prepayment.  If a Term Loan Bank fails to give
notice by 12:00 Noon as set forth in the immediately preceding sentence, such
Term Loan Bank shall be deemed to have accepted the offer.  Any amounts that
would otherwise have been applied to prepay such declining Term Loan Bank shall
instead be retained by the Borrower.

 

Section 2.11  General Provisions as to Payments.

 

(a)                                  The Borrower shall make each payment of
principal of, and interest on, the Loans and Reimbursement Obligations and of
fees hereunder, not later than 12:00 Noon (New York City time) on the date when
due, in Federal or other funds immediately available in New York City, without
set-off, counterclaim or other deduction, to the Agent at its address referred
to in Section 10.01.  The Agent will promptly distribute to each Bank Party its
ratable share of each such payment received by the Agent for the account of the
Bank Parties.  Whenever any payment of principal of, or interest on, the Base
Rate Loans or Reimbursement Obligations or of fees shall be due on a day which
is not a Domestic Business Day, the date for payment thereof shall be extended
to the next succeeding Domestic Business Day.  Whenever any payment of principal
of, or interest on, the Euro-Dollar Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro-Dollar Business Day.  If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 

(b)                                 Unless the Agent shall have received notice
from the Borrower prior to the date on which any payment is due from the
Borrower to the Bank Parties hereunder that the Borrower will not make such
payment in full, the Agent may assume that such Borrower has made such payment
in full to the Agent on such date and the Agent may, in reliance upon such
assumption, cause to be distributed to each Bank Party on such due date an
amount equal to the amount then due such Bank Party.  If and to the extent that
the Borrower shall not have so made such payment, each Bank Party shall repay to
the Agent forthwith on demand such amount distributed to such Bank Party
together with interest thereon, for each day from the date such amount is
distributed to such Bank Party until the date such Bank Party repays such amount
to the Agent, at the Federal Funds Rate.

 

Section 2.12  Funding Losses.

 

If the Borrower makes any payment of principal with respect to any Euro-Dollar
Loan or any Euro-Dollar Loan is converted to a Base Rate Loan (pursuant to
Article 2, 6 or 8 or otherwise) on any day other than the last day of an
Interest Period applicable thereto, or the last day of an applicable period
fixed pursuant to Section 2.06(c), or if the Borrower fails to borrow, prepay,
convert or continue any Euro-Dollar Loans after notice has been given to any
Bank Party in accordance with Section 2.02(b), 2.07(c) or 2.10(a), the Borrower
shall reimburse each Bank

 

45

--------------------------------------------------------------------------------


 

Party within 15 days after demand for any resulting loss or expense incurred by
it (or by an existing or prospective Participant in the related Loan), including
(without limitation) any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
such payment or conversion or failure to borrow, prepay, convert or continue;
provided that such Bank Party shall have delivered to the Borrower a certificate
as to the amount of such loss or expense, which certificate shall be conclusive
in the absence of manifest error.

 

Section 2.13  Computation of Interest and Fees.

 

Interest based on the Base Rate hereunder shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and paid for the actual number of
days elapsed (including the first day but excluding the last day).  All other
interest and fees shall be computed on the basis of a year of 360 days and paid
for the actual number of days elapsed (including the first day but excluding the
last day).

 

Section 2.14  Revolving L/C Cash Collateral Account.

 

(a)                                  All amounts required to be deposited as
cash collateral with the Collateral Agent pursuant to Section 2.15 or
Section 6.03 shall be deposited in a cash collateral account (the “Revolving L/C
Cash Collateral Account”) established by the Borrower with the Collateral Agent,
to be held, applied or released for application as provided in this Section 2.14
and Section 2.15.  To the extent that on the Effective Date any amounts are held
by the Existing Collateral Agent in a similar cash collateral account, the
Borrower shall direct the Existing Collateral Agent to transfer such amounts to
the Collateral Agent on such date.

 

(b)                                 The Borrower hereby grants to the Collateral
Agent for the ratable benefit of the Revolving Fronting Banks and the other
Lender Parties as their respective interests appear, a security interest in the
Borrower’s right, title and interest in and to the Revolving L/C Cash Collateral
Account and all funds and financial assets from time to time credited thereto,
all interest, dividends, distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such funds and financial assets, and all
certificates and instruments, if any, from time to time representing or
evidencing the Revolving L/C Cash Collateral Account and all of proceeds of any
of the foregoing (the “Revolving L/C Collateral”), to secure all of the
Borrower’s Obligations hereunder and the other Credit Agreement Documents.

 

(c)                                  If and when any portion of the Revolving
Letter of Credit Liabilities on which any deposit of cash collateral was based
(the “Relevant Contingent Exposure”) shall become fixed (a “Direct Exposure”) as
a result of the payment by a Revolving Fronting Bank of a draft presented under
any relevant Revolving Letter of Credit, (including any such payment under an
Alternative Currency Letter of Credit for which the relevant Revolving Fronting
Bank, as a result of fluctuations in currency exchange rates, is not reimbursed
in full by the Revolving Credit Loan Banks) the amount of such Direct Exposure
(but not more than the amount in the Revolving L/C Cash Collateral Account at
the time) shall be withdrawn by the Agent from the Revolving L/C Cash Collateral
Account and shall be paid to the relevant Revolving Fronting

 

46

--------------------------------------------------------------------------------


 

Bank to be applied against such Direct Exposure and the Relevant Contingent
Exposure shall thereupon be reduced by such amount.

 

(d)                                 Interest and other payments and
distributions made on or with respect to the Revolving L/C Collateral held by
the Collateral Agent shall be for the account of the Borrower and shall
constitute additional Revolving L/C Collateral to be held by the Agent; provided
that the Agent shall have no obligation to invest any Revolving L/C Collateral
on behalf of the Borrower or any other Person.  Beyond the exercise of
reasonable care in the custody thereof, the Agent shall have no duty as to any
Revolving L/C Collateral in its possession or control or in the possession or
control of any agent or bailee or any income thereon or as to the preservation
of rights against prior parties or any other rights pertaining thereto.  The
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Revolving L/C Collateral in its possession if
the Revolving L/C Collateral is accorded treatment substantially equal to that
which it accords its own property, and shall not be liable or responsible for
any loss or damage to any of the Revolving L/C Collateral, or for any diminution
in the value thereof, by reason of the act or omission of any agent or bailee
selected by the Collateral Agent in good faith.  All expenses and liabilities
incurred by the Collateral Agent in connection with taking, holding and
disposing of any Revolving L/C Collateral (including customary custody and
similar fees with respect to any Revolving L/C Collateral held directly by the
Agent and the Revolving L/C Cash Collateral Account) shall be paid by the
Borrower from time to time upon demand.  Upon an Actionable Default, the
Collateral Agent shall be entitled to apply (and, at the request of the Required
Banks but subject to applicable law, shall apply) Revolving L/C Collateral or
the proceeds thereof to payment of any such expenses, liabilities and fees. 
After the termination of the Revolving Credit Loan Commitments of the Revolving
Loan Credit Loan Banks, the termination of all Revolving Letters of Credit and
the repayment in full of all outstanding Reimbursement Obligations in respect of
the Revolving Letters of Credit, the Collateral Agent shall transfer the
remaining Revolving L/C Collateral or the proceeds thereof (the “Excess
Revolving L/C Collateral”) to the Collateral Account.  Notwithstanding any other
term or provision of this Agreement, and for the avoidance of doubt, the
Revolving L/C Collateral shall be paid first to the relevant Revolving Fronting
Bank in satisfaction of any Direct Exposures or Relevant Contingent Exposures
and no Revolving L/C Collateral shall be released or disbursed to any party
other than the relevant Revolving Fronting Bank until the satisfaction of all
Revolving Letter of Credit Liabilities and the termination of the Revolving
Credit Loan Commitments and all Revolving Letters of Credit.

 

Section 2.15  Computations of Outstandings; Determination of Available Amount of
Alternative Currency Letters of Credit.

 

(a)                                  Whenever reference is made in this
Agreement to the Total Outstandings on any date under this Agreement, such
reference shall refer to the Total Outstandings on such date after giving effect
to all Extensions of Credit to be made on such date.  For purposes of
calculating the Total Outstandings on any date of determination, the aggregate
Available Amount in respect of all Alternative Currency Letters of Credit shall
be deemed to equal the amount thereof most recently reported to the Agent
pursuant to subsection (b) below.  At no time shall the Total Outstandings under
this Agreement exceed the sum of (i) the aggregate amount of the Revolving
Credit Loan Commitments, plus (ii) the amounts on deposit in the Revolving L/C
Cash Collateral Account (such sum being referred to herein as the “Maximum
Outstanding

 

47

--------------------------------------------------------------------------------


 

Exposure”).  References to the Unused Revolving Credit Loan Commitments shall
refer to the excess, if any, of the Revolving Credit Loan Commitments over the
Total Outstandings; and references to the unused portion of any Revolving Credit
Loan Commitment shall refer to the Unused Revolving Credit Loan Commitment of
such Bank.

 

(b)                                 Each Revolving Fronting Bank that issues an
Alternative Currency Letter of Credit shall (i) on the first Domestic Business
Day of each calendar month, deliver to the Agent a schedule listing (A) each
outstanding Alternative Currency Letter of Credit issued by such Revolving
Fronting Bank, (B) the maximum aggregate amount available to be drawn under each
such Alternative Currency Letter of Credit at any time on or after such date
(denominated in the applicable Alternative Currency, assuming the compliance
with and satisfaction of all conditions for Revolving L/C Drawing enumerated
therein) and (C) the equivalent in Dollars of such amount (as determined by such
Revolving Fronting Bank on the basis of exchange rates available to or otherwise
used by such Revolving Fronting Bank), together with the applicable exchange
rate utilized by such Revolving Fronting Bank and the source thereof (it being
agreed and understood that such applicable exchange rate may be adjusted by a
reasonable and customary volatility factor as agreed by the Borrower and such
Revolving Fronting Bank); (ii) on the date of issuance of any Alternative
Currency Letter of Credit (including, if any Alternative Currency Letters of
Credit are issued or deemed issued on the Closing Date, on the Closing Date),
deliver to the Agent a schedule listing the information described in clauses (B)
and (C) above; (iii) on the date of any increase or decrease in the Available
Amount of any Alternative Currency Letter of Credit (other than any increase or
decrease attributable solely to currency exchange rate fluctuations), deliver to
the Agent a schedule listing the information described in clauses (B) and (C)
above after giving effect to such increase or decrease (as the case may be) and
(iv) not later than one Domestic Business Day after its receipt of a written
request therefor from the Agent or any Bank, deliver to the Agent a schedule
listing the information described in clauses (A), (B) and (C) above.  The Agent
shall promptly after its receipt thereof deliver a copy of each such schedule to
the Collateral Agent, the Borrower and the Banks.  For all purposes under this
Agreement, unless otherwise expressly set forth herein, the Available Amount in
respect of each Alternative Currency Letter of Credit shall be deemed to equal,
on any date of determination, the Dollar Equivalent thereof as most recently
reported to the Agent by the relevant Revolving Fronting Bank pursuant to this
subsection (b).

 

(c)                                  If, on (i) the date that any schedule is
delivered by a Revolving Fronting Bank to the Agent pursuant to subsection (b)
above; (ii) any date, after giving effect to reduction in the Revolving Credit
Loan Commitments or (iii) any other date, Total Outstandings on such date
(calculated pursuant to subsection (a) and (b) above) exceeds the Maximum
Outstanding Exposure, then within two Domestic Business Days thereafter the
Borrower shall be obligated to deposit cash collateral with the Collateral Agent
in the Revolving L/C Cash Collateral Account in an amount equal to such excess
to be held, applied or released for application as provided in Section 2.14.

 

(d)                                 If at any time the Maximum Outstanding
Exposure exceeds the Total Outstandings hereunder, the Borrower may provide a
written notice to the Collateral Agent requesting the Collateral Agent to
withdraw such excess amount from the Revolving L/C Cash Collateral Account and
pay such amount to the Borrower, and, provided that no Actionable Default shall
have occurred and be continuing, the Collateral Agent shall promptly undertake

 

48

--------------------------------------------------------------------------------


 

such actions in accordance with the instructions of the Borrower.  If an
Actionable Default shall have occurred and be continuing, the Collateral Agent
shall not take any of the foregoing actions and, if and when requested by the
Required Banks, the amounts held in the Revolving L/C Cash Collateral Account
shall be withdrawn by the Collateral Agent, and the proceeds thereof shall be
first applied by the Collateral Agent to repay the Total Outstandings and other
due and unpaid amounts required to be paid by the Borrower hereunder and second,
held, applied or transferred as provided in Section 2.14.

 

Section 2.16  Alternative Currency Letter of Credit Issuances.

 

It is understood that, if Revolving Letters of Credit are issued in an
Alternative Currency, a circumstance may arise where the United States dollars
(“Dollars”) needed to reimburse a Revolving Fronting Bank may exceed the Unused
Revolving Credit Loan Commitment of the Revolving Credit Loan Banks and the
amounts on deposit in the Revolving L/C Cash Collateral Account available for
that purpose.  This situation could occur if an Alternative Currency exchange
rate between the currency of a Revolving Letter of Credit issuance and Dollars
changes between the date of issuance of, and the date of funding a Revolving L/C
Drawing on, an Alternative Currency Letter of Credit (or funding a deposit to
the Revolving L/C Cash Collateral Account to cover issuances in excess of the
Revolving Credit Loan Commitments) so that more Dollars are needed to purchase
the Alternative Currency on the date of funding of the Revolving L/C Drawing on
an Alternative Currency Letter of Credit (or funding a deposit to the Revolving
L/C Cash Collateral Account) than would have been needed to fund a Revolving L/C
Drawing made on the issuance date of such Revolving Letter of Credit (i.e., the
currency of issuance has appreciated against the Dollar between the date of
issuance and the date of funding or cash collateral deposit).  In such a
circumstance, the Revolving Fronting Banks agree as follows:  (a) (x) Any
shortfall under the Revolving Credit Loan Commitment to purchase participations
in Revolving L/C Drawings under Revolving Letters of Credit shall be allocated
pro rata among the Revolving Fronting Banks who have issued Alternative Currency
Letters of Credit for which the currency of issuance has appreciated against the
Dollar (“Adverse Alternative Currency Letters of Credit”); (y) the pro rata
allocation shall be based on the Dollar Equivalent of the face amount of each
Adverse Alternative Currency Letter of Credit, measured at the issuance date of
each such Adverse Alternative Currency Letter of Credit and (z) Revolving Credit
Loan Commitments shall not be used to purchase participations in Adverse
Alternative Currency Letters of Credit to the extent that use of those Revolving
Credit Loan Commitments covers any increase in the Dollar Equivalent of an
Adverse Alternative Currency Letters of Credit since the date of issuance of the
Revolving Letter of Credit if following such purchase remaining Unused Revolving
Credit Loan Commitments are insufficient to purchase participations in the
remaining outstanding Revolving Letters of Credit and (b) amounts deposited in
the Revolving L/C Cash Collateral Account shall be allocated first to cover
shortfalls to the extent existing on the last date of actual deposit to the
Revolving L/C Cash Collateral Account, or if later, the most recent date of
determination pursuant to Section 2.15(b), and second to any additional
shortfalls (allocated pro rata among such shortfalls); provided that funds on
deposit in the Revolving L/C Cash Collateral Account, if any, may not be applied
to fund a Revolving L/C Drawing on an Adverse Alternative Currency Letter of
Credit to the extent those funds have been allocated to cover an exposure
existing on the last date of deposit to the Revolving L/C Cash Collateral
Account if following the application a previously covered exposure is left
without cash collateral.

 

49

--------------------------------------------------------------------------------


 


ARTICLE III


 


CONDITIONS


 

Section 3.01  Closing.

 

The closing hereunder shall occur when all the following conditions have been
satisfied:

 

(a)                                  The Borrower shall have paid all accrued
fees of the Agent, the Collateral Agent, the Arranger Parties and the Banks and
all accrued expenses of the Agent and the Collateral Agent (including, without
limitation, all fees and expenses of counsel to the Agent payable pursuant to
Section 10.03);

 

(b)                                 The Agent shall have received, if requested,
duly executed Notes of the Borrower for the account of each Bank that has so
requested, dated on or before the Closing Date complying with the provisions of
Section 2.04;

 

(c)                                  The Agent shall have received (i) an
opinion of the Assistant General Counsel of the Borrower, substantially in the
form of Exhibit B-1 hereto, (ii) an opinion of Davis Polk & Wardwell, special
counsel for the Borrower, substantially in the form of Exhibit B-2 hereto,
(iii) opinions of special counsel for certain Subsidiaries of the Borrower in
each of the jurisdictions in which the Required Banks may reasonably request,
substantially in the form of Exhibit B-3 hereto, (iv) an opinion of Morris,
Nichols, Arsht & Tunnell, Delaware counsel for the Borrower, substantially in
the form of Exhibit B-4 hereto, (v) an opinion of Maples and Calder, Cayman
Islands counsel for the Borrower, substantially in the form of Exhibit B-5
hereto, and (vi) an opinion of Conyers Dill & Pearman, British Virgin Islands
counsel for the Borrower, substantially in the form of Exhibit B-6 hereto, each
dated the Closing Date (except for the opinions to be delivered pursuant to
clause (iii) above which shall be dated on or about the Closing Date) and
covering such additional matters relating to the transactions contemplated
hereby as the Required Banks may reasonably request;

 

(d)                                 The Agent shall have received an opinion of
Shearman & Sterling, special counsel for the Agent, substantially in the form of
Exhibit B-7 hereto, dated the Closing Date and covering such additional matters
relating to the transactions contemplated hereby as the Required Banks may
reasonably request;

 

(e)                                  The Agent shall have received evidence
satisfactory to it that all the shares of common stock of the Borrower pledged
to secure the obligations of (i) AES New York under the AES N.Y. Funding Credit
Facility and (ii) the Borrower under the Tranche C Term Loan Facility (as
defined in the Existing Bank Credit Agreement) have been released;

 

(f)                                    The Agent shall have received evidence,
satisfactory to it, in the form of pro forma calculations, that the making of
Borrowings and the issuance (or deemed issuance) of, and Revolving L/C Drawings
under, the Revolving Letters of Credit, under this Agreement are permitted under
the terms of the Debt of the Borrower outstanding on the Closing Date;

 

(g)                                 The Agent shall have received:

 

50

--------------------------------------------------------------------------------


 

(A)                              Certificates representing the Pledged Stock (as
defined in the Security Agreement) accompanied by undated stock powers executed
in blank and instruments evidencing the Pledged Debt (as defined in the Security
Agreement), if any, endorsed in blank or accompanied by undated bond powers
executed in blank, to the extent not previously delivered to the Collateral
Trustees pursuant to the terms of the Existing Bank Credit Agreement;

 

(B)                                Evidence that the Agent is satisfied with the
due grant and full perfection (or delivery of documents to accomplish
perfection) of all Collateral (as defined in the Security Agreement);

 

(C)                                Evidence of the completion of all other
recordings and filings of or with respect to the Security Agreement that the
Agent may deem necessary or desirable in or to perfect the Liens created
thereby;

 

(D)                               Evidence that all other action that the Agent
may deem necessary or desirable in order to perfect the first priority liens and
security interests created under the Security Agreement have been taken
(including, without limitation, the consent agreements);

 

(E)                                 Evidence that all other action that the
Agent may deem necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the BVI Cayman Pledge
Agreement have been taken;

 

(F)                                 Executed counterparts of Amendment No. 1 to
the Security Agreement reflecting such amendments as the Agent may deem
necessary; and

 

(G)                                Executed counterparts of Amendment No. 1 to
the Collateral Trust Agreement reflecting such amendments as the Agent may deem
necessary.

 

(h)                                 The Agent shall have received copies of the
resolutions of the Board of Directors (or, in the case of any limited liability
companies, Board of Representatives or the equivalent) of each Loan Party
authorizing the execution, delivery and performance by such Loan Party of the
Financing Documents to which it is a party, certified by a duly authorized
officer of such Loan Party (which certificate shall state that such resolutions
are in full force and effect on the Closing Date);

 

(i)                                     The Agent shall have received certified
copies of all approvals, authorizations or consents of, or notices to or
registrations with, any governmental body or agency required for each Loan
Party, if necessary, to enter into the Financing Documents to which it is a
party;

 

(j)                                     The Agent shall have received a
certificate of a duly authorized officer of each Loan Party certifying the names
and true signatures of the officers of such Loan Party authorized to sign the
Financing Documents to which it is a party and the other documents to be
delivered by such Loan Party hereunder;

 

51

--------------------------------------------------------------------------------


 

(k)                                  The Agent shall have received a certificate
signed by a duly authorized officer of the Borrower dated the Closing Date, to
the effect that: (i) the representations and warranties contained in Article 4
hereof are true and correct on and as of the Closing Date as though made on and
as of such date; and (ii) no Default has occurred and is continuing or would
result from the issuance of the Revolving Letters of Credit requested by the
Borrower to be issued on such date and the Borrowings requested by the Borrower
to be made on such date (including, without limitation, the deemed issuance of
Revolving Letters of Credit pursuant to the second sentence of Section 2.03(a));

 

(l)                                     The Agent shall have received a
certificate signed by a duly authorized officer of the Borrower to the effect
that the execution, delivery and performance by each Loan Party of the Financing
Documents to which it is a party are within such Loan Party’s corporate or other
organizational powers, have been duly authorized by all necessary corporate or
other organizational action, require no action by or in respect of, or filing
with, any governmental body, agency or official (other than the filing of UCC-1
financing statements and other filings required to perfect security interests)
and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the certificate of incorporation (or
certificate of formation, as applicable) or by-laws (or other organizational
documents, as applicable) of such Loan Party or of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower or any
of its Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect or result in the creation or imposition of any Lien on any asset
of the Borrower or of AES BVI II or of any Material AES Entity or of any Pledged
Subsidiary (except for Liens created by the Financing Documents) provided that
any foreclosure or other exercise of remedies by the Collateral Trustees or the
Collateral Agent will require additional approvals and consents that have not
been obtained from foreign and domestic regulators and from lenders to, and
suppliers, customers or other contractual parties of one or more Subsidiaries
and failure to obtain such approval or consent could result in a default, or a
breach of agreement or other legal obligations of such Subsidiaries;

 

(m)                               The Agent shall have received all documents it
may reasonably request relating to the existence of the Loan Parties, the
corporate or other organizational authority for and the validity of this
Agreement and the other Financing Documents, and any other matters relevant
hereto, all in form and substance satisfactory to the Agent; and

 

(n)                                 The Agent shall have received evidence
satisfactory to it that after giving effect to the Loans and any Revolving
Letter of Credit issuances on the Closing Date and the application of the
proceeds thereof, all amounts under the Existing Bank Credit Agreement and the
AES N.Y. Funding Credit Facility have been repaid in full by the Borrower and
that the AES N.Y. Funding Credit Facility has been terminated.

 

The Agent shall promptly notify the Borrower and the Banks of the Closing Date,
and such notice shall be conclusive and binding on all parties hereto.

 

Section 3.02  Extension of Credit.

 

The obligation of each Bank to make a Loan on the occasion of each Borrowing and
the obligation of the Revolving Fronting Banks to issue a Revolving Letter of
Credit on the

 

52

--------------------------------------------------------------------------------


 

occasion of each request therefor by the Borrower shall in each case be subject
to the satisfaction of the following conditions:

 

(a)                                  receipt by the Agent of a Notice of
Borrowing (except in the case of the deemed issuance of Revolving Letters of
Credit pursuant to the second sentence of Section 2.03(a)) or a Notice of
Issuance as required by Section 2.02 or 2.03, as the case may be;

 

(b)                                 the fact that, immediately after such
Extension of Credit, after giving effect to all direct and indirect applications
of the proceeds of such Extension of Credit made substantially simultaneously
with the extension thereof, the aggregate Total Outstandings of any Revolving
Credit Loan Bank will not exceed its Revolving Credit Loan Commitment;

 

(c)                                  the fact that the making of the Borrowings,
the continuation of certain Loans and the issuance of, and the Revolving L/C
Drawings and the Revolving Letters of Credit under this Agreement are permitted
under the terms of the Debt of the Borrower outstanding as of the date of the
making of such Loan or the issuance of, and the Revolving L/C Drawings under
such Revolving Letter of Credit;

 

(d)                                 the fact that, immediately before and after
such Extension of Credit, no Default shall have occurred and be continuing; and

 

(e)                                  the fact that the representations and
warranties of the Obligors contained in the Financing Documents (except (i) in
the case of a Refunding Borrowing, the representations and warranties set forth
in Section 4.05(b) and 4.06 as to any matter which has heretofore been disclosed
in writing by the Borrower to the Bank Parties and (ii) in the case of the
representations and warranties set forth in Section 4.16 which shall be true on
and as of the date hereof) shall be true on and as of the date of such Extension
of Credit.

 

Each Extension of Credit hereunder shall be deemed to be a representation and
warranty by the Borrower on the date of such Extension of Credit as to the facts
specified in clauses (b) through (e) of this Section.

 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants that:

 

Section 4.01  Corporate Existence and Power.

 

Each Loan Party is a corporation (or limited liability company, as applicable)
duly incorporated (or formed, as applicable), validly existing and in good
standing under the laws of the jurisdiction of its incorporation (or formation)
and has all corporate or other organizational powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.

 

53

--------------------------------------------------------------------------------


 

Section 4.02  Corporate and Governmental Authorization and Filings; No
Contravention.

 

(a)                                  The execution, delivery and performance by
each Loan Party of the Financing Documents to which it is a party are within
such Loan Party’s corporate or other organizational powers, have been duly
authorized by all necessary corporate or other organizational action, require no
action by or in respect of, or filing with, any governmental body, agency or
official (other than the filing of UCC-1 financing statements and other filings
required to perfect security interests) and do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the
certificate of incorporation (or certificate of formation, as applicable) or
by-laws (or other organizational documents, as applicable) of such Loan Party or
of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Borrower or any of its Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect or result in the creation or
imposition of any Lien on any asset of the Borrower, AES BVI II or of any
Material AES Entity or of any Pledged Subsidiary (except for Liens created by
the Financing Documents).

 

(b)                                 Upon (i) the filing of UCC-1 financing
statements pursuant to the Existing Bank Credit Agreement with the offices of
the Secretary of State of the State of Delaware, (ii) the entry by AES BVI II of
the particulars of the BVI Cayman Pledge Agreement in its register of mortgages
and charges and the submission by AES BVI II for registration a copy of its
completed register of mortgages and charges to the Registrar of Companies in the
British Virgin Islands and (iii) certain filings required by the Collateral
Documents to have been made, all filings and other actions necessary to perfect
the security interest granted by each Loan Party in the Collateral created under
the Collateral Documents have been duly made or taken and are in full force and
effect, and (w) the Security Agreement creates in favor of the Collateral
Trustees for the benefit of the Secured Holders a valid and, together with such
filings and other actions, perfected first priority security interest in the
Security Agreement Collateral (subject to no Liens other than Liens permitted by
the Financing Documents), securing the payment of the Secured Obligations, and
(x) the BVI Cayman Pledge Agreement creates in favor of the Collateral Trustees
for the benefit of the Secured Holders a valid and, together with such other
actions, perfected first priority security interests in the BVI Collateral
(subject to no Liens other than Liens permitted by the Financing Documents),
securing the payment of the Secured Obligations and (y) the Collateral Trust
Agreement creates in favor of the Collateral Trustees for the benefit of the
Secured Holders, a valid and, together with such filings and other actions,
perfected first priority security interest in the Additional Collateral Trust
Agreement Collateral; provided that any foreclosure or other exercise of
remedies by the Collateral Trustees will require additional approvals and
consents that have not been obtained from foreign and domestic regulators and
from lenders to, and suppliers, customers or other contractual counterparties of
one or more Subsidiaries and failure to obtain such approval or consent could
result in a default, or a breach of agreement or other legal obligations of such
Subsidiaries.  The Borrower is the legal and beneficial owner of the Security
Agreement Collateral and the Additional Collateral Trust Agreement Collateral
and AES BVI II is the legal and beneficial owner of the BVI Collateral, in each
case free and clear of any Lien, except for Liens permitted by the Financing
Documents.

 

54

--------------------------------------------------------------------------------


 

Section 4.03  Compliance with Laws.

 

The Borrower is and each of its Subsidiaries are in compliance with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws and
ERISA and the rules and regulations thereunder) except for any non-compliance
that could not reasonably be expected to have a Material Adverse Effect.

 

Section 4.04  Binding Effect.

 

This Agreement constitutes a valid and binding agreement of each Obligor and
each other Financing Document, when executed and delivered in accordance with
this Agreement, will constitute a valid and binding obligation of each Loan
Party that is a party thereto, in each case enforceable in accordance with its
terms.

 

Section 4.05  Financial Information.

 

(a)                                  The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2002 and the
related consolidated statements of operations and cash flows for the fiscal year
then ended, reported on by Deloitte & Touche and set forth in the Form 10-K, a
copy of which has been delivered to each of the Bank Parties, fairly present, in
conformity with generally accepted accounting principles, the consolidated
financial position of the Borrower and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.

 

(b)                                 Except for Disclosed Matters, since
December 31, 2002 there has been no material adverse change in the business,
financial position, results of operations or prospects of the Borrower and its
Consolidated Subsidiaries, considered as a whole.

 

Section 4.06  Litigation.

 

Except for Disclosed Matters, there is no action, suit, investigation,
litigation or proceeding pending against, or to the knowledge of the Borrower
threatened against or affecting, the Borrower or any of its Subsidiaries before
any court or arbitrator or any governmental body, agency or official in which
there is a reasonable possibility of an adverse decision which could have a
Material Adverse Effect or which in any manner draws into question the legality,
validity or enforceability of any Financing Document, and there shall have been
no change in the status of, or in the financial effect on the Borrower or its
Subsidiaries from the actions, suits, investigations, litigations or proceedings
set forth in the Disclosed Matters that could reasonably be expected to have a
Material Adverse Effect.

 

Section 4.07  Compliance with ERISA.

 

Each member of the ERISA Group has fulfilled its obligations under the minimum
funding standards of ERISA and the Internal Revenue Code with respect to each
Plan and is in compliance in all material respects with the currently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan.  No
member of the ERISA Group has (a) sought a waiver of the minimum funding
standard under Section 412 of the Internal Revenue

 

55

--------------------------------------------------------------------------------


 

Code in respect of any Plan; (b) failed to make any contribution or payment to
any Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made
any amendment to any Plan or Benefit Arrangement, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Internal Revenue Code or (c) incurred any liability in excess
of $100,000 under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

 

Section 4.08  Environmental Matters.

 

(a)                                  In the ordinary course of its business,
each of the Borrower and its Subsidiaries conducts an ongoing review of the
effect of Environmental Laws on the business, operations and properties of the
Borrower or such Subsidiary, in the course of which it identifies and evaluates
associated liabilities and costs (including, without limitation, any capital or
operating expenditures required for clean-up or closure of properties presently
or previously owned, any capital or operating expenditures required for
investigation, to achieve or maintain compliance with environmental protection
standards imposed by Environmental Laws or as a condition of any license, permit
or contract, any related constraints on operating activities, including any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat, any costs or liabilities
in connection with off-site disposal of wastes or Hazardous Substances by the
Borrower or its Subsidiaries, and any actual or potential liabilities to third
parties, including employees, and any related costs and expenses).  On the basis
of this review, the Borrower has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.

 

(b)                                 There are no facts, circumstances or
conditions that are reasonably likely to result in liabilities arising under
Environmental Laws that could have a material adverse effect on the business,
financial conditions, results of operations or prospects of the Borrower and its
Consolidated Subsidiaries, considered as a whole.

 

Section 4.09  Taxes.

 

United States Federal income tax returns of the Borrower and its Subsidiaries
and any other material tax returns filed by them have been examined and closed
(other than for the limited purposes of net operating loss carry-forwards)
through the fiscal year ended December 31, 1998, there are no ongoing or pending
tax audits or examinations, and no deficiencies or other claims for unpaid taxes
are proposed in respect of any taxes due from the Borrower, its Subsidiaries or
any Material AES Entity that could have a Material Adverse Effect.  The
Borrower, its Subsidiaries and all Material AES Entities have filed all United
States Federal income tax returns and the Borrower, its Subsidiaries and all
Material AES Entities have filed all other material tax returns which are
required to be filed by them, all such United States Federal income tax returns
and all such other material returns are true, correct and complete in all
material respects and all taxes due as indicated on such returns or pursuant to
any assessment received by the Borrower or any Subsidiary or any Material AES
Entity have been paid, other than any such taxes that are being diligently
contested in good faith through appropriate proceedings and for which adequate
reserves have been established in accordance with generally accepted accounting
principals.  The charges, accruals and reserves on the books of the

 

56

--------------------------------------------------------------------------------


 

Borrower, its Subsidiaries and all Material AES Entities in respect of taxes or
other governmental charges are, in the opinion of the Borrower, adequate.

 

Section 4.10  Material AES Entities.

 

Each Material AES Entity is a corporation (or limited liability company, as
applicable) duly incorporated (or formed, as applicable), validly existing and
(other than any Material AES Entity that is not incorporated under the laws of
the United States or any political subdivision thereof) in good standing under
the laws of its jurisdiction of incorporation (or jurisdiction of formation, as
applicable).  Each Material AES Entity has all corporate or other organizational
powers and all material governmental licenses, authorization, consents and
approvals required to carry on its business as proposed to be conducted and has
all governmental licenses, authorizations, consents and approvals required to
have been obtained prior to the date hereof and which are material to the
operation of its business as proposed to be conducted, except to the extent that
the failure to obtain any such license, authorization, consent or approval,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

Section 4.11  Not an Investment Company.

 

None of the Obligors is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

Section 4.12  Public Utility Holding Company Act.

 

Neither the Borrower nor any of its Subsidiaries is subject to regulation as a
“holding company” or a “subsidiary company” of a holding company or an
“affiliate” of a subsidiary or holding company or a “public utility company”
under Section 2(a) of the Public Utility Holding Company Act of 1935, as amended
(“PUHCA”), except that the Borrower and certain of its Subsidiaries are exempt
holding companies under Section 3(a) of PUHCA by order of the Securities and
Exchange Commission.

 

Section 4.13  Full Disclosure.

 

All information heretofore furnished by the Borrower to the Agent or any Bank
Party for purposes of or in connection with any Financing Document or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by the Borrower to the Agent or any Bank Party will be, true
and accurate in all material respects on the date as of which such information
is stated or certified in the light of the circumstances under which such
information was provided (as modified or supplemented by other information so
furnished, when taken together as a whole and with the Disclosed Matters);
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based on
assumptions believed to be reasonable at the time, it being recognized by the
Bank Parties that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results.  The Borrower has disclosed
to the Bank Parties, in the Disclosed Matters or otherwise in writing, any and
all facts specific to the Borrower and its Subsidiaries and known as of the date
hereof to a responsible officer of the Borrower that could reasonably be
expected to

 

57

--------------------------------------------------------------------------------


 

result in a Material Adverse Effect, which materially and adversely affect or
may affect (to the extent any Borrower can now reasonably foresee), the
business, operations or financial condition of the Borrower and its Consolidated
Subsidiaries, taken as a whole, or the ability of any Obligor to perform its
obligations under the Financing Documents.

 

Section 4.14  Collateral Documents and Collateral.

 

(a)                                  (i) The execution, delivery, recordation,
filing or performance by the Borrower and AES BVI II of the Collateral
Documents; (ii) the grant by the Borrower and AES BVI II of the Liens granted by
each of them pursuant to the Collateral Documents; (iii) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) and (iv) the exercise by the Collateral Trustees
of its remedies in respect of the Collateral pursuant to the Collateral
Documents, does not require any consent, approval, authorization or other order
of, or any notice to or filing with, any court, regulatory body, administrative
agency or other governmental body (other than such filings required in order to
perfect any security interest granted by the Collateral Documents and other than
any consent, approval, authorization, order, notice or filing the failure of
which to make or obtain could not reasonably be expected to have a Material
Adverse Effect), and does not conflict with or constitute a breach of any of the
terms or provisions of, or a default under, the charter or by-laws of the
Borrower, AES BVI II, or any of the other Pledged Subsidiaries or any agreement,
indenture or other instrument to which the Borrower, AES BVI II or any of the
other Pledged Subsidiaries is a party or by which the Borrower, AES BVI II or
any of the other Pledged Subsidiaries or the Borrower’s, AES BVI II’s or the
other Pledged Subsidiaries’ respective property is bound, or violate or conflict
with any laws, administrative regulations or rulings or court decrees applicable
to the Borrower, AES BVI II, any of the other Pledged Subsidiaries or the
Borrower’s, AES BVI II’s or the other Pledged Subsidiaries’ respective property
except for any violation, breach, conflict or default that could not reasonably
be expected to have a Material Adverse Effect and except that in each of the
foregoing cases any foreclosure or other exercise of remedies by the Collateral
Trustees will require additional approvals and consents that have not been
obtained from foreign and domestic regulators and from lenders to, and
suppliers, customers or other contractual counterparties of, one or more
Subsidiaries and failure to obtain such approval or consent could result in a
default under, or a breach of, agreements or other legal obligations of such
Subsidiaries.

 

(b)                                 Each of the representations and warranties
of the Borrower and AES BVI II contained in the Collateral Documents is true and
correct.

 

(c)                                  Set forth on Schedule I hereto is a
complete and accurate list of all Pledged Subsidiaries as of the date hereof,
showing as of the date hereof (as to each such Pledged Subsidiary) its legal
name, its jurisdiction of incorporation, the type and number of shares of each
class of its Equity Interests authorized, and the type and number outstanding,
on the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by the Borrower and the certificate number
corresponding to each such Equity Interest.  All of the outstanding Equity
Interests pledged to the Collateral Trustees for the benefit of the Secured
Holders pursuant to the Security Agreement and the BVI Cayman Pledge Agreement
in each Pledged Subsidiary have been validly issued, are fully paid and non-

 

58

--------------------------------------------------------------------------------


 

 

assessable and are owned by the Borrower or AES BVI II, as applicable, free and
clear of all Liens, except those created under the Financing Documents.

 

(d)                                 Set forth on Schedule II hereto is a
complete and accurate list of all assigned agreements of the Borrower and its
Subsidiaries (the “Assigned Agreements”), showing as of the date hereof the
parties, subject matter and term thereof.  Each such Assigned Agreement has been
duly authorized, executed and delivered by all parties thereto, has not been
amended or otherwise modified (except as otherwise permitted pursuant to the
Security Agreement), is in full force and effect (except as otherwise permitted
pursuant to the Security Agreement) and is valid and binding upon and
enforceable against all parties thereto, except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors’
rights generally and by equitable principles of general applicability and, as of
the Closing Date, there exists no default under any Assigned Agreement by any
party thereto.

 

Section 4.15  Existing Letters of Credit.

 

Appendix III hereto identifies each Existing Letter of Credit outstanding as of
the date hereof and as of the Effective Date.

 

Section 4.16  Solvency.

 

Each of AES BVI II, AES New York, AES Oklahoma, AES Hawaii and AES Warrior Run
is, individually, and together with its Subsidiaries, taken as a whole, Solvent
as of the date hereof.

 

Section 4.17  Pledged Subsidiaries.

 

Other than the Non-Pledged Subsidiaries, the Pledged Subsidiaries listed on
Schedule I hereto most recently delivered to the Bank Parties in accordance with
Section 5.01(l), are, as of the date set forth on such Schedule, all of the
direct Subsidiaries of the Borrower and all of the direct Subsidiaries of AES
BVI II.

 

Section 4.18  Qualified Holding Companies Debt.

 

None of the Qualified Holding Companies is an obligor or a contingent obligor on
any of the Debt permitted by Section 5.07(b)(iii) or a contingent obligor on any
of the Debt permitted by Section 5.07(a)(ii), other than Debt permitted by the
definition of “Qualified Holding Company”.

 


ARTICLE V


 


COVENANTS


 

The Borrower agrees that, so long as any Loan or any other Obligation of any
Loan Party under any Financing Document shall remain unpaid or any Revolving
Credit Loan Bank has any Revolving Credit Loan Commitment hereunder or any
amount payable under any Note remains unpaid or any Revolving Letter of Credit
or any Reimbursement Obligation remains outstanding:

 

59

--------------------------------------------------------------------------------


 

Section 5.01  Information.

 

The Borrower will deliver to each of the Bank Parties (it being understood that,
(x) with respect to clause (c) below, such information shall only be delivered
to the Bank Parties that on or prior to the date of delivery have previously
requested such information and (y) delivery to the Agent and the posting by the
Agent of each of the following items on an electronic website, in accordance
with Section 7.11, shall constitute delivery to each of the Bank Parties, and
the Agent hereby agrees to post on an electronic website or otherwise distribute
to the Bank Parties (subject to clause (x) above) any such item delivered by the
Borrower to the Agent):

 

(a)                                  as soon as available and in any event
within 120 days after the end of each fiscal year of the Borrower, a
consolidated and consolidating balance sheet of each Obligor as of the end of
such fiscal year, an unconsolidated balance sheet of the Borrower as of the end
of such fiscal year, the related consolidated, consolidating and unconsolidated
(as applicable) statements of operations for such fiscal year and the related
consolidated and unconsolidated statements of cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, said consolidated financial statements to be reported on, in a
manner acceptable to the Securities and Exchange Commission, by Deloitte &
Touche or other independent public accountants of nationally recognized standing
and such consolidating and unconsolidated financial statements to be certified
as to fairness of presentation, generally accepted accounting principles (other
than failure to consolidate) and consistency by the chief executive officer,
president, chief financial officer or chief accounting officer of the Borrower;

 

(b)                                 as soon as available and in any event within
60 days after the end of each of the first three quarters of each fiscal year of
the Borrower, a consolidated balance sheet of each Obligor as of the end of such
quarter and an unconsolidated balance sheet of the Borrower as of the end of
such fiscal quarter and the related consolidated and unconsolidated statements
of operations for such quarter and for the portion of such Obligor’s fiscal year
ended at the end of such quarter and the related consolidated and unconsolidated
statements of cash flows for the portion of such Obligor’s fiscal year ended at
the end of such quarter, setting forth in the case of such consolidated
statements of operations and cash flows, in comparative form the figures for the
corresponding quarter and the corresponding portion of such Obligor’s previous
fiscal year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, generally accepted accounting principles and
consistency by the chief executive officer, president, chief financial officer
or chief accounting officer of the Borrower;

 

(c)                                  upon request by any such Bank Party made at
least 30 days prior to the date that the relevant financial statements are
required to be delivered pursuant to clause (a) or (b) above (it being
understood that upon the first such request, subsequent requests shall
automatically be deemed to have been made for as long as such requesting Bank
Party continues to be a Bank Party hereunder), (1) as soon as available and in
any event no later than the date on which financial statements are required to
be delivered pursuant to clause (a) and (b) above, forecasts prepared by
management of the Borrower, in form satisfactory to the Agent, of cash flow
statements on a monthly basis for the fiscal year following such fiscal year and
on an annual basis for each fiscal year thereafter until the Termination Date
and (2) as soon as available and in any event no later than the date financial
statements are required to be delivered

 

60

--------------------------------------------------------------------------------


 

pursuant to clause (a) and (b) above, a statement of the monthly cash flows to
the Borrower of each Subsidiary of the Borrower for each of the twelve months
ending prior to the date of such financial statements;

 

(d)                                 simultaneously with the delivery of each set
of financial statements referred to in clauses (a) and (b) above, a certificate
of the chief executive officer, president, chief financial officer or chief
accounting officer of the Borrower (i) setting forth in reasonable detail the
calculations required to establish whether the Borrower was in compliance with
the requirements of Sections 5.07, 5.09, 5.11, 5.12, 5.13, 5.14 and 5.16 on the
date of such financial statements; (ii) stating to the knowledge of the Borrower
whether any Default exists on the date of such certificate and, if any Default
then exists, setting forth the details thereof and the action which the Borrower
is taking or proposes to take with respect thereto and (iii) accompanied by a
schedule setting forth in reasonable detail a description, including, where
applicable, the expected and maximum dollar amounts thereof, of all material
contingent liabilities not disclosed in such financial statements;

 

(e)                                  simultaneously with the delivery of each
set of financial statements referred to in clause (a) above, a statement of the
firm of independent public accountants which reported on such statements
(i) whether anything has come to their attention as a result of their audit
(which was not directed primarily toward obtaining knowledge of noncompliance)
to cause them to believe that the Borrower has failed to comply with the terms,
covenants, provisions or conditions as they relate to accounting of financial
matters addressed in Sections 5.07 to 5.18, inclusive, and (ii) confirming the
calculations set forth in the officer’s certificate delivered simultaneously
therewith pursuant to clause (d) above;

 

(f)                                    within five days after any officer of the
Borrower obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief executive officer, president, executive vice-president
or chief financial officer of the Borrower setting forth the details thereof and
the action which the Borrower is taking or proposes to take with respect
thereto;

 

(g)                                 promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(h)                                 promptly upon the filing thereof, copies of
all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and reports on
Forms 10-K, 10-Q and 8-K (or their equivalents) which the Borrower shall have
filed with the Securities and Exchange Commission;

 

(i)                                     if and when any member of the ERISA
Group (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in Section 4043 of ERISA) with respect to any Plan which
might constitute grounds for a termination of such Plan under Title IV of ERISA,
or knows that the plan administrator of any Plan has given or is required to
give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of complete or partial withdrawal liability under Title IV of ERISA or notice
that any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV

 

61

--------------------------------------------------------------------------------


 

of ERISA of an intent to terminate, impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or appoint a trustee to administer
any Plan, a copy of such notice; (iv) applies for a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief executive officer, president, chief
financial officer or chief accounting officer of the Borrower setting forth
details as to such occurrence and the action, if any, which the Borrower or the
applicable member of the ERISA Group is required or proposes to take;

 

(j)                                     by 12:00 Noon (New York City time) on
the day of receipt by the Borrower or any Subsidiary of the Borrower of Net Cash
Proceeds from any Asset Sale, issuance of Debt, a certificate of the chief
executive officer, president, chief financial officer or chief accounting
officer of the Borrower setting forth (i) a description of the transaction
giving rise to such Net Cash Proceeds, (ii) the amount of Net Cash Proceeds
anticipated to be received on such date or each of such dates (together with a
schedule detailing the calculations necessary to determine the amount of Net
Cash Proceeds), (iii) the amount of such Net Cash Proceeds that is anticipated
to prepay the Term Loans and (iv) in the case of the receipt by a Subsidiary of
any such Net Cash Proceeds, in the event that such Subsidiary is unable to
transfer such Net Cash Proceeds to the Borrower or a Qualified Holding Company
whose Equity Interests have been pledged to the Secured Holders pursuant to the
Collateral Documents, such certificate shall also set forth a reasonably
detailed explanation of the circumstances preventing such Subsidiary from
transferring such Net Cash Proceeds to the Borrower or a Qualified Holding
Company whose Equity Interests have been pledged to the Secured Holders pursuant
to the Collateral Documents;

 

(k)                                  promptly after receipt by the Borrower or
any Subsidiary of the Borrower, a copy of each complaint, order, citation,
notice or other written communication from any Person with respect to the
existence or alleged existence of a material violation of any applicable
Environmental Law or the incurrence of any liability, obligation, loss, damage,
cost, expense, fine, penalty or sanction or the requirement to commence any
remedial action resulting from or in connection with any air emission, water
discharge, noise emission, Hazardous Substance or any other environmental,
health or safety matter at, upon, under or within any of the properties now or
previously owned, leased or operated by the Borrower, any of its Subsidiaries or
any Material AES Entity, or due to the operations or activities of the Borrower,
any Subsidiary of the Borrower, any Material AES Entity or any other Person on
or in connection with any such property or any part thereof,

 

(l)                                     simultaneously with the delivery of each
set of financial statements referred to in clause (a) and (b) above, (1) a
revised Schedule I showing as of the last day of such quarter all of the direct
Subsidiaries of the Borrower and AES BVI II (other than Non-Pledged
Subsidiaries) and (2) a revised Schedule IV showing as of the last day of such
quarter all the Subsidiaries of the Borrower whose assets consist only of any of
the Excluded AES Business and direct or indirect Investments therein, and

 

62

--------------------------------------------------------------------------------


 

(m)                               promptly upon request thereof, deliver to the
Agent and the Collateral Trustees (A) a list setting forth, for each Secured
Agreement, (i) the aggregate principal amount outstanding thereunder, (ii) the
accrued and unpaid interest thereunder, (iii) the accrued and unpaid fees (if
any) thereunder, (iv) the names of the Representatives (as defined in the
Collateral Trust Agreement) and of the Secured Holders (to the extent known to
the Borrower) thereunder, and all other unpaid amounts thereunder known to the
Borrower, owing to each such Representative, for its own account and on behalf
of such Secured Holders and (v) such other information regarding the
Representatives, such Secured Holders and the Secured Agreements as the Agent
may reasonably request and (B) the Payment Information (as defined in the
Collateral Trust Agreement).

 

(n)                                 from time to time such additional
information regarding the financial position or business of the Borrower and its
Subsidiaries as the Agent, at the request of any Bank Party, may reasonably
request.

 

Section 5.02  Payment of Obligations.

 

The Borrower will pay and discharge all its material obligations and liabilities
and will cause each Subsidiary Guarantor (other than AES Warrior Run) and IPALCO
(in each case, for so long as each Person is a Subsidiary of the Borrower) to
pay and discharge all its Material Obligations, in each case, including, without
limitation, tax liabilities, except where the same may be contested in good
faith by appropriate proceedings, and will maintain, and will cause each
Subsidiary of the Borrower to maintain, in accordance with generally accepted
accounting principles, appropriate reserves for the accrual of any of the same.

 

Section 5.03  Maintenance of Property; Insurance.

 

(a)                                  The Borrower will keep, and will cause each
of its Subsidiaries to keep, all property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted.

 

(b)                                 The Borrower will, and will cause each of
its Subsidiaries to, maintain (either in the name of the Borrower or in such
Subsidiary’s own name) with financially sound and responsible insurance
companies, insurance of such types, in at least such amounts and against at
least such risks (and with such risk retention) as are usually insured against
in similar circumstances in the same general area by companies of established
repute engaged in the same or a similar business; and will furnish to each Bank
Party upon request information presented in reasonable detail as to the
insurance so carried.

 

Section 5.04  Conduct of Business and Maintenance of Existence.

 

The Borrower (a) will continue, and will cause each of AES BVI II, the Material
AES Entities and the Pledged Subsidiaries to continue, to engage in business of
the same general type as now conducted by the Borrower and its Subsidiaries; (b)
will continue, and will cause AES BVI II, each Material AES Entity and each
Pledged Subsidiary to continue, to operate their respective businesses on a
basis substantially consistent with the policies and standards of the Borrower,
AES BVI II or such Material AES Entity or such Pledged Subsidiary as in effect
on the date hereof and (c) will preserve, renew and keep in full force and
effect, and will cause AES

 

63

--------------------------------------------------------------------------------


 

BVI II, each Material AES Entity and each Pledged Subsidiary to preserve, renew
and keep in full force and effect their respective corporate existence and their
respective rights, privileges and franchises necessary or desirable in the
normal conduct of business; provided that nothing in this Section 5.04 shall
prohibit (i) the merger of a Subsidiary into the Borrower or the merger or
consolidation of a Subsidiary with or into another Person if the Person
surviving such consolidation or merger is a Subsidiary and if, in each case,
after giving effect thereto (x) no Default shall have occurred and be
continuing, (y) neither the Borrower or any Subsidiary Guarantor shall be liable
for any Debt of such Subsidiary except to the extent it was liable for such Debt
prior to giving effect to such merger and (z) the transaction is otherwise
permitted by Section 5.11, (ii) any asset disposition by the Borrower or any of
its Subsidiaries permitted by Section 5.19 and (iii) the termination of the
corporate existence of any Subsidiary (other than a Subsidiary Guarantor) if the
Borrower in good faith determines that such termination is in the best interest
of the Borrower and is not materially disadvantageous to the Bank Parties.

 

Section 5.05  Compliance with Laws.

 

The Borrower will comply, and cause each of its Subsidiaries to comply, in all
material respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws and ERISA and the rules and regulations thereunder) (a)
except for such non-compliance as would result solely in the payment of monetary
compensation by the Borrower or such Subsidiary in an amount not to exceed
$15,000,000 in the aggregate and (b) except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings (and the
pendency of such proceedings themselves shall not have a material adverse effect
on the Borrower and its Subsidiaries, taken as a whole).

 

Section 5.06  Inspection of Property, Books and Records.

 

The Borrower will keep, and will cause each of its Subsidiaries to keep, proper
books of record and account in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and
activities; and will permit, and will cause each Significant AES Entity to
permit, representatives of any Bank Party at such Bank Party’s expense to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants, all at such reasonable times and as often as may
reasonably be desired.

 

Section 5.07  Limitation on Debt.

 

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
incur, assume, create or suffer to exist any Debt, except for:

 

(a)                                  in the case of the Borrower:

 

(i)                                     Debt under the Financing Documents;

 

(ii)                                  Debt existing on the date hereof and set
forth on Schedule VI;

 

64

--------------------------------------------------------------------------------


 

(iii)                               Debt representing a refinancing, replacement
or refunding of Debt permitted by Section 5.07(a)(i), (ii), (iii), (vii), (viii)
and (x); provided that:

 

(A)                              (x) the aggregate principal amount of such Debt
outstanding or available will not exceed the principal amount outstanding or
available at the time of such refinancing, replacement or refunding (plus fees
and expenses, including any premium and defeasance costs relating to such
refinancing, replacement or refunding), (y) the final maturity of such Debt is
later than the Term Loan Termination Date (other than Debt that can be settled
in the Borrower’s Capital Stock (other than Redeemable Stock); provided that
such Debt may only be settled in cash prior to the Term Loan Termination Date up
to an aggregate principal amount not to exceed $400,000,000 and not before the
third anniversary of the Effective Date; provided further that the Debt being
refinanced, replaced or refunded has a final maturity date on or prior to the
Term Loan Termination Date) and (z) such Debt shall not contain any Payment
Restriction more restrictive than the Payment Restrictions contained in the Debt
being refinanced, replaced or refunded; and

 

(B)                                no obligor shall be liable for any such Debt
except to the extent that it was liable for the Debt so refinanced, replaced or
refunded.

 

(iv)                              Debt owing by the Borrower to a Consolidated
Subsidiary of the Borrower so long as such Debt is subordinated on terms
reasonably satisfactory to the Agent to the Debt of the Borrower under the
Financing Documents;

 

(v)                                 any Lien permitted by Section 5.10 that
constitutes Debt not otherwise permitted by this Section;

 

(vi)                              Letters of credit, surety bonds, Guarantees
and performance bonds supporting obligations of Subsidiaries so long as, after
giving effect to such letters of credit, surety bonds, Guarantees and
performance bonds (and the Investments represented thereby), the Borrower would
be in compliance with Section 5.16;

 

(vii)                           other Debt, in the aggregate, not to exceed at
any one time outstanding $225,000,000 so long as (x) the final maturity of such
Debt shall in no event be on or prior to the Term Loan Termination Date and (y)
such Debt shall not have any scheduled amortization on or prior to the Term Loan
Termination Date.

 

(viii)                        other Debt so long as (x) immediately before and
after giving effect to the incurrence and application of the proceeds thereof no
Default shall have occurred and be continuing, (y) the Net Cash Proceeds from
the incurrence of such Debt shall be applied as set forth in Section 2.10(b) to
the extent so required and (z) the final maturity of such Debt shall in no event
be on or prior to the Term Loan Termination Date;

 

65

--------------------------------------------------------------------------------


 

(ix)                                Debt incurred as a bridge financing for a
proposed Asset Sale, provided that (x) the only direct or contingent obligor in
respect of such Debt is the holder of the asset that is the subject of such
Asset Sale, (y) the interest rate applicable to such Debt does not exceed the
then applicable market interest rate and (z) the Net Cash Proceeds from the
incurrence of such Debt shall be applied as set forth in Section 2.10(b); and

 

(x)                                   Debt incurred to refinance, replace or
refund any of the obligations arising in respect of the Existing Trust Preferred
Securities, provided that (x) the only direct or contingent obligor in respect
of such Debt is the Borrower and (y) the final maturity of such Debt shall be
later than the Term Loan Termination Date.

 

(b)                                 in the case of the Borrower’s Subsidiaries:

 

(i)                                     Guarantees of Debt of the Borrower under
the Financing Documents, the Senior Secured Exchange Notes and Debt permitted by
clause (a)(iii), (a)(vii) or (a)(viii) above, the proceeds of which are applied
to permanently reduce Total Bank Exposure or prepay the Senior Secured Exchange
Notes (it being understood that if, after the date hereof, any Subsidiary
Guarantees the Debt of the Borrower under the Financing Documents, such
Subsidiary may also Guarantee the Senior Secured Exchange Notes and the Debt
permitted by clause (a)(iii), (a)(vii) or (a)(viii) above, the proceeds of which
are applied to permanently reduce Total Bank Exposure or prepay the Senior
Secured Exchange Notes);

 

(ii)                                  Debt incurred by a Subsidiary:

 

(x)                                   (1) to finance the acquisition,
development, construction, operation, maintenance (including modifications and
upgrades to comply with applicable laws and regulations) or working capital
requirements (including letters of credit or guarantees to fund debt service
reserve accounts or similar accounts or for the benefit of power purchase
agreements or commodity hedging counterparties) of a Power Supply Business or
other business owned, operated or managed (including on a joint basis with
others), directly or indirectly, by the Borrower (an “AES Business”) or (2) to
finance the acquisition of “greenfields” and the construction, operation,
maintenance or working capital requirements (including modifications and
upgrades to comply with applicable laws and regulations) or working capital
requirements (including letters of credit or guarantees to fund debt service
reserve accounts or similar accounts or for the benefit of power purchase
agreements or commodity hedging counterparties) necessary to develop and
construct such “greenfields” and to operate them as an AES Business or (3) that
constitutes Acquired Debt; and

 

(y)                                 that is not also the Debt of any other
Subsidiary with an interest in any other AES Business (except for Debt incurred
or assumed by Intermediate Holding Companies which, at the time such Debt was
incurred or assumed, in the

 

66

--------------------------------------------------------------------------------


 

aggregate, contributed less than 50% of the Parent Operating Cash Flow for the
immediately preceding four fiscal quarters and except that Excluded AES Entities
can guarantee, or be co-obligors with respect to, Debt of other Excluded AES
Entities);

 

provided, however, that to the extent that the Debt incurred pursuant to this
Section 5.07(b)(ii) is not used for the purposes set forth in clauses (x)(1),
(x)(2) or (x)(3) above, unless such Debt is permitted by another provision
hereunder, the portion of Net Cash Proceeds of such Debt not used for such
purposes shall be received by the Borrower or a Qualified Holding Company whose
Equity Interests have been pledged to the Secured Holders pursuant to the
Collateral Documents and such Net Cash Proceeds shall be applied to prepay the
Debt hereunder pursuant to and in the amounts and order of priority set forth in
Section 2.10(b);

 

(iii)          Debt existing on the date hereof;

 

(iv)          Debt incurred by a Subsidiary as a bridge financing for a proposed
Asset Sale, provided that (x) the only direct or contingent obligor in respect
of such Debt is the holder of the asset that is the subject of such Asset Sale,
(y) the interest rate applicable to such Debt does not exceed the then
applicable market interest rate and (z) the Net Cash Proceeds from the
incurrence of such Debt shall be applied as set forth in Section 2.10(b);

 

(v)           Debt owing to the Borrower or a Consolidated Subsidiary of the
Borrower; provided that Debt owed to the Borrower shall constitute Pledged Debt
(to the extent such Debtor is required to pledge such Debt pursuant to the
Collateral Documents) and delivered to the Collateral Trustees pursuant to the
terms of the Security Agreement; provided further that any such Debt is
permitted under Section 5.16;

 

(vi)          Debt incurred by a Subsidiary, the Net Cash Proceeds of which are
received by the Borrower or a Qualified Holding Company whose Equity Interests
have been pledged to the Secured Holders pursuant to the Collateral Documents
and (x) in the case of Debt incurred by IPALCO, an amount equal to the Bank’s
Ratable Share of 100% of such Net Cash Proceeds, (y) in the case of Debt issued
by any Subsidiary Guarantor (excluding up to $200,000,000 of Net Cash Proceeds
from the issuance of Debt by AES Hawaii Management or its Subsidiaries, 100% of
such Net Cash Proceeds, and (z) in the case of any other Subsidiary, an amount
equal to the Banks’ Ratable share of 75% of such Net Cash Proceeds (other than
$200,000,000 of additional Debt of the Subsidiaries incurred after the date
hereof) shall be applied to prepay the Debt hereunder pursuant to and in the
amount and order of priority set forth in Section 2.10(b);

 

(vii)         Debt representing a refinancing, replacement or refunding of Debt
permitted by clauses (b)(ii), (b)(iii), (b)(iv), (b)(vi) and (b)(viii); provided
that:

 

67

--------------------------------------------------------------------------------


 

(A)          (x) the aggregate principal amount of such Debt outstanding or
available will not exceed the principal amount outstanding or available at the
time of such refinancing, replacement or refunding (plus fees and expenses,
including any premium and defeasance costs) relating to such refinancing,
replacement or refunding and (y) the Payment Restrictions in such Debt (1) shall
be no more restrictive than the Payment Restrictions contained in the Debt being
refinanced, replaced or refunded or (2) in the opinion of the Borrower, are
consistent with customary market terms for a financing of its nature and do not
adversely affect the ability of the Borrower to meet its payment Obligations
under the Financing Documents;

 

(B)           after giving effect to the issuance of such Debt, no Default shall
have occurred and be continuing under Section 5.16(b); and

 

(C)           if any Debt being refinanced, replaced or refunded is subordinated
to the Debt of any Subsidiary Guarantor, such Debt shall be subordinated at
least to the same extent;

 

(viii)        any Lien permitted by Section 5.10 that constitutes Debt not
otherwise permitted by this Section 5.07; and

 

(ix)           Guarantees by Excluded AES Entities of Debt and other Obligations
of other Excluded AES Entities.

 

Notwithstanding any of the foregoing in this Section 5.07(b), in no event shall
Qualified Holding Companies incur any Debt other than Debt permitted by the
definition of “Qualified Holding Company.”

 

Section 5.08  Use of Proceeds.

 

The proceeds of the Loans made, the Revolving Letters of Credit issued (or
deemed issued) under this Agreement will be used by the Borrower for working
capital and other general corporate purposes.  None of such proceeds will be
used, directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any “margin stock” within the meaning of
Regulation U.

 

Section 5.09  Restricted Payments.

 

(a)           The Borrower will not declare or pay any dividends, purchase,
redeem, retire, defease or otherwise acquire for value any of its Equity
Interests now or hereafter outstanding, return any capital to its stockholders
as such, make any distribution of assets, Equity Interests, obligations or
securities to its stockholders, or permit any of its Subsidiaries to purchase,
redeem, retire, defease or otherwise acquire for value any Equity Interests in
the Borrower, except the Borrower may declare and pay cash dividends to the
holders of the Existing Trust Preferred Securities and refinance, replace or
refund any of the Obligations arising in respect of the Existing Trust Preferred
Securities as provided in Section 5.07(a)(x).

 

68

--------------------------------------------------------------------------------


 

(b)           Notwithstanding Section 5.09(a) above, so long as any Revolving
Credit Loan or Term Loan remains outstanding, no Subsidiary Guarantor will,
without the prior written consent of the Required Banks, if, and for so long as,
an Actionable Default shall have occurred and be continuing, (i) declare or make
any dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any shares of any class of capital stock
of such Subsidiary Guarantor (other than stock splits and dividends payable
solely in equity securities of such Subsidiary Guarantor), or purchase, redeem
or otherwise acquire for value (or permit any of its Subsidiaries to do so), any
shares of any class of capital stock of such Subsidiary Guarantor or any
warrants, rights or options to acquire any such shares, now or hereafter
outstanding or (ii) make any Investment in or otherwise advance any funds to the
Borrower, or, any Subsidiary of the Borrower; and

 

Section 5.10  Negative Pledge.

 

Neither the Borrower nor any Subsidiary of the Borrower will create, assume or
suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except:

 

(a)           Liens created under the Financing Documents;

 

(b)           Liens existing on the date of this Agreement securing Debt
outstanding on the date of this Agreement;

 

(c)           any Lien existing on any asset of any Person at the time such
Person becomes a Subsidiary of the Borrower and not created in contemplation of
such event;

 

(d)           any Lien on any asset securing Debt incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within 90
days after the acquisition thereof;

 

(e)           any Lien on any asset of any Person existing at the time such
Person is merged or consolidated with or into the Borrower or a Subsidiary of
the Borrower and not created in contemplation of such event; provided that such
Lien shall not attach to any asset held by the Borrower or any Subsidiary of the
Borrower immediately prior to such merger or consolidation;

 

(f)            any Lien existing on any asset prior to the acquisition thereof
by the Borrower or a Subsidiary of the Borrower and not created in contemplation
of such acquisition;

 

(g)           any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses or clause (o) of this Section; provided that such Debt is not increased
and is not secured by any additional assets (other than, in the case of Debt
permitted under Section 5.07(b)(vii), Liens on assets of any Subsidiary
permitted under such Section 5.07(b)(vii) and Section 5.16(b) to be obligated on
such Debt);

 

(h)           Liens arising in the ordinary course of its business which do not
secure obligations in an aggregate amount in excess of $25,000,000 and do not in
the aggregate

 

69

--------------------------------------------------------------------------------


 

materially detract from the value of its assets or materially impair the use
thereof in the operation of its business;

 

(i)            Liens in connection with worker’s compensation, social security
obligations, taxes, assessments, statutory obligations or other similar charges,
good faith deposits in connection with tenders, contracts or leases to which the
Borrower or any of its Subsidiaries is a party or other deposits required to be
made in the ordinary course of business and not in connection with borrowing
money or obtaining advances or credit; provided in each case that the obligation
or liability arises in the ordinary course of business and if overdue is being
contested in good faith by appropriate proceedings;

 

(j)            inchoate materialmen’s, mechanics’, workmen’s, repairmen’s,
employees’, carriers’, warehousemen’s, or other like Liens arising in the
ordinary course of business of the Borrower or its Subsidiaries;

 

(k)           with respect to real property, easements, rights of way,
reservations and other minor defects or irregularities in title which do not
materially impair the use thereof for the purposes for which it is held by the
Borrower or its Subsidiaries;

 

(l)            Liens securing any future interest or dividends payable in
respect of any Debt permitted to be issued under Section 5.07 for one six month
period with respect to such Debt on cash or Temporary Cash Investments which
constituted a portion of the cash proceeds to the Borrower or a Subsidiary of
the Borrower from the issuance of such Debt;

 

(m)          Liens on cash and Temporary Cash Investments securing Derivatives
Obligations of the Subsidiaries permitted by Section 5.20(c);

 

(n)           Liens on cash and Temporary Cash Investments that secure
contingent obligations to reimburse any bank or other Person for amounts paid
under Guarantees, surety or performance bond or similar instrument that supports
obligations to make Investments in Subsidiaries permitted to be made under
Section 5.16;

 

(o)           Liens securing Debt of Subsidiaries (other than Subsidiary
Guarantors) permitted by Section 5.07(b)(ii), (vi), (vii) or (viii) or utility
obligations or other customer, supplier or contractor obligations associated
with AES Businesses that are limited to the assets and revenues of the related
AES Businesses and the Capital Stock or other assets (including contract rights)
of Subsidiaries of the Borrower having a direct or indirect interest in such AES
Businesses;

 

(p)           Liens on the Creditor Group Collateral securing the Debt of the
Borrower permitted by Section 5.07(a); provided that the aggregate principal
amount (or accreted value, if applicable) of First-Priority Secured Debt and
Second-Priority Secured Debt does not exceed $3.375 billion; provided further
that, subject to the first proviso above, Liens on the Creditor Group Collateral
securing First Priority Secured Debt of the Borrower shall only secure First
Priority Secured Debt incurred after the Effective Date (other than Debt
incurred pursuant to the Financing Documents and Debt under Hedging Agreements
up to an aggregate principal amount not to exceed $50,000,000) up to an
aggregate principal amount equal to $90,000,000 plus the sum of all amounts
applied from time to time to (x) permanently prepay Loans pursuant to

 

70

--------------------------------------------------------------------------------


 

Section 2.10 hereunder or permanently reduce Unused Revolving Credit Loan
Commitments hereunder (without duplication) or (y) repay or prepay the Senior
Secured Exchange Notes; provided, further, that upon the sale or other
disposition of the Capital Stock of IPALCO or any Subsidiary Guarantor or of all
or substantially all of the assets of IPALCO or any Subsidiary Guarantor, the
basket set forth in the immediately preceding proviso shall be reduced, solely
in respect of Debt incurred on or after the date of such sale or disposition, by
an amount equal to the aggregate Collateral Value of the Capital Stock or assets
which are the subject of such sale or disposition;

 

(q)           Liens securing Debt permitted by Section 5.07(a)(ix) or Section
5.07(b)(iv), provided that such Debt is secured solely by the asset that is the
subject of the proposed Asset Sale related to such Debt;

 

(r)            Liens on the assets of, or Investments in, any Excluded AES
Entity securing Debt or other obligations of any Excluded AES Entity permitted
to be incurred hereunder;

 

(s)           Liens on cash set aside at the time of the issuance of Debt
permitted to be incurred pursuant to Section 5.07 or Temporary Cash Investments
purchased with such cash, in either case to the extent that such cash or
Temporary Cash Investments pre-fund the repayment or redemption of such Debt and
are held in a third party escrow account with an escrow agent on terms and
conditions reasonably satisfactory to the Agent to be applied for such purpose;
and

 

(t)            Liens on cash and Temporary Cash Investments that secure letters
of credit up to an aggregate principal amount not to exceed $200,000,000;
provided that at the time such Lien is created, no Default or Event of Default
has occurred or is continuing.

 

Section 5.11  Consolidations and Mergers.

 

The Borrower will not merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, except
that:

 

(i)            any Subsidiary of the Borrower may merge into or consolidate with
any other Subsidiary, provided that, in the case of any such merger or
consolidation, the Person formed by such merger or consolidation shall be a
wholly owned Subsidiary of the Borrower and any third-party consents or waivers
necessary for such merger or consolidation shall have been obtained, provided
further that, (A), in the case of any such merger or consolidation to which a
Pledged Subsidiary is a party, the Person formed by such merger or consolidation
shall be a “Pledged Subsidiary” and (B) in the case of any such merger or
consolidation to which a Subsidiary Guarantor is a party, the Person formed by
such merger or consolidation shall be a Subsidiary Guarantor; and

 

(ii)           in connection with any sale or other disposition permitted under
Section 5.19 (other than clause (ii) thereof), any Subsidiary of the Borrower
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it; and

 

(iii)          the Borrower may merge with another Person;

 

71

--------------------------------------------------------------------------------


 

provided, however, that in each case, such merger or consolidation is otherwise
in compliance with this Agreement and immediately before and after giving effect
thereto, no Default shall have occurred and be continuing and, in the case of
any merger to which the Borrower is a party, the Borrower is the Person
surviving such merger.

 

Notwithstanding any of the foregoing in clauses (i) and (ii) of this Section
5.11, the Borrower will not permit any Subsidiary of the Borrower with any
direct or indirect interest in (x) a Power Supply Business to consolidate or
merge with, any other Person with a direct or indirect interest in any other
Power Supply Business or any unrelated business or (y) any unrelated business to
consolidate or merge with, any other Person with a direct or indirect interest
in any Power Supply Business, subject to the proviso set forth in Section
5.16(b) so that any transaction permitted by such proviso shall also be
permitted by this Section 5.11.

 

Section 5.12  Collateral Coverage Ratio.

 

The Collateral Coverage Ratio at any date shall not be less than 3.00:1.0.

 

Section 5.13  Cash Flow Coverage.

 

The Borrower will maintain at the end of each fiscal quarter of the Borrower, a
Cash Flow Coverage Ratio of not less than the ratio set forth below for each
period set forth below:

 

Four
Fiscal Quarters
Ending

 

Minimum Cash Flow
Coverage Ratio

 

 

 

 

 

September 30, 2003

 

1.20

 

December 31, 2003

 

1.20

 

March 31, 2004

 

1.20

 

June 30, 2004

 

1.20

 

September 30, 2004

 

1.25

 

December 31, 2004

 

1.25

 

March 31, 2005

 

1.30

 

June 30, 2005

 

1.35

 

September 30, 2005

 

1.35

 

December 31, 2005

 

1.40

 

March 31, 2006

 

1.40

 

June 30, 2006

 

1.40

 

September 30, 2006

 

1.40

 

December 31, 2006

 

1.40

 

March 31, 2007

 

1.40

 

June 30, 2007

 

1.45

 

September 30, 2007

 

1.45

 

December 31, 2007

 

1.50

 

March 31, 2008

 

1.50

 

 

72

--------------------------------------------------------------------------------


 

Section 5.14  Recourse Debt to Cash Flow Ratio.

 

The Borrower will maintain at the end of each fiscal quarter of the Borrower, a
Recourse Debt to Cash Flow Ratio of not more than the ratio set forth below for
each period set forth below:

 

Four
Fiscal Quarter Ending

 

Maximum Recourse
Debt to Cash Flow Ratio

 

 

 

 

 

September 30, 2003

 

8.5

 

December 31, 2003

 

8.5

 

March 31, 2004

 

8.5

 

June 30, 2004

 

8.5

 

September 30, 2004

 

8.5

 

December 31, 2004

 

8.5

 

March 31, 2005

 

8.35

 

June 30, 2005

 

8.25

 

September 30, 2005

 

8.15

 

December 31, 2005

 

8.00

 

March 31, 2006

 

7.90

 

June 30, 2006

 

7.85

 

September 30, 2006

 

7.80

 

December 31, 2006

 

7.75

 

March 31, 2007

 

7.70

 

June 30, 2007

 

7.65

 

September 30, 2007

 

7.60

 

December 31, 2007

 

7.55

 

March 31, 2008

 

7.50

 

 

Section 5.15  Transaction with Affiliates.

 

Except pursuant to agreements existing on the date hereof and listed on Schedule
II attached hereto, the Borrower will not, and will not permit any Subsidiary of
the Borrower to, directly or indirectly, in any transaction involving aggregate
consideration in excess of $1,000,000, pay any funds to or for the account of,
make any investment (whether by acquisition of stock or indebtedness, by loan,
advance, transfer of property, guarantee or other agreement to pay, purchase or
service, directly or indirectly, any Debt, or otherwise) in, lease, sell,
transfer or otherwise dispose of any assets, tangible or intangible, to, or
participate in, or effect any transaction in connection with any joint
enterprise or other joint arrangement with, any Affiliate; provided, however,
that the foregoing provisions of this Section shall not prohibit (a) the
Borrower or any Subsidiary of the Borrower from making sales to or purchases
from any Affiliate and, in connection therewith, extending credit or making
payments, or from making payments for services rendered by any Affiliate, if
such sales or purchases are made or such services are rendered in the ordinary
course of business and on terms and conditions at least as favorable to the
Borrower or such Subsidiary as the terms and conditions which would apply in a
similar transaction with a Person not an Affiliate; (b) the Borrower or any
Subsidiary of the Borrower from making payments of principal, interest and
premium on any Debt of the

 

73

--------------------------------------------------------------------------------


 

Borrower or such Subsidiary held by an Affiliate if the terms of such Debt are
substantially as favorable to the Borrower or such Subsidiary as the terms which
could have been obtained at the time of the creation of such Debt from a lender
which was not an Affiliate and (c) the Borrower or any Subsidiary of the
Borrower from participating in, or effecting any transaction in connection with,
any joint enterprise or other joint arrangement with any Affiliate if the
Borrower or such Subsidiary participates in the ordinary course of its business
and on a basis no less advantageous than the basis on which such Affiliate
participates.  The provisions of this Section 5.15 shall not apply to
(x) transactions between the Borrower or any of its Subsidiaries, on the one
hand, and any officer, director or employee of the Borrower or any of its
Subsidiaries, on the other hand, that are approved by the Board of Directors of
the Borrower or any committee of the Board of Directors consisting of the
Borrower’s independent directors and (y) the payment of reasonable and customary
regular fees to directors of the Borrower or a Subsidiary of the Borrower.

 

Section 5.16  Investments in Other Persons.

 

(a)           The Borrower shall not make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

 

(i)            (A) Investments by the Borrower and its Subsidiaries in their
Subsidiaries outstanding on the date hereof, (B) additional equity Investments
in Obligors and (C) additional Investments in Obligors consisting of
intercompany Debt provided that any Debt owing to the Borrower shall (x)
constitute Pledged Debt and be delivered to the Collateral Trustees pursuant to
the terms of the Security Agreement and (y) be subordinated in all respects to
the Obligations of the Obligors under the Financing Documents;

 

(ii)           loans and advances to employees in the ordinary course of the
business of the Borrower and its Subsidiaries as presently conducted in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding;

 

(iii)          Investments by the Borrower and its Subsidiaries in Temporary
Cash Investments;

 

(iv)          Investments existing on the date hereof and Investments in
Subsidiaries resulting from drawings under, or renewals or extensions of,
letters of credit, surety bonds, Guarantees or performance bonds supporting
obligations of Subsidiaries issued and outstanding on the Closing Date
(including renewals and extensions thereof) and Investments in Subsidiaries to
cash collateralize obligations supported by such letters of credit, bonds or
Guarantees if they expire or are cancelled undrawn;

 

(v)           Investments by the Borrower and its Subsidiaries in any non-cash
proceeds received by the Borrower or such Subsidiary in connection with any
transaction permitted by the provisions of Section 5.19;

 

(vi)          Investments by the Borrower and its Subsidiaries in any of their
Debt in the form of any payments, redemption or repurchase of such Debt not
prohibited by this Agreement;

 

74

--------------------------------------------------------------------------------


 

(vii)         Investments by an Excluded AES Entity in another Excluded AES
Entity or in another Person, the assets of which shall not consist of Debt or
Equity Interests of the Borrower or any of its Subsidiaries, other than Debt of
the Borrower or any of its Subsidiaries with a fair market value (together with
the fair market value of Debt of the Borrower or any of its Subsidiaries
received by the Borrower or any Subsidiary as non-cash proceeds in any
transaction permitted by the provisions of Section 5.19) not in excess of
$15,000,000 in the aggregate;

 

(viii)        Investments by the Borrower and its Subsidiaries in their
Subsidiaries or in Excluded AES Entities resulting from the creation,
dissolution, restructuring or reorganization of the holdings of the Borrower,
any Subsidiary or Excluded AES Entity permitted by Section 5.16(b) that does not
result in the net increase in the amount invested by the Borrower and its
Subsidiaries in their Subsidiaries or in Excluded AES Entities and does not
result in a Default;

 

(ix)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with, or as
a result of a default by, customers or suppliers to, or co-investors in, an AES
Business (including, without limitation, pursuant to the Borrower’s existing
settlement agreement with PSEG pursuant to which the Borrower will acquire the
minority interests currently held by PSEG in certain AES Businesses located in
Argentina in exchange for a $30,000,000 settlement payment, of which $15,000,000
has been paid prior to the date hereof);

 

(x)            Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 5.16; provided that, with respect to each
Investment made pursuant to this clause (x):

 

(A)          Investments by the Borrower in Excluded AES Entities after the
Effective Date shall not exceed $200,000,000; provided that at any time that the
Recourse Debt to Cash Flow Ratio is less than 4.00 to 1.00 there shall be no
limitation on Investments in Excluded AES Entities;

 

(B)           such Investment shall be in property and assets which are part of,
or in lines of business which are, substantially the same lines of business as,
or ancillary to, one or more of the principal businesses of the Borrower and its
Subsidiaries in the ordinary course; and

 

(C)           (1) immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Event of Default shall have
occurred and be continuing and (2) immediately after giving effect to such
purchase or other acquisition, the Borrower and its Subsidiaries shall be in pro
forma compliance with all of the covenants set forth in Sections 5.12, 5.13 and
5.14, such compliance to be determined on the basis of the financial information
most recently delivered to the Agent and the Bank Parties as though such
Investment had been consummated as of the first day of the fiscal period covered
thereby;

 

75

--------------------------------------------------------------------------------


 

(xi)           (A) Investments by any Subsidiary with funds or other property
received by such Subsidiary from the Borrower or a Subsidiary as a result of an
Investment otherwise permitted hereby and (B) Investments by any Subsidiary
(other than a Qualified Holding Company) with funds or other property generated
by its operations (including by way of financings permitted hereby) or by the
operations (including by way of financings permitted hereby) of its Subsidiaries
in any other Subsidiary which either is a direct or indirect Subsidiary of such
investing Subsidiary or a direct or indirect parent company of such investing
Subsidiary and the proceeds of such Investment shall be applied by the
Subsidiary receiving such Investment solely for funding the operation,
maintenance (including modifications and upgrades to comply with applicable laws
and regulations), on-going construction or working capital requirements which
are necessary for the operation of the business of such Subsidiary or for such
Subsidiary to satisfy its contractual and legal obligations;

 

(xii)          Investments by any Subsidiary of the Borrower consisting of loans
made to any Person which directly or indirectly holds the Equity Interests of
such Subsidiary;

 

(xiii)         Investments of up to $31,000,000 in AES Andres, B.V. (“Andres”)
made, directly or indirectly, with the proceeds of Debt incurred by Dominican
Power Partners, LDC (“Los Mina”) pursuant to Section 5.07(b)(ii) to be used by
Andres to finance completion of natural gas facilities that will provide fuel to
Los Mina when it converts to natural gas as a fuel supply; and

 

(xiv)        Investments in Subsidiaries resulting from drawings under, or
renewals or extensions of, Guarantees supporting obligations of Subsidiaries
under any Secured Treasury Management Service Agreement (including renewals and
extensions thereof) and Investments in Subsidiaries to cash collateralize
obligations supported by such Guarantees if they expire or are cancelled
undrawn.

 

(b)           Notwithstanding any of the foregoing in clause (a) above, the
Borrower will not permit any Subsidiary of the Borrower with any direct or
indirect interest in (i) a Power Supply Business to make any Investment in, or
consolidate or merge with, any other Person with a direct or indirect interest
in any other Power Supply Business or any unrelated business or (ii) any
unrelated business to make any Investment in, or to consolidate or merge with,
any other Person with a direct or indirect interest in any Power Supply
Business; provided that (x) Investments permitted by Section 5.16(a)(ii), (iii),
(v), (vi), (vii), (viii), (ix), (xii) and (xiv) shall be permitted
notwithstanding the foregoing and (y) a Subsidiary of the Borrower (each, an
“Intermediate Holding Company”) may serve as a holding company for any or all of
the Borrower’s direct and indirect interests in a Power Supply Business or an
unrelated business, so long as:

 

(1)           each such Intermediate Holding Company’s direct and indirect
interest in any Power Supply Business or unrelated business shall be limited to
the ownership of Capital Stock or Debt obligations of a Person with a direct or
indirect interest in such Power Supply Business or unrelated business;

 

76

--------------------------------------------------------------------------------


 

(2)           no Lien shall exist upon any asset of any Intermediate Holding
Company (other than Liens on the Capital Stock of, or loan to, the Borrower or a
Subsidiary of an Intermediate Holding Company securing Debt of such Intermediate
Holding Company or such Subsidiary and Liens securing Debt permitted by
Sections 5.07(b)(i), (b)(ii), (b)(iii), (b)(iv), (b)(vi), (b)(vii) and
(b)(viii)); and

 

(3)           no Intermediate Holding Company shall incur, assume, create or
suffer to exist any Debt (including any Guarantee of Debt) other than Debt owing
to the Borrower, any Qualified Holding Company or any Subsidiary of such
Intermediate Holding Company and Debt permitted by Sections 5.07(b)(i), (ii),
(iii), (iv), (vi), (vii) or (viii).

 

Section 5.17  No Prepayment of Debt.

 

Neither the Borrower nor any Subsidiary shall, directly or indirectly, prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any Debt of the Borrower and its Subsidiaries, except (i) the
prepayment of the Loans in accordance with this Agreement, the required payments
of the Senior Secured Exchange Notes in accordance with the Senior Secured
Exchange Note Indenture and any required prepayments of Debt permitted to be
incurred pursuant to Section 5.07(a)(viii); (ii) the refinancing or acquisition
of Debt to the extent permitted hereunder; (iii) regularly scheduled or required
repayments or redemptions of Debt; (iv) Investments in Temporary Cash
Investments; (v) the exchange of Debt for an Equity Issuance by the Borrower
pursuant to a Debt Exchange Equity Issuance; (vi) the repayment or prepayment of
Debt permitted by Section 5.07(b)(v); (vii) regularly scheduled or required
repayments or redemptions of the Existing Trust Preferred Securities; (viii) any
repayment of Debt with the Equity Basket or the Asset Sale Proceeds Basket at
such time; (ix) the prepayment, redemption, purchase, defeasance or other
satisfaction prior to the scheduled maturity thereof by any Excluded AES Entity
of its outstanding Debt; (x) the refinancing, replacement or refunding of the
Existing Trust Preferred Securities permitted by Section 5.07(a)(x); (xi)
prepayments by a Subsidiary of its outstanding Debt that reduce or eliminate
Payment Restrictions applicable to such Subsidiary or make it more likely that
such Subsidiary will be able to transfer amounts to the Borrower or a Qualified
Holding Company whose Equity Interests have been pledged to the Secured Holders
pursuant to the Collateral Documents; (xii) the prepayment of the Senior Secured
Exchange Notes and (xiii) the prepayment, repayment, redemption, purchase
defeasance or other satisfaction prior to the maturity thereof of any other Debt
(including, without limitation, the Existing Trust Preferred Securities) in an
aggregate amount not to exceed $600,000,000; provided that so long as the
Borrower maintains a Minimum Liquidity Level of $600,000,000, such amount shall
increase to $800,000,000; provided further that if the Borrower maintains a
Minimum Liquidity Level of $600,000,000 and so long as the Recourse Debt to Cash
Flow Ratio is less than 5.0:1.0, such amount shall increase to $1,050,000,000.

 

Section 5.18  Upstreaming of Net Cash Proceeds by Subsidiaries.

 

The Borrower shall cause any of its Subsidiaries who have received Net Cash
Proceeds from (i) any Asset Sale, (ii) the incurrence or sale of any Debt
permitted by Section 5.07(b)(vii) or (iii) any Equity Issuance to transfer such
Net Cash Proceeds to the Borrower; provided that such transfer shall not be
required to be made if such transfer would violate any

 

77

--------------------------------------------------------------------------------


 

applicable contracts or would violate applicable law or if applicable law would
require minority shareholder approval (it being understood that the Borrower
shall use reasonable efforts to obtain such minority shareholder approval), a
valuation or a discretionary order or would, in the Borrower’s good faith
determination or the good faith determination of a majority of the board of
directors of such Subsidiary, involve a reasonable likelihood of there being a
breach of fiduciary duties by the directors of such Subsidiary.  In connection
with managing transfers of Net Cash Proceeds pursuant to this Section 5.18,
(a) the Borrower may cause Net Cash Proceeds to be transferred to Qualified
Holding Companies whose Equity Interests have been pledged to the Secured
Holders pursuant to the Collateral Documents if the Borrower nonetheless makes
the related mandatory prepayment that would otherwise be required by Section
2.10(b) using funds not otherwise required to be made the basis of any mandatory
prepayment and (b) if the Net Cash Proceeds are less than $10,000,000, the
Borrower shall not be required to cause such Net Cash Proceeds effectively to be
transferred directly or indirectly to the Borrower and applied pursuant to
Section 2.10(b) until the aggregate Net Cash Proceeds not so applied equal or
exceed $10,000,000.  In connection with managing transfers of Net Cash Proceeds
pursuant to this Section 5.18 and making loans, investments and other advances
to Subsidiaries, the Borrower may cause Net Cash Proceeds to be transferred
among Subsidiaries as permitted by Section 5.16, rather than transferred to the
Borrower, in lieu of loans, investments or other advances the Borrower would
otherwise be permitted to make as permitted by Section 5.16 and would make;
provided that amounts that otherwise would be paid to the Borrower or a
Qualified Holding Company whose Equity Interests have been pledged to the
Secured Holders pursuant to the Collateral Documents shall be treated as an
Investment and such Investment must be permitted by Section 5.16.

 

Section 5.19  Sales, Etc., of Assets.

 

The Borrower will not sell, lease, transfer or otherwise dispose of, or permit
any of its Subsidiaries to sell, lease, transfer or otherwise dispose of, any
assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except:

 

(i)            sales of assets in the ordinary course of its business and the
granting of any option or other right to purchase, lease or otherwise acquire
assets in the ordinary course of its business;

 

(ii)           in a transaction permitted by Section 5.11;

 

(iii)          sales, transfers or other dispositions of assets among the
Borrower and its Subsidiaries; provided, however, that (a) in respect of sales,
transfers or other dispositions by the Borrower to its Subsidiaries, the
Borrower shall not sell, lease, transfer or otherwise dispose of any assets
(other than Excluded AES Entities) to any Excluded AES Entity, and (b) in
respect of sales, transfers or other dispositions by Subsidiaries to other
Subsidiaries, (1) with respect to Excluded AES Entities, only Excluded AES
Entities may sell, transfer or otherwise dispose of assets to another Excluded
AES Entity and (2) with respect to other Subsidiaries, such sales, transfers or
other dispositions are either permitted by Section 5.16 or the transferring
Subsidiary has received fair value for such sales, transfers or dispositions;
and

 

78

--------------------------------------------------------------------------------


 

(iv)          sales, transfers or other dispositions of assets so long as (i)
the consideration received by the Borrower and its Subsidiaries for such asset
shall have been determined on the basis of arms-length negotiations with a
non-Affiliate, (ii) except for sales of assets or Equity Interests of, or other
Investments in, Excluded AES Entities or AES Bolivia Telecommunications S.A., no
less than 90% of the purchase price for such asset shall be paid to the Borrower
and its Subsidiaries solely in cash or securities or other obligations that can
be readily converted to cash so long as such securities or other obligations are
converted to cash on the closing date of such sale, transfer or other
disposition; provided that (A) not less than 80% of the purchase price shall
consist of cash in the case of the sale of the Power Supply Businesses known as
“Meghnaghat”, “Haripur”, and “Kelanitissa” and (B) in the case of a sale,
transfer or other disposition of a Power Supply Business in development or under
construction, the applicable amount of the purchase price required to be
received in cash shall be reduced dollar for dollar by the amount that such sale
reduces any Capital Commitment of the Borrower and (iii) any non-cash proceeds
received by the Borrower or AES BVI II from the sale of such assets shall not
consist of Debt or Equity Interests of the Borrower or any of its Subsidiaries
(other than Debt of the Borrower or any of its Subsidiaries with a fair market
value (together with the fair market value of the Debt of the Borrower or any of
its Subsidiaries comprising the assets of any Person in which an Excluded AES
Entity has made an Investment pursuant to Section 5.16(a)(vii) not in excess of
$15,000,000 in the aggregate) and shall be pledged to the Collateral Trustees as
Security Agreement Collateral under the Security Agreement;

 

(v)           Liens permitted by the Financing Documents;

 

(vi)          the sale of Equity Interests in a project in development or under
construction the proceeds from which shall be used to fund the cost of
development or construction of such project;

 

(vii)         (1) a disposition resulting from the bona fide exercise by
governmental authority of its claimed or actual power of eminent domain; (2) any
cash payments otherwise permitted under this Agreement; (3) any sale, transfer,
conveyance, lease or other disposition of an asset in the ordinary course of
business and consistent with past practice pursuant to the terms of any power
sales agreement or steam sales agreement or other agreement or contract related
to the output or product of, or services rendered by, a Power Supply Business as
to which a Subsidiary is the supplying party; (4) any disposition of any Equity
Interest in a Power Supply Business pursuant to the terms of a joint venture
agreement, shareholders agreement or similar arrangement existing as of the date
hereof that requires one shareholder to transfer its interest to another upon
terms and in circumstances customary for the industry (provided that any cash
received in connection with such disposition shall be treated as Net Cash
Proceeds from a Covered Asset Sale); or (5) any disposition of assets subject to
a Lien permitted hereby that is transferred to the lienholder or its designee in
satisfaction or settlement of the lienholder’s claim or a realization upon a
security interest permitted under this Agreement;

 

79

--------------------------------------------------------------------------------


 

(viii)        any disposition in connection with directors’ qualifying shares or
investments by foreign nationals mandated by applicable law;

 

(ix)           any sale of shares of Redeemable Stock of a Subsidiary to the
extent such shares constitute Debt permitted by Section 5.07;

 

(x)            a sale-leaseback transaction involving substantially all of the
assets of a Power Supply Business where a Subsidiary sells the Power Supply
Business to a Person in exchange for the assumption by that Person of the Debt
financing the Power Supply Business and the Subsidiary leases the Power Supply
Business from such Person; provided that such sale, assumption and lease are
consummated in each case on a no less than fair market value basis;

 

(xi)           dispositions of contract rights, development rights and resource
data made in connection with the initial development of an AES Business and
prior to the commencement of commercial operation of such AES Business for
reasonably equivalent value; and

 

(xii)          transactions made in order to enhance the repatriation of cash
from a Subsidiary where such Subsidiary is organized under the laws of any
jurisdiction other than the United States or any state thereof to the extent
that such cash is received or held by a Person subject in respect of such cash
to the tax laws of a jurisdiction other than the United States or any state
thereof or in order to increase the after-tax amounts thereof available for
immediate distribution (provided that if any asset that is the subject of such
transaction is subject to a Lien in favor of the Secured Holders immediately
prior to such transaction then such asset shall be subject to a Lien in favor of
the Secured Holders immediately after such transaction).

 

provided that in the case of sales of assets pursuant to clause (iv) above, the
Borrower shall apply the Net Cash Proceeds from such sale to offer to prepay the
Term Loans pursuant to Section 2.10(b), as specified therein.

 

Section 5.20  Off Balance Sheet Obligations; Derivative Obligations.

 

(a)           The Borrower shall not have, incur or undertake, or permit any of
its Subsidiaries to have, incur or undertake any Off Balance Sheet Obligations,
other than Off Balance Sheet Obligations existing on the date hereof.

 

(b)           The Borrower shall not enter into any Hedging Agreement, except
for Hedging Agreements entered into to hedge against fluctuations in interest
rates or foreign exchange rates incurred in the ordinary course of business and
consistent with prudent business practice.

 

(c)           The Borrower shall not permit its Subsidiaries to enter into any
Hedging Agreements, except Hedging Agreements entered into to hedge against
fluctuations in interest rates, foreign exchange, and commodity prices incurred
in the ordinary course of business and consistent with prudent business
practice.

 

80

--------------------------------------------------------------------------------


 

Section 5.21  Covenant to Give Security.

 

(a)           Upon (x) the formation or acquisition of any new direct Subsidiary
by the Borrower or AES BVI II having a fair market value in excess of $3,000,000
or (y) the Investment by the Borrower and its Subsidiaries in any direct
Subsidiary of the Borrower or AES BVI II that was not a “Pledged Subsidiary” on
the Closing Date such that aggregate assets of such Subsidiary have a fair
market value in excess of $3,000,000, then in each case at the Borrower’s
expense:

 

(i)            within 10 days after (A) such formation or acquisition and (B)
such Investment, furnish to the Agent a description of such Subsidiary, in each
case in detail satisfactory to the Agent,

 

(ii)           within 15 days after such formation or acquisition of any new
Subsidiary or such Investment in any direct Subsidiary of the Borrower or AES
BVI II that was not a “Pledged Subsidiary” on the Closing Date, duly execute and
deliver security agreement supplements (if necessary) as specified by, and in
form and substance satisfactory to the Agent, securing payment of all of the
Obligations of the Borrower under the Financing Documents; provided that if such
new Subsidiary is a CFC, only 65% of such Equity Interests shall be pledged in
favor of the Secured Holders,

 

(iii)          within 30 days after such formation or acquisition, take, and
cause each Loan Party to take, whatever action (including, without limitation,
the recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Agent to vest in
the Collateral Trustees (or in any representative of the Collateral Trustees
designated by it) valid and subsisting Liens on the properties purported to be
subject to the pledges, security agreement supplements, and security agreements
delivered pursuant to this Section 5.21, enforceable against all third parties
in accordance with their terms, and

 

(iv)          at any time and from time to time, promptly execute and deliver
any and all further instruments and documents and take all such other action as
the Agent may deem necessary or desirable in obtaining the full benefits of, or
in perfecting and preserving the Liens of, such pledges, assignments, security
agreement supplements and security agreements.

 

provided, however that Section 5.21(a)(y) shall not be applicable to
Subsidiaries for which a grant or perfection of a Lien on such Subsidiary’s
stock would require approvals and consents from foreign and domestic regulations
and from lenders to, and suppliers, customers or other contractual
counterparties of, such Subsidiary.

 

(b)           Other than with respect to the Non-Pledged Subsidiaries, the
Secured Holders shall have valid, perfected first priority Lien on (i) 65% of
the Equity Interests of each direct Subsidiary of the Borrower that is (A)
organized under the laws of a jurisdiction other than the United States or any
state thereof, or (B) a limited liability company organized under the laws of
the United States or any state thereof the direct or indirect Subsidiary of
which is

 

81

--------------------------------------------------------------------------------


 

organized under the laws of a jurisdiction other than the United States or any
state thereof, (ii) 100% of the Equity Interests of each direct Subsidiary of
the Borrower that is organized under the laws of the United States or any state
thereof other than those Subsidiaries described by clause (i)(B) above and (iii)
65% of the Equity Interests of each direct Subsidiary of AES BVI II.

 

Section 5.22  Further Assurances.

 

(a)           Promptly upon request by the Agent, or any Bank Party through the
Agent, correct, and cause each of the other Loan Parties promptly to correct,
any material defect or error that may be discovered in any Financing Document or
in the execution, acknowledgment, filing or recordation thereof that affect the
validity or enforceability thereof, and

 

(b)           Promptly upon request by the Agent, or any Bank Party through the
Agent, do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, pledge agreements,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as the Agent, or any Bank Party through the Agent, may reasonably
require from time to time in order to (A) carry out more effectively the
purposes of the Financing Documents, (B) to the fullest extent permitted by
applicable law, subject to the Borrower’s properties, assets, rights or
interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (C) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (D) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Holders the rights granted
or now or hereafter intended to be granted to the Secured Holders under any
Financing Document or under any other instrument executed in connection with any
Financing Document to which any Loan Party is or is to be a party.

 

ARTICLE VI

 

DEFAULTS

 

Section 6.01  Events of Default.

 

If one or more of the following events (“Events of Default”) shall have occurred
and be continuing:

 

(a)           any Loan Party shall fail to pay when due any principal of any
Loan or any Reimbursement Obligation, or shall fail to pay within three days of
the date when due any interest, fees or other amounts payable under any
Financing Document;

 

(b)           the Borrower shall fail to observe or perform any covenant
contained in Sections 5.07 to 5.19, inclusive, or except in accordance with the
terms hereof, the Subsidiary Guaranty in Article 9 shall cease to be in full
force and effect;

 

82

--------------------------------------------------------------------------------


 

(c)           any Loan Party shall fail to observe or perform any covenant or
agreement contained in any Financing Document (other than those covered by
clause (a) or (b) above) for 20 days after written notice thereof has been given
to the Borrower by the Agent at the request of any Bank Party;

 

(d)           any representation, warranty, certification or statement made by
any Loan Party in any Financing Document or in any certificate, financial
statement or other document delivered pursuant to any Financing Document shall
prove to have been incorrect in any material respect when made (or deemed made);

 

(e)           the Borrower shall fail to make any payment in respect of any
Material Debt or Material Hedge Agreement when due or within any applicable
grace period;

 

(f)            any event or condition shall occur which (i) results in the
acceleration of the maturity of any Material Debt of the Borrower or the early
termination of a Material Hedge Agreement of the Borrower by the Borrower’s
counterparty or the acceleration of any Material Debt or the early termination
by the counterparty of such Subsidiary or Subsidiaries of any Material Hedge
Agreement of any (x) Subsidiary of the Borrower that contributed 15% or more to
Parent Operating Cash Flow for the four most recently completed fiscal quarters
of the Borrower or (y) Subsidiaries of the Borrower that in the aggregate
contributed 15% or more to Parent Operating Cash Flow for the four most recently
completed fiscal quarters of the Borrower (in the case of clauses (x) and (y)
above, together with any Person in which such Subsidiary or Subsidiaries have a
direct or indirect equity Investment); (ii) results in the termination of any
commitment to provide financing in an amount in excess of $50,000,000 to the
Borrower or any Material AES Entity or (iii) in the case of the Borrower,
enables (or, with the giving of notice or lapse of time or both, would enable)
the holder of any Material Debt or counterparty to any Material Hedge Agreement
of the Borrower or any Person acting on such holder’s or counterparty’s behalf
to, in the case of any Material Debt, accelerate the maturity thereof or, in the
case of any Material Hedge Agreement, to terminate such Material Hedge
Agreement; provided that the ability of any Person to demand payment under a
Guarantee by the Borrower of Material Debt or a Material Hedge Agreement of any
Subsidiary shall not constitute an Event of Default under this clause (f) unless
either (x) the demand for payment arises as a result of a default by the
Borrower under such Guarantee or (y) such Person has demanded payment from the
Borrower and the Borrower has not made such payment within 15 Business Days
following such demand (or such longer grace period as is allowed under such
Guarantee);

 

(g)           the Borrower or any Significant AES Entity shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

 

83

--------------------------------------------------------------------------------


 

(h)           an involuntary case or other proceeding shall be commenced against
the Borrower or any Significant AES Entity seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Significant AES Entity under
the federal bankruptcy laws as now or hereafter in effect;

 

(i)            any member of the ERISA Group shall fail to pay when due an
amount or amounts aggregating in excess of $15,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $15,000,000;

 

(j)            a judgment or order for the payment of money in excess of
$25,000,000 shall be rendered against the Borrower or (x) any Subsidiary of the
Borrower that contributed 10% or more to Parent Operating Cash Flow for the four
most recently completed fiscal quarters of the Borrower or (y) more than one
Subsidiary of the Borrower and such Subsidiaries in the aggregate contributed
15% or more to Parent Operating Cash Flow for the four most recently completed
fiscal quarters of the Borrower (in the case of clauses (x) and (y) above,
together with any Person in which such Subsidiary or Subsidiaries have a direct
or indirect equity Investment), and such judgment or order shall continue
unsatisfied and unstayed for a period of 10 days;

 

(k)           any person or group of persons (within the meaning of Section 13
or 14 of the Securities Exchange Act of 1934, as amended) other than a member of
the AES Management Group shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under said Act) of 32.5% or more of the outstanding shares of common stock of
the Borrower; during any period of twelve consecutive calendar months,
individuals who were directors of the Borrower on the first day of such period
(or who were appointed or nominated for election as directors of the Borrower by
at least a majority of the individuals who were directors on the first day of
such period) shall cease to constitute a majority of the board of directors of
the Borrower; or

 

(l)            any Collateral Document after delivery thereof pursuant to
Section 3.01 shall for any reason (other than pursuant to the terms thereof)
cease to create a valid and perfected first priority lien on and security
interest in a material portion of the Collateral purported to be covered
thereby,

 

84

--------------------------------------------------------------------------------


 

then, and in every such event, the Agent shall (i) if requested by the Required
Banks, by notice to the Borrower terminate the Revolving Credit Loan Commitments
and they shall thereupon terminate and (ii) if requested by the Required Banks,
by notice to the Borrower declare the Notes, all interest thereon, and all other
amounts payable under this Agreement and the other Financing Documents to be,
and the Notes, all such interest thereon and all such other amounts shall
thereupon become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; provided that in the case of any Automatic Acceleration Event, without
any notice to the Borrower or any other act by the Agent or the Banks, the
Revolving Credit Loan Commitments shall thereupon terminate and the Notes, all
interest thereon, and all other amounts payable under this Agreement and the
other Financing Documents shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

Section 6.02  Notice of Default.

 

The Agent shall give notice to the Borrower under Section 6.01(c) promptly upon
being requested to do so by any Bank Party and shall thereupon notify all the
Banks thereof.

 

Section 6.03  Cash Collateral.

 

If any Automatic Acceleration Event shall occur or the Loans of the Bank Parties
shall have otherwise been accelerated or the Revolving Credit Loan Commitments
have been terminated pursuant to Section 6.01, then without any request or the
taking of any other action by the Agent or any of the Bank Parties, the Borrower
shall be obligated forthwith to pay to the Collateral Agent an amount in
immediately available funds equal to the then aggregate amount available for
Revolving L/C Drawings (regardless of whether any conditions to any such
Revolving L/C Drawings can then be met) under all Revolving Letters of Credit at
the time outstanding, to be held by the Collateral Agent as cash collateral as
provided in Section 2.14 and Section 2.15, in the case of all Revolving Letters
of Credit.

 

ARTICLE VII

 

THE AGENT

 

Section 7.01  Appointment and Authorization.

 

Each Bank Party (on behalf of itself and its Affiliates as potential Hedge
Banks) irrevocably appoints and authorizes the Agent and the Collateral Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Financing Documents as are
delegated to the Agent or the Collateral Agent, as the case may be, by the terms
hereof and thereof, together with all such powers and discretion as are
reasonably incidental thereto.  As to any matters not expressly provided for by
the Financing Documents (including, without limitation, enforcement or
collection of the Notes), neither the Agent nor the Collateral Agent shall be
required to exercise any discretion or to take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Banks, and such
instructions shall be binding upon all Bank Parties and all the holders of
Notes; provided, however, that neither the

 

85

--------------------------------------------------------------------------------


 

Agent nor the Collateral Agent shall be required to take any action that exposes
such agent to personal liability or that is contrary to this Agreement or
applicable law.  Without limiting any of the foregoing in this Section 7.01, the
Agent shall not be required to take any action with respect to any Default,
except as expressly provided in Article 6.  Each of the Collateral Agent and the
Agent agrees to give each Bank Party prompt notice of each notice given to it by
the Borrower pursuant to the terms of this Agreement.

 

Section 7.02  Agent and Affiliates.

 

Citicorp USA, Inc. and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though Citicorp USA, Inc. were not the Agent hereunder and without notice to
or consent of the Bank Parties.  The Bank Parties acknowledge that, pursuant to
such activities, Citicorp USA, Inc. or its Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that the Agent shall not be under any obligation to
provide such information to them.  With respect to its Loans or any Revolving
Letters of Credit, Citicorp USA, Inc. shall have the same rights and powers
under this Agreement or any other Financing Document as any other Bank Party and
may exercise such rights and powers as though it were not the Agent, and the
terms “Bank” and “Banks” include Citicorp USA, Inc. in its individual capacity.

 

Section 7.03  Consultation with Experts.

 

The Agent and the Collateral Agent may execute any of their respective duties
under this Agreement or any other Financing Document (including for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel, independent public accountants and other
consultants or experts concerning all matters pertaining to such duties. 
Neither the Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

 

Section 7.04  Liability of Agent and Collateral Agent.

 

Neither the Agent, the Collateral Agent nor any of their Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or not taken by it in connection with this Agreement or any
other Financing Document (a) with the consent or at the request of the Required
Banks or (b) in the absence of its own gross negligence or willful misconduct. 
Neither the Agent, the Collateral Agent nor any of their Affiliates nor any of
their respective directors, officers, agents or employees shall be responsible
for or have any duty to ascertain, inquire into or verify (i) any statement,
warranty or representation made by any Loan Party in connection with the
Financing Documents or any Extension of Credit hereunder, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agent or the Collateral Agent under or in connection with this Agreement
or any other Financing Document; (ii) the performance or observance of any of
the covenants or

 

86

--------------------------------------------------------------------------------


 

agreements of any Loan Party; (iii) the perfection or priority of any Lien or
security interest created or purported to be created under the Collateral
Documents; (iv) the satisfaction of any condition specified in Article 3, except
receipt of items required to be delivered to the Agent or (v) the validity,
effectiveness, genuineness, enforceability or sufficiency of the Financing
Documents or any other instrument or writing furnished in connection therewith. 
Neither the Agent nor the Collateral Agent shall incur any liability by acting
in reliance upon any notice, consent, certificate, statement or other writing
(which may be a bank wire, telex, facsimile transmission or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.

 

Section 7.05  Indemnification.

 

Each Bank Party shall, ratably (determined as provided below) indemnify the
Agent, the Collateral Agent, each Revolving Fronting Bank, each of their
respective Affiliates and the respective directors, officers, agents and
employees of any of them (to the extent not reimbursed by the Obligors) against
any cost, expense (including counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from such indemnitees’ gross
negligence or willful misconduct) that such indemnitees may suffer or incur in
connection with the Financing Documents or any action taken or omitted by such
indemnitees thereunder.  For purposes of this Section 7.05, the Bank Party’s
ratable share of any amount shall be determined, at any time, according to the
sum of (a) the aggregate principal amount of Loans outstanding at such time and
owing to the respective Bank Party; (b) the aggregate Revolving Letter of Credit
Liabilities outstanding at such time and owing to the respective Bank Party and
(c) their respective Unused Revolving Credit Loan Commitments outstanding at
such time.

 

Section 7.06  Credit Decision.

 

Each Bank Party acknowledges that it has, independently and without reliance
upon the Agent, the Collateral Agent, any Revolving Fronting Bank, or any other
Bank or any Arranger Party, and based on the financial statements referred to in
Section 4.05 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Bank Party also acknowledges that it will, independently and
without reliance upon the Agent, the Collateral Agent, or any other Bank Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under this Agreement.

 

Section 7.07  Successor Agent or Collateral Agent.

 

The Agent or the Collateral Agent may resign at any time by giving notice
thereof to the Bank Parties and the Borrower.  Upon any such resignation, the
Required Banks shall have the right to appoint a successor Agent or a successor
Collateral Agent.  If no successor Agent or successor Collateral Agent shall
have been so appointed by the Required Banks, and shall have accepted such
appointment, within 30  days after the retiring Agent or Collateral Agent gives
notice of resignation, then the retiring Agent or Collateral Agent (as the case
may be), on behalf of the Bank Parties, shall appoint a successor Agent or a
successor Collateral Agent (as applicable), which shall be a commercial bank
organized or licensed under the laws of the United

 

87

--------------------------------------------------------------------------------


 

States and having a combined capital and surplus of at least $250,000,000.  Upon
the acceptance of its appointment as Agent or Collateral Agent (as the case may
be) hereunder by a successor Agent or a successor Collateral Agent, upon the
execution and filing or recording of such financing statements, or amendment,
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request with respect to the Security
Agreement and the BVI Cayman Pledge Agreement in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Agent or Collateral Agent (as applicable) shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Agent or Collateral Agent (as the case may be), and the retiring Agent
or Collateral Agent shall be discharged from its duties and obligations
hereunder.  If within 45 days after written notice is given of the retiring
Agent’s or Collateral Agent’s (as the case may be) resignation under this
Section 7.07 no successor Agent or Collateral Agent (as the case may be) shall
have been appointed and shall have accepted such appointment, then on such 45th
day (i) the retiring Agent’s or Collateral Agent’s (as the case may be)
resignation shall become effective, (ii) the retiring Agent or Collateral Agent
(as the case may be) shall thereupon be discharged from its duties and
obligations under the Financing Documents and (iii) the Required Banks shall
thereafter perform all duties of the retiring Agent or Collateral Agent (as the
case may be) until such time, if any, as the Required Banks appoint a successor
Agent or a successor Collateral Agent as provided above.  After any retiring
Agent’s or Collateral Agent’s (as the case may be) resignation hereunder as
Agent or Collateral Agent (as the case may be) the provisions of this Article
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent or Collateral Agent (as the case may be).

 

Section 7.08  Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Obligor, the Agent (irrespective of whether
the principal of any Loan or Revolving Letter of Credit Liabilities shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, the Revolving Letter of
Credit Liabilities and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Bank Parties and the Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Bank Parties and the
Agent and their respective agents and counsel and all other amounts due the Bank
Parties and the Agent and the Collateral Agent under this Agreement) allowed in
such judicial proceeding;

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

 

(c)           any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Bank Party to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Bank Parties, to pay to the Agent any amount due for the reasonable

 

88

--------------------------------------------------------------------------------


 

compensation, expenses, disbursements and advances of the Agent, the Collateral
Agent and their respective agents and counsel, and any other amounts due the
Agent under this Agreement.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Bank Party any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank Party or to authorize the Agent to vote in respect of
the claim of any Bank Party in any such proceeding.

 

Section 7.09  Agents’ Fee.

 

The Borrower shall pay to the Agent and the Collateral Agent for their own
account fees in the amounts and at the times previously agreed upon between the
Borrower, the Agent and the Collateral Agent.

 

Section 7.10  Amendment to the Security Agreement and Collateral Trust Agreement

 

(a) Each Bank hereby authorizes the Agent, as the Required Representative (as
defined in the Collateral Trust Agreement) to (i) enter into Amendment No. 1 to
the Security Agreement for the purpose of updating the description of the
Collateral therein to eliminate the grant of a security interest by the grantors
thereunder in Deposit Accounts (as defined in the Security Agreement) and
Securities Accounts (as defined in the Security Agreement) and (ii) authorize
the Collateral Trustees to execute Amendment No. 1 to the Security Agreement,
Amendment No. 1 to the Collateral Trust Agreement and any other related
agreements and documents.

 

(b)           Each Bank, by its signature hereto, consents to the execution and
delivery of Amendment No. 1 to the Collateral Trust Agreement for the purpose of
amending the definition of “Secured Obligations” and “Other Debt Agreement”
therein.

 

Section 7.11  Delivery of Information

 

(a)           The Borrower hereby agrees that it will provide to the Agent all
information, documents and other materials that it is obligated to furnish to
the Agent pursuant to this Agreement, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing or other Extension of Credit (including any election of an
interest rate or Interest Period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or Event of Default under
this Agreement or (iv) is required to be delivered pursuant to Sections 3.01 or
3.02 to satisfy any condition precedent to the effectiveness of this Agreement
and/or any Borrowing or other Extension of Credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Agent to oploanswebadmin@citigroup.com.  In
addition, the Borrower agrees to continue to provide the Communications to the
Agent in the manner specified in this Agreement but only to the extent requested
by the Agent.

 

89

--------------------------------------------------------------------------------


 

(b)           The Borrower further agrees that the Agent may make the
Communications available to the other Bank Parties by posting the Communications
on Intralinks or a substantially similar electronic transmission systems.  (the
“Platform”).

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY BANK PARTY OR ANY OTHER PERSON
OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(c)           The Agent agrees that the receipt of the Communications by the
Agent at its e-mail address set forth in clause (a) above shall constitute
effective delivery of the Communications to the Agent for purposes of the
Financing Documents.  Each Bank Party agrees that notice to it (as provided in
the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such Bank
Party for purposes of the Financing Documents.  Each Bank Party agrees to notify
the Agent in writing (including by electronic communication) from time to time
of such Bank Party’s e-mail address to which the foregoing notice may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.  Nothing herein shall prejudice the right of the Agent or any Bank
Party to give any notice or other communication pursuant to any Financing
Document in any other manner specified in such Financing Document.

 

90

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

CHANGE IN CIRCUMSTANCES

 

Section 8.01  Basis for Determining Interest Rate Inadequate or Unfair.

 

If on or prior to the first day of any Interest Period for any Euro-Dollar
Borrowing:

 

(a)           the Agent is advised by the Reference Banks that deposits in
Dollars (in the applicable amounts) are not being offered to the Reference Banks
in the relevant market for such Interest Period, or

 

(b)           the Required Banks advise the Agent that the Adjusted London
Interbank Offered Rate as determined by the Agent will not adequately and fairly
reflect the cost to such Banks of funding their Euro-Dollar Loans for such
Interest Period, the Agent shall forthwith give notice thereof to the Borrower
and the Bank Parties, whereupon until the Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Bank Parties to make Euro-Dollar Loans, or to continue or
convert outstanding Loans as or into Euro-Dollar Loans, shall be suspended and
(ii) each outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan
on the last day of the then current Interest Period applicable thereto.  Unless
the Borrower notifies the Agent at least two Domestic Business Days before the
date of any Euro-Dollar Borrowing for which a Notice of Borrowing has previously
been given that it elects not to borrow on such date, such Borrowing shall
instead be made as a Base Rate Borrowing.

 

Section 8.02  Illegality.

 

If, on or after the date of this Agreement, the adoption of any applicable law,
rule or regulation, or any change in any applicable law, rule or regulation, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank Party (or its Euro-Dollar
Lending Office) with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency shall make it
unlawful or impossible for any Bank Party (or its Euro-Dollar Lending Office) to
make, maintain or fund its Euro-Dollar Loans to the Borrower and such Bank Party
shall so notify the Agent, the Agent shall forthwith give notice thereof to the
other Bank Parties and the Borrower, whereupon until such Bank Party notifies
the Borrower and the Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Bank Party to make Euro-Dollar Loans to
the Borrower, or to convert outstanding Loans into Euro-Dollar Loans or continue
outstanding Loans as Euro-Dollar Loans, shall be suspended.  Before giving any
notice to the Agent pursuant to this Section 8.02, such Bank Party shall
designate a different Euro-Dollar Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Bank
Party, be otherwise disadvantageous to such Bank Party.  If such notice is
given, each Euro-Dollar Loan of such Bank Party then outstanding shall be
converted to a Base Rate Loan either (a) on the last day of the then current
Interest Period applicable to such Euro-Dollar Loan

 

91

--------------------------------------------------------------------------------


 

if such Bank Party may lawfully continue to maintain and fund such Loan as a
Euro-Dollar Loan to such day or (b) immediately if such Bank Party shall
determine that it may not lawfully continue to maintain and fund such Loan as a
Euro-Dollar Loan to such day.  Interest and principal on any such Base Rate Loan
shall be payable on the same dates as, and on a pro rata basis with, the
interest and principal payable on the related Euro-Dollar Loans of the other
Bank Parties.

 

Section 8.03  Increased Cost and Reduced Return.

 

(a)           If on or after the date hereof, the adoption of any applicable
law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Applicable Lending Office) or any Revolving Fronting Bank  (any Bank (or its
Applicable Lending Office) and any Revolving Fronting Bank being referred to in
this Section 8.03 as a “Credit Party”) with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Euro-Dollar Loan any
such requirement included in an applicable Euro-Dollar Reserve Percentage),
special deposit, insurance assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Credit Party or
shall impose on any Credit Party or on the London interbank market any other
condition affecting its Euro-Dollar Loans, its Note or Notes, the Revolving
Letters of Credit, or its obligation to make Euro-Dollar Loans or to issue
Revolving Letters of Credit or to participate therein and the result of any of
the foregoing is to increase the cost to such Credit Party of making or
maintaining any Euro-Dollar Loan or issuing any Revolving Letter of Credit or
participating therein, or to reduce the amount of any sum received or receivable
by such Credit Party under this Agreement or under its Note or Notes with
respect thereto, by an amount deemed by such Credit Party to be material, then,
within 15 days after demand by such Credit Party (with a copy to the Agent), the
Borrower shall pay to such Credit Party such additional amount or amounts as
will compensate such Credit Party for such increased cost or reduction.

 

(b)           If any Credit Party shall have determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Credit Party (or its Parent) as a consequence of such Credit
Party’s obligations hereunder to a level below that which such Credit Party (or
its Parent) could have achieved but for such adoption, change, request or
directive (taking into consideration its policies with respect to capital
adequacy) by an amount deemed by such Credit Party to be material, then from
time to time, within 15 days after demand by such Credit Party (with a copy to
the Agent), the Borrower shall pay to such Credit Party such additional amount
or amounts as will compensate such Credit Party (or its Parent) for such
reduction.

 

92

--------------------------------------------------------------------------------


 

(c)           Each Credit Party will promptly notify the Borrower and the Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Credit Party to compensation pursuant to this Section 8.03(c)
and will designate a different Applicable Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the judgment of such Credit Party, be otherwise disadvantageous to such
Credit Party.  A certificate of any Credit Party claiming compensation under
this Section 8.03(c) and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error.  In
determining such amount, such Bank Party may use any reasonable averaging and
attribution methods.

 

Section 8.04  Taxes.

 

(a)           Any and all payments by the Borrower and any other Loan Party to
or for the account of any Bank Party (which for purposes of this Section 8.04,
shall include a Third Party Fronting Bank and its Assignees), the Agent or the
Collateral Agent hereunder or under any other Financing Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Bank Party, the
Agent and the Collateral Agent, taxes imposed on its income (including branch
profit taxes), franchise and similar taxes and other taxes imposed on it that,
in any such case, would not have been imposed but for a material connection
between such Bank Party, the Agent or the Collateral Agent (as the case may be)
and the jurisdiction imposing such taxes (other than a material connection
arising by reason of this Agreement or any other Financing Document or the
receipt of payments made hereunder or thereunder or the exercise of any rights
by a Bank Party, the Agent or the Collateral Agent (as the case may be)
hereunder or thereunder) (all such non-excluded taxes, duties, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”).  If the Borrower or any other Loan Party shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
other Financing Document to any Bank Party, the Agent or the Collateral Agent
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 8.04) such Bank Party, the Agent or the Collateral Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made; (ii) the Borrower shall make such deductions;
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) the
Borrower shall furnish to the Agent, at its address referred to in
Section 10.01, the original or a certified copy of a receipt or other
satisfactory documentation evidencing payment thereof.

 

(b)           In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, or charges or
similar levies which arise from any payment made by it hereunder or under any
Note or from the execution or delivery of, or otherwise with respect to, this
Agreement or any other Financing Document (hereinafter referred to as “Other
Taxes”).

 

(c)           The Borrower agrees to indemnify each Bank Party, the Agent and
the Collateral Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this

 

93

--------------------------------------------------------------------------------


 

Section 8.04) paid by such Bank Party, the Agent or the Collateral Agent (as the
case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto.  This indemnification shall be made
within 15 days from the date such Bank Party, the Agent or the Collateral Agent
(as the case may be) makes demand therefor.

 

(d)           Each Bank Party that is organized under the laws of a jurisdiction
outside the United States shall, on or prior to the date of its execution and
delivery of this Agreement in the case of a Bank Party listed on the signature
pages hereof or on or prior to the date on which it becomes a Bank Party in the
case of each other Bank Party and in the case any Bank Party changes
jurisdiction of its Applicable Lending Office and from time to time thereafter
as requested in writing by the Borrower (but only so long thereafter as such
Bank Party remains lawfully able to do so), shall deliver to the Borrower and
the Agent such certificates, documents or other evidence, as required by the
Code or Treasury Regulations issued pursuant thereto, including Internal Revenue
Service Form W-8BEN, Form W-8 IMY or Form W-8ECI and any other certificate or
statement of exemption specified by the Borrower and required by Treasury
Regulation Section 1.1441-4(a) or Section 1.1441-6(c) or any subsequent version
thereof, properly completed and duly executed by such Bank Party establishing
that any payment under this Agreement or any other Financing Documents is
(i) not subject to withholding under the Code because such payment is
effectively connected with the conduct by such Bank Party of a trade or business
in the United States, or (ii) fully or partially exempt from United States tax
under a provision of an applicable tax treaty, or (iii) not subject to
withholding under the portfolio interest exception under Section 881(c) of the
Code (and, if such Bank Party delivers a Form W-8BEN claiming the benefits of
exemption from United States withholding tax under Section 881(c), a certificate
representing that such Bank Party is not a “bank” for purposes of Section 881(c)
of the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code).  Unless the Borrower and the Agent have received
forms or other documents reasonably satisfactory to them indicating that
payments hereunder are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the Borrower
or the Agent shall withhold taxes from such payments at the applicable statutory
rate in the case of payments to or for any Bank Party organized under the laws
of a jurisdiction outside the United States.  If a Bank Party is unable to
deliver one of these forms or if the forms provided by a Bank Party at the time
such Bank Party first becomes a party to this Agreement or at the time a Bank
Party changes its Applicable Lending Office (other than at the request of the
Borrower) or designates a Conduit Lender that indicates a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Bank Party provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such appropriate forms; provided, however, that (i) that should a
Bank Party, which is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Bank Party
shall reasonably request to assist such Bank Party to recover such Taxes and
(ii) if at the effective date of a transfer pursuant to which a Bank Party
becomes a party to this Agreement, the Bank Party assignor was entitled to
payments under Section 8.04(a) in respect of United States withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or

 

94

--------------------------------------------------------------------------------


 

other amounts otherwise includable in Taxes) United States withholding tax, if
any, applicable with respect to the Bank Party assignee on such date.

 

(e)           If the Borrower is required to pay additional amounts to or for
the account of any Bank Party pursuant to this Section 8.04, then such Bank
Party shall use reasonable effort (consistent with internal policy and
regulatory restrictions) to change the jurisdiction of its Applicable Lending
Office so as to eliminate or reduce any such additional payment which may
thereafter accrue if such change, in the judgment of such Bank Party, is not
otherwise disadvantageous to such Bank Party.

 

(f)            Each Bank Party, the Agent and the Collateral Agent agrees that
it will promptly (within 30 days) after receiving notice thereof from any taxing
authority, notify the Borrower of the assertion of any liability by such taxing
authority with respect to Taxes or Other Taxes; provided that the failure to
give such notice shall not relieve the Borrower of its obligations under this
Section 8.04 except to the extent that the Borrower has been prejudiced by such
failure and except that the Borrower shall not be liable for penalties, interest
or expenses accruing after such 30 day period until such time as it receives the
notice contemplated above, after which time it shall be liable for interest,
penalties and expenses accruing after such receipt.

 

(g)           If any Bank Party, the Agent or the Collateral Agent shall receive
a credit or refund from a taxing authority (as a result of any error in the
imposition of Taxes or Other Taxes by such taxing authority) with respect to and
actually resulting from an amount of such Taxes or Other Taxes paid by the
Borrower pursuant to subsection (a) or (c) above, such Bank Party, the Agent or
the Collateral Agent shall promptly pay to the Borrower the amount so received
(without interest thereon, whether or not received).

 

(h)           Without prejudice to the survival of any other agreement contained
herein, the agreements, covenants and obligations contained in this Section 8.04
shall survive the payment in full of the principal of and interest on all Loans,
Notes and other advances made hereunder.

 

Section 8.05  Base Rate Loans Substituted for Affected Euro-Dollar Loans.

 

If (a) the obligation of any Bank Party to make, or to continue or to convert
outstanding Loans as or to, Euro-Dollar Loans to the Borrower has been suspended
pursuant to Section 8.02 or (b) any Bank Party has demanded compensation under
Section 8.03 or 8.04 with respect to its Euro-Dollar Loans to the Borrower and
the Borrower shall, by at least five Euro-Dollar Business Days’ prior notice to
such Bank Party through the Agent, have elected that the provisions of this
Section 8.05 shall apply to such Bank Party, then, unless and until such Bank
Party notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist, all Loans to the Borrower
which would otherwise be made by such Bank Party as (or continued or converted
to) Euro-Dollar Loans shall be made instead as Base Rate Loans (on which
interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Bank Parties).  If such Bank Party notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist, the principal amount of each such Base Rate Loan
shall be converted into a Euro-Dollar

 

95

--------------------------------------------------------------------------------


 

Loan on the first day of the next succeeding Interest Period applicable to the
related Euro-Dollar Loans of the other Bank Parties.

 

ARTICLE IX

 

SUBSIDIARY GUARANTY

 

Section 9.01  The Subsidiary Guaranty.

 

Subject in each case to the provisions of Section 9.08, each of the Subsidiary
Guarantors hereby, jointly and severally, unconditionally guarantees as primary
obligor and not merely as surety, the full and punctual payment as and when the
same shall become due and payable (whether at stated maturity, upon acceleration
or otherwise) of the principal and interest on each Revolving Credit Loan Note
and Term Loan Note issued by the Borrower under this Agreement, the full and
punctual payment of each Reimbursement Obligation in respect of the Revolving
Letters of Credit under this Agreement and the full and punctual payment of all
amounts payable by the Borrower under this Agreement in respect of the Revolving
Credit Loan Facility and the Term Loans (the “Revolving Credit Loan/Term Loan
Obligations”) (the guaranty referred to above is referred to as the “Subsidiary
Guaranty”).  Upon failure by the Borrower to pay punctually any such amount, the
Subsidiary Guarantors shall forthwith on demand pay the amount not so paid at
the place and in the manner specified in the Agreement.  The Revolving Credit
Loan/Term Loan Obligations of the Borrower guaranteed by the Subsidiary
Guarantors are referred to as the “Guaranteed Obligations”.  Without limiting
the generality of the foregoing, each Subsidiary Guarantor’s liability hereunder
shall extend to all amounts which constitute part of the obligations guaranteed
by it hereunder and would be owed by the Borrower hereunder but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Borrower.

 

Section 9.02  Guaranty Absolute.

 

Each Subsidiary Guarantor, jointly and severally guarantees that, subject to
Section 9.08, the Guaranteed Obligations will be paid strictly in accordance
with the terms of this Agreement, regardless of any law, regulation or order now
or hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Banks and the Agent with respect thereto.  The respective
obligations of each of the Subsidiary Guarantors under the Subsidiary Guaranty
are independent of the Revolving Credit Loan/Term Loan Obligations.  The
obligations of each Subsidiary Guarantor hereunder shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

 

(i)            any extension, renewal, settlement, compromise, waiver or release
in respect of any Obligation of any other Loan Party under any Financing
Document, by operation of law or otherwise;

 

(ii)           any lack of validity or enforceability of any Financing Document
or any other agreement or instrument relating thereto;

 

96

--------------------------------------------------------------------------------


 

(iii)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other obligations
of the Borrower under the Financing Documents, or any other amendment or waiver
of or any consent to departure from any Financing Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrower or otherwise;

 

(iv)          any taking, exchange, release, impairment, invalidity or
nonperfection of any Collateral;

 

(v)           any manner of application of the Collateral or proceeds thereof,
to all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any Collateral for all or any of the Guaranteed Obligations or
any other Obligations of the Loan Parties under the Financing Documents, or any
other property or assets of the Loan Parties or any of their Subsidiaries;

 

(vi)          any failure by the Agent, the Collateral Agent or any other Lender
Party to disclose to any Loan Party any information relating to the financial
condition, operations, properties or prospects of any other Loan Party now or
hereafter known to the Agent, the Collateral Agent or such Lender Party, as the
case may be (such Subsidiary Guarantor waiving any duty on the part of the
Agent, the Collateral Agent or the Lender Parties to disclose such information);

 

(vii)         any change in the corporate existence, structure or ownership of
any Loan Party, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other Loan Party or its assets or any resulting release
or discharge of any obligation of any other Loan Party contained in any
Financing Document;

 

(viii)        the existence of any claim, set-off or other rights which such
Subsidiary Guarantor may have at any time against any other Loan Party, the
Agent, the Collateral Agent, any Bank Party or any other Person, whether in
connection herewith or with any unrelated transactions; provided that nothing
herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

 

(ix)           any invalidity or unenforceability relating to or against any
other Loan Party for any reason of any Financing Document, or any provision of
applicable law or regulation purporting to prohibit the payment by any other
Obligor of the principal of or interest on any Note or any other amount payable
by it under any Financing Document; or

 

(x)            any other act or omission to act or delay of any kind by any
Obligor, the Agent, the Collateral Agent, any Bank Party or any other Person or
any other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of or defense to a
Subsidiary Guarantor’s obligations hereunder.

 

97

--------------------------------------------------------------------------------


 

Section 9.03  Discharge Only Upon Payment in Full, Reinstatement in Certain
Circumstances.

 

Each Subsidiary Guarantor’s obligations hereunder shall remain in full force and
effect until the Revolving Credit Loan/Term Loan Obligations have been paid in
full and the Revolving Credit Loan Commitments have been terminated.  If at any
time the payment of principal of or interest on any Note or any other amount
payable by the Borrower, in respect of the Revolving Credit Loan Facility and
the Term Loans under any Financing Document is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise, the applicable Subsidiary Guarantor’s obligations
hereunder with respect to such payment shall be reinstated at such time as
though such payment had been due but not made at such time.

 

Section 9.04  Revolving L/C Cash Collateral Account.

 

(a)           Each Subsidiary Guarantor further agrees that if the Borrower
shall fail to deposit in the Revolving L/C Cash Collateral Account any amount
required to be deposited therein pursuant to this Agreement, the Subsidiary
Guarantors shall deposit such amount in a subaccount of the Revolving L/C Cash
Collateral Account as collateral security for each Subsidiary Guarantor’s
potential obligations hereunder.  If the Subsidiary Guarantors shall fail to
furnish such funds, the Agent shall be authorized to debit any accounts the
Subsidiary Guarantors maintain with the Agent in such amount.  Cash deposited in
such subaccount of the Revolving L/C Cash Collateral Account pursuant to this
Section 9.04 shall be returned to the Subsidiary Guarantors depositing the same
to the extent that funds deposited by the Borrower in the Revolving L/C Cash
Collateral Account would have been required to be returned to the Borrower.

 

(b)           Each Subsidiary Guarantor hereby pledges and grants to the Agent,
for the benefit of the Banks and the Agent, a continuing lien on and security
interest in all right, title and interest of such Subsidiary Guarantor with
respect to any funds held in the Revolving L/C Cash Collateral Account from time
to time, and all proceeds thereof, as security for the payment of the Guaranteed
Obligations.

 

(c)           The Agent may, at any time or from time to time after the funds
are deposited in the Revolving L/C Cash Collateral Account, apply funds then
held in the Revolving L/C Cash Collateral Account to the payment of any of the
Guaranteed Obligations.

 

(d)           Neither the Subsidiary Guarantors nor any person or entity
claiming on behalf of or through the Subsidiary Guarantors shall have any right
to withdraw any of the funds held in the Revolving L/C Cash Collateral Account.

 

(e)           Each Subsidiary Guarantor agrees that it will not (i) sell or
otherwise dispose of any interest in the Revolving L/C Cash Collateral Account
or any funds held therein or (ii) create or permit to exist any lien, security
interest or other charge or encumbrance upon or with respect to the Revolving
L/C Cash Collateral Account or any funds held therein, except as contemplated by
the terms of this Section 9.04.

 

98

--------------------------------------------------------------------------------


 

Section 9.05  Waiver by the Subsidiary Guarantors.

 

Each Subsidiary Guarantor irrevocably waives promptness, diligence, notice of
acceptance, presentment, protest and any other notice with respect to any of its
Guaranteed Obligations and this Subsidiary Guaranty and waives any requirement
that the Agent, the Collateral Agent or any Bank Party protect, secure, perfect
or insure any security interest or Lien on the Collateral or exhaust any action
against the Borrower against the Borrower or any other Person or entity or any
Collateral.

 

Section 9.06  Subrogation.

 

Upon making any payment with respect to the Borrower under this Article 9, the
applicable Subsidiary Guarantor shall be subrogated to the rights of the payee
against the Borrower with respect to such payment; provided that no Subsidiary
Guarantor shall enforce any payment by way of subrogation until all amounts of
principal of and interest on the Notes and all other amounts payable by the
Borrower under any Financing Document shall have been paid in full.

 

Section 9.07  Stay of Acceleration.

 

In the event that acceleration of the time for payment of any amount payable by
the Borrower under any Financing Document is stayed upon insolvency, bankruptcy
or reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of this Agreement shall nonetheless be payable by
the applicable Subsidiary Guarantor hereunder forthwith on demand by the Agent
made at the request of the requisite proportion of the Bank Parties specified in
Article 6 of this Agreement.

 

Section 9.08  Limitation of Liability.

 

The obligations of each Subsidiary Guarantor under this Article 9 shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations under this Article 9 subject to avoidance under Section 548 of
the Bankruptcy Code or any comparable provisions of any applicable state law
(including, without limitation, the provisions of the Uniform Fraudulent
Transfer Act and the Uniform Fraudulent Conveyance Act, to the extent
incorporated in applicable state law).

 

Section 9.09  Release of Subsidiary Guarantors.

 

(a)           Upon any Asset Sale of all of the Capital Stock of a Subsidiary
Guarantor in accordance with the terms of the Financing Documents and the
application of the Net Cash Proceeds from such Asset Sale to prepay the Debt
hereunder pursuant to and in the amount and order of priority set forth in
Section 2.10(b), such Subsidiary Guarantor shall be released from all of its
Obligations under this Article 9 and shall not be a “Subsidiary Guarantor” for
any purpose under the Financing Documents.

 

(b)           On and as of the Closing Date, AES EDC Funding II, L.L.C. and AES
Southland Funding, L.L.C. shall be released from all of their Obligations under
the Existing

 

99

--------------------------------------------------------------------------------


 

Bank Credit Agreement and shall not be a “Subsidiary Guarantor” for any purpose
under the Financing Documents, including, without limitation, under this Article
9.

 

Section 9.10  Representations and Warranties.

 

Each Subsidiary Guarantor, as to itself, hereby makes the representations and
warranties set forth in Section 4.01, 4.02(a) and 4.04.

 

Section 9.11  Covenants.

 

Each Subsidiary Guarantor hereby agrees to comply with the covenant set forth in
Section 5.09(b).

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01  Notices.

 

All notices, requests and other communications to any party hereunder shall be
in writing (including bank wire, telex, facsimile transmission or similar
writing) and shall be given to such party:  (a) in the case of the Borrower, any
Revolving Fronting Bank, the Agent or the Collateral Agent, at its address or
telex or facsimile transmission number set forth on the signature pages hereof;
(b) in the case of any Bank, at its address or telex or facsimile transmission
number set forth in its Administrative Questionnaire or (c) in the case of any
other party, at such other address or telex or facsimile transmission number as
such party may hereafter specify for the purpose by notice to the Agent, the
Collateral Agent, the Revolving Fronting Banks and the Borrower.  Each such
notice, request or other communication shall be effective (x) if given by telex,
when such telex is transmitted to the telex number specified in or pursuant to
this Section 10.01 and the appropriate answerback is received; (y) if given by
mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (z) if given by any other
means, when delivered at the address specified in or pursuant to this Section
10.01; provided that notices to the Agent, the Collateral Agent or a Revolving
Fronting Bank under Article 2 or Article 8 shall not be effective until
received.

 

Section 10.02  No Waivers.

 

No failure or delay by the Agent, the Collateral Agent or any Bank Party in
exercising any right, power or privilege hereunder or under any other Financing
Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

100

--------------------------------------------------------------------------------


 

Section 10.03  Expenses; Indemnification.

 

(a)           The Borrower shall pay (i) all out-of-pocket expenses of the Agent
and the Collateral Agent, including, without limitation, (A) reasonable fees and
disbursements of outside counsel for the Agent and the Collateral Agent in
connection with the preparation and administration of this Agreement and the
other Financing Documents, any waiver or consent hereunder or any amendment
hereof or any Default or alleged Default hereunder, (B) the reasonable fees and
disbursements of the Collateral Trustees and their outside counsel and (ii) if
an Event of Default occurs, all out-of-pocket expenses incurred by the Agent,
the Collateral Agent, each Revolving Fronting Bank and each Bank, including
(without duplication) the fees and disbursements of outside counsel and the
allocated cost of inside counsel, in connection with such Event of Default and
collection, bankruptcy, insolvency, workout, restructuring and other enforcement
proceedings resulting therefrom.

 

(b)           The Borrower agrees to indemnify the Agent, the Collateral Agent
and each Bank Party, their respective Affiliates and the respective directors,
officers, agents and employees of the foregoing (each, an “Indemnitee”) and hold
each Indemnitee harmless from and against any and all liabilities, losses,
damages, costs and expenses of any kind, including, without limitation, the
reasonable fees and disbursements of counsel, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee shall be designated a party thereto)
brought or threatened relating to or arising out of the Financing Documents or
any actual or proposed use of proceeds of Loans or the issuance or deemed
issuance of any Revolving Letter of Credit hereunder; provided that no
Indemnitee shall have the right to be indemnified hereunder for such
Indemnitee’s own gross negligence or willful misconduct as determined by a court
of competent jurisdiction.

 

Section 10.04  Sharing of Set-offs.

 

Each Bank Party agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise (including, without limitation, through the
application of any proceeds of the Creditor Group Collateral and the Excess
Revolving L/C Collateral, receive payment of a proportion of the aggregate
amount due and payable to such Bank Party hereunder which is greater than the
proportion received by any other Bank Party (A) on account of Obligations due
and payable to such Bank Party hereunder and under the Notes at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Bank Party at such time to (ii) the
aggregate amount of Obligations due and payable to all Bank Parties hereunder
and under the Notes at such time) of payments on account of the Obligations due
and payable to all the Bank Parties hereunder and under the Notes at such time
obtained by all the Bank Parties at such time or (B) on account of Obligations
owing (but not due and payable) to such Bank Party hereunder and under the Notes
at such time in excess of its ratable share (according to the proportion of (i)
the amount of such Obligations owing (but not due and payable) to such Bank
Party at such time to (ii) the aggregate amount of Obligations owing (but not
due and payable) to all Bank Parties hereunder and under the Notes at such time)
of payments on account of the Obligations owing (but not due and payable) to all
Bank Parties hereunder and under the Notes at such time obtained by all of the
Bank Parties at such time, such Bank Party shall forthwith purchase from the
other Bank Parties such participations in the

 

101

--------------------------------------------------------------------------------


 

Obligations due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing Bank Party to share the excess payment
ratably with each of them; provided that nothing in this Section 10.04 shall
impair the right of any Bank Party to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of the Borrower owing to it.  The Borrower agrees, to
the fullest extent it may effectively do so under applicable law, that any
holder of a participation in a Note or in any Revolving Letter of Credit
Liability, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower in the amount of such participation.

 

Section 10.05  Amendments and Waivers.

 

Any provision of this Agreement or any other Financing Document may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by the Borrower and the Required Banks (and, if the rights or duties of the
Agent or the Collateral Agent are affected thereby, by the Agent or the
Collateral Agent); provided that (a) no such amendment or waiver shall, unless
signed by all the Bank Parties, (i) waive any of the conditions specified in
Section 3.01 or 3.02 (with respect to the Extensions of Credit made or deemed to
be made on the Closing Date); (ii) change the number of Bank Parties or the
percentage of (x) the Unused Revolving Credit Loan Commitments, (y) the
aggregate unpaid principal amount of the Loans or (z) the aggregate Revolving
Letter of Credit Liabilities that, in each case, shall be required for the Bank
Parties or any of them to take any action hereunder; (iii) release all or
substantially all of the Collateral in any transaction or series of related
transactions; (iv) amend Section 10.04 or this Section 10.05; (v) postpone the
date fixed for any payment of principal of or interest on any Loan or
Reimbursement Obligation or any fees hereunder or (vi) postpone the final
maturity of the Loans, (b) no such amendment or waiver shall, unless signed by
the Required Banks and each Bank Party if such Bank Party is directly adversely
affected by such amendment or waiver, (i) in the case of any Revolving Credit
Loan Bank, increase the Revolving Credit Loan Commitment of such Revolving
Credit Loan Bank; (ii) reduce the principal of, or interest on, the Notes held
by such Bank Party or Loans outstanding to such Bank Party or any fees or other
amounts payable to such Bank Party; (iii) reduce or limit the Obligations of any
Subsidiary Guarantor under Article 9 or release any Subsidiary Guarantor (other
than in connection with a sale or disposition permitted hereunder) or otherwise
limit such Subsidiary Guarantor’s liability with respect to the Obligations
owing to the Agent, the Collateral Agent and the Bank Parties, (iv) reduce the
principal of or rate of interest on any Loan or Reimbursement Obligation or any
fees hereunder or (v) change (x) the order of application in the prepayment of
Loans among the Facilities or any reduction in the Revolving Credit Loan
Commitments from the application thereof set forth in the applicable provisions
of Sections 2.09 and 2.10 in any manner that materially affects the Bank Parties
under such Facilities or (y) the right of any Bank Party to pro rata sharing of
payments pursuant to the terms hereof (except as otherwise specifically provided
in clause (d)(i) below), (c) no such amendment or waiver shall, unless signed by
the Required Revolving Credit Loan Banks, amend, waive or delete the provisions
of Section 3.02(d) or Section 3.02(e) and (d) no such amendment or waiver shall,
unless signed by the Supermajority Banks (i) change the pro rata application of
Net Cash Proceeds from Asset Sales among the Bank Parties, on the one hand, and
the other Financing Parties, on the other hand, set forth in Section 2.10(b)(i)
by amending the definition of “Banks’ Ratable Share” or

 

102

--------------------------------------------------------------------------------


 

otherwise or (ii) amend the definition of “Secured Holders” or “Secured
Obligations” in the Collateral Trust Agreement or amend Sections 5.01, 8.01,
8.02 or 9.01 of the Collateral Trust Agreement; provided further that no such
amendment or waiver shall, unless signed by the Revolving Fronting Banks affect
the rights and obligations of the Revolving Fronting Banks under this Agreement
and provided further that no such amendment or waiver shall (x) release all or
substantially all of the Creditor Group Collateral or (y) change the pro rata
application of Net Cash Proceeds from Asset Sales among the Financing Parties
set forth in Section 2.10(b)(i) by amending the definition of “Banks’ Ratable
Share” or otherwise unless the Agent shall have received evidence satisfactory
to it from the trustee under the Senior Secured Exchange Note Indenture that it
has received the consent of those Exchange Note Holders holding a majority of
the principal outstanding amount of the Senior Secured Exchange Notes.

 

Notwithstanding anything of the foregoing, no amendment or waiver shall be
required to release any Subsidiary Guarantor which is sold pursuant to the terms
and conditions of the Financing Documents so long as the Borrower shall, on the
date of receipt by the Borrower of the Net Cash Proceeds from such sale, prepay
the Loans pursuant to, and in the order of priority set forth in Section
2.10(b), as specified therein.

 

Section 10.06  Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except neither the Borrower nor any Subsidiary Guarantor may assign or
otherwise transfer any of its rights and obligations under this Agreement
without the prior written consent of all of the Bank Parties (other than in the
case of Subsidiary Guarantors in connection with any transaction permitted by
the Financing Documents).

 

(b)           Any Bank other than a Conduit Lender may, without notice to or
consent of the Borrower and Agent, at any time grant to one or more banks or
other institutions (each, a “Participant”) participating interests in its Unused
Revolving Credit Loan Commitment or any or all of its Loans or participating
interests in its Revolving Letter of Credit Liabilities.  In the event of any
such grant by a Bank of a participating interest to a Participant, whether or
not upon notice to the Borrower, the Revolving Fronting Banks and the Agent,
such Bank shall remain responsible for the performance of its obligations
hereunder, and the Borrower, the Revolving Fronting Banks and the Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement.  Any agreement pursuant to
which any Bank may grant such a participating interest shall provide that such
Bank shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement or any
other Financing Document; provided that such participation agreement may provide
that such Bank will not agree to any modification, amendment or waiver of this
Agreement described in clauses (a) (i), (iv) through (vi) and clause (b) of
Section 10.05 without the consent of the Participant.  The Borrower agrees that
each Participant shall, to the extent provided in its participation agreement,
be entitled to the benefits of Article 8 with respect to its participating
interest.  An assignment or other transfer which is not permitted by subsection
(c) or (d) below shall be given effect for purposes of this Agreement only to
the extent of a participating interest granted in accordance with this
subsection (b).

 

103

--------------------------------------------------------------------------------


 

(c)           Any Bank Party other than a Conduit Lender may at any time assign
to one or more banks or other institutions (each, an “Assignee”) all, or a
proportionate part of all, in each case in an amount not less than $1,000,000
(or such lesser amount as may be agreed to by the Borrower and the Agent)
(except in the case of an assignment which will result in a group of Banks which
are managed by the same Bank Party holding a Revolving Credit Loan Commitment or
Term Loan Commitment (as the case may be) of not less than $1,000,000), of its
rights and obligations under this Agreement and the other Financing Documents,
and such Assignee shall assume such rights and obligations, pursuant to an
Assignment and Assumption in substantially the form of Exhibit C-1 or Exhibit
C-2 hereto, as the case may be, executed by such Assignee and such transferor
Bank Party, with (and subject to) the subscribed consent of the Agent, the
Borrower (which shall not be unreasonably withheld or delayed but which shall
not be required if (1) an Event of Default shall have occurred and is
continuing, (2) in the case of assignments with respect to the Term Loan
Facility, (3) in the case of assignments by a Bank Party to a Related Fund of
such Bank Party and (4) in the case of assignments with respect to the Revolving
Credit Facility, if the proposed Assignee has a senior unsecured debt rating of
“BBB” or higher by Standard & Poor’s Rating Services or “Baa2” or higher by
Moody’s Investor Service, Inc.), and, in the case of assignments with respect to
the Revolving Credit Loan Facility, each Revolving Credit Loan Bank (such
consent not to be unreasonably withheld or delayed); provided that if an
Assignee is an Affiliate of such transferor Bank Party, no such consent shall be
required; and provided, further that under no circumstances may the Borrower or
any of its Affiliates be an “Assignee” hereunder.  Upon execution and delivery
of such instrument and payment by such Assignee to such transferor Bank Party of
an amount equal to the purchase price agreed between such transferor Bank Party
and such Assignee, such Assignee shall be a Bank Party party to this Agreement
and shall have all the rights and obligations of a Bank Party as set forth in
such instrument of assumption, and the transferor Bank Party shall be released
from its obligations hereunder to a corresponding extent, and no further consent
or action by any party shall be required.  Upon the consummation of any
assignment pursuant to this subsection (c), the transferor Bank Party, the Agent
and the Borrower shall make appropriate arrangements so that, if required, new
Notes are issued to the Assignee.  In connection with any such assignment, the
transferor Bank Party or Assignee shall pay to the Agent an administrative fee
for processing such assignment in the amount of $3,500.  If the Assignee is not
incorporated under the laws of the United States of America or a state thereof,
it shall deliver to the Borrower and the Agent certification as to exemption
from, or reduction in, deduction or withholding of any United States federal
income taxes as required by Section 8.04.  Notwithstanding the foregoing, any
Conduit Lender may assign at any time to its designating Bank hereunder without
the consent of the Borrower or the Agent any or all of the Loans it may have
funded hereunder and pursuant to its designation agreement and without regard to
the limitations set forth in the first sentence of this Section 10.06(c).

 

(d)           Any Bank Party may at any time assign all or any portion of its
rights under this Agreement and the other Financing Documents to a Federal
Reserve Bank.  No such assignment shall release the transferor Bank Party from
its obligations hereunder.  In the case of any Bank Party that is a fund that
invests in bank loans, such Bank Party may, without the consent of the Borrower
or the Agent, assign or pledge all or any portion of its rights under this
Agreement, including the Loans and Notes or any other instrument evidencing its
rights as a Bank Party under this Agreement, to any holder of, trustee for, or
any other representative of holders of, obligations owed or securities issued,
by such fund, as security for such obligations or

 

104

--------------------------------------------------------------------------------


 

securities; provided that unless and until such holder, trustee or
representative actually becomes a Bank Party in compliance with the other
provisions of this Section 10.06, (i) no such pledge shall release the pledging
Bank Party from any of its obligations under the Financing Documents and
(ii) such holder, trustee or representative shall not be entitled to exercise
any of the rights of a Bank Party under the Financing Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise.

 

(e)           Each of the Borrower, the Agent and each Bank hereby confirms that
it will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Bank designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

 

(f)            The Agent shall maintain at its address referred to in
Section 10.01, a copy of each Assignment and Assumption delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Bank Parties, the Revolving Credit Loan Commitments of, the amount of the
Revolving Letter of Credit issued by, the principal amount of the Reimbursement
Obligations owing to, and the principal amount of the Loans owing to, each Bank
Party from time to time (the “Register”).  The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Bank Parties may treat each Person whose name is
recorded in the Register as a Bank Party hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Bank Party at any reasonable time and from time to time upon reasonable
prior notice.

 

(g)           Any Third Party Fronting Bank may at any time assign to one or
more banks or other institutions (each, an “Assignee”) meeting the definition of
a “Third Party Fronting Bank” contained herein, all of its rights and
obligations under this Agreement and the other Financing Documents, and such
Assignee shall assume such rights and obligations, pursuant to an Assignment and
Assumption in substantially the form of Exhibit C-3 hereto executed by such
Assignee and such transferor Third Party Fronting Bank, with (and subject to)
the subscribed consent of the Agent and the Borrower (which shall not be
unreasonably withheld or delayed); provided that under no circumstances may the
Borrower or any of its Affiliates be an “Assignee” hereunder.  Upon execution
and delivery of such instrument and a Third Party Fronting Bank Agreement and
payment by such Assignee to such transferor Third Party Fronting Bank of an
amount equal to the purchase price agreed between such transferor Third Party
Fronting Bank and such Assignee, such Assignee shall be a Revolving Fronting
Bank party to this Agreement and shall have all the rights and obligations of a
Revolving Fronting Bank as set forth in such instrument of assumption, and the
transferor Third Party Fronting Bank shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required.  In connection with any such assignment, the transferor
Third Party Fronting Bank or Assignee shall pay to the Agent an administrative
fee for processing such assignment in the amount of $3,500.  If the Assignee is
not incorporated under

 

105

--------------------------------------------------------------------------------


 

the laws of the United States of America or a state thereof, it shall deliver to
the Borrower and the Agent certification as to exemption from, or reduction in,
deduction or withholding of any United States federal income taxes as required
by Section 8.04.

 

Section 10.07  No Margin Stock.

 

Each of the Bank Parties represents to the Agent and each of the other Bank
Parties that it in good faith is not relying upon any “margin stock” (as defined
in Regulation U) as collateral in the extension or maintenance of the credit
provided for in this Agreement.

 

Section 10.08  Governing Law; Submission to Jurisdiction.

 

This Agreement and the other Financing Documents shall be governed by and
construed in accordance with the laws of the State of New York.  The Borrower
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State court
sitting in New York City for purposes of all legal proceedings arising out of or
relating to this Agreement and the other Financing Documents or the transactions
contemplated hereby.  The Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.

 

Section 10.09  Release of Collateral.

 

Upon the sale, lease, transfer or other disposition of any item of Collateral of
any Obligor (including, without limitation, as result of the sale, in accordance
with the terms of the Financing Documents, of any Obligor that owns such
Collateral) in accordance with the terms of the Financing Documents, the Agent
will, at the Borrower’s expense, execute and deliver to such Obligor such
documents as such Obligor may reasonably request to evidence the release of such
item of Collateral from the assignment and security interest granted under the
Collateral Documents in accordance with the terms of the Financing Documents.

 

Section 10.10  Counterparts; Integration; Effectiveness.

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement and the other Financing Documents
constitute the entire agreement and understanding among the parties hereto and
supersede any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.  This Agreement shall become effective
upon receipt by the Agent of counterparts hereof signed by each of the parties
hereto (or, in the case of any such party as to which an executed counterpart
shall not have been received, receipt by the Agent in form satisfactory to it of
telegraphic, telex, facsimile transmission or other written confirmation from
such party of execution of a counterpart hereof by such party).

 

106

--------------------------------------------------------------------------------


 

Section 10.11  Confidentiality.

 

The Agent and each Bank Party agrees to keep confidential all non-public
information provided to it by the Borrower pursuant to this Agreement that is
designated by the Borrower as confidential; provided that nothing herein shall
prevent the Agent or any Bank Party from disclosing any such information (a) to
the Agent, any other Bank Party or any affiliate of any Bank Party; (b) to any
(i) actual or prospective transferee or (ii) Derivatives Obligations
counterparty (or such contractual counterparty’s professional advisor), in each
case that agrees to comply with the provisions of this Section 10.11; (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates; (d) upon the request or demand of
any governmental authority; (e) in response to any order of any court or other
governmental authority or as may otherwise be required pursuant to any
requirement of law; (f) if required to do so in connection with any litigation
or similar proceeding; (g) that has been publicly disclosed; (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Bank Party’s investment portfolio in connection with ratings issued with respect
to such Bank Party; (i) to any direct or indirect contractual counterparty in
any swap, hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section
10.11; or, in connection with the exercise of any remedy hereunder or under any
other Financing Documents.  Notwithstanding any other provision in this
Agreement, the Borrower, the Agent, each Third Party Fronting Bank and each Bank
Party hereby agree that each of the Borrower, the Agent, each Third Party
Fronting Bank and each Bank Party (and each of the officers, directors,
employees, accountants, attorneys and other advisors of the Agent, each Third
Party Fronting Bank and each Bank Party) may disclose to any and all persons,
without limitation of any kind, the U.S. tax treatment and U.S. tax structure of
the transaction and all materials of any kind (including opinions and other tax
analyses) that are provided to each of them  relating to such U.S. tax treatment
and U.S. tax structure.

 

Section 10.12  WAIVER OF JURY TRIAL.

 

EACH OF THE BORROWER, THE AGENT, THE COLLATERAL AGENT AND THE BANK PARTIES
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 10.13  Severability; Modification to Conform to Law.

 

It is the intention of the parties that this Agreement be enforceable to the
fullest extent permissible under applicable law, but that the unenforceability
(or modification to conform to such law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof.  If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, this Agreement shall, as to such jurisdiction, be
deemed amended to modify or delete, as necessary, the offending provision or
provisions and to alter the bounds thereof in order to render it or them valid
and enforceable to

 

107

--------------------------------------------------------------------------------


 

the maximum extent permitted by applicable law, without in any manner affecting
the validity or enforceability of such provision or provisions in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

 

Section 10.14  Judgment Currency.

 

If for the purposes of enforcing the obligations of the Borrower hereunder it is
necessary to convert a sum due from such Person in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent, the Collateral Agent and
the Bank Parties could purchase Dollars with such currency at or about 11:00
A.M. (New York City time) on the Domestic Business Day preceding that on which
final judgment is given.  The obligations in respect of any sum due to the
Agent, the Collateral Agent and the Bank Parties hereunder shall,
notwithstanding any adjudication expressed in a currency other than Dollars, be
discharged only to the extent that on the Domestic Business Day following
receipt by the Agent, the Collateral Agent and the Bank Parties of any sum
adjudged to be so due in such other currency the Agent, the Collateral Agent and
the Bank Parties may in accordance with normal banking procedures purchase
Dollars with such other currency; if the amount of Dollars so purchased is less
than the sum originally due to the Agent, the Collateral Agent and the Bank
Parties in Dollars, the Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
adjudication, to indemnify the Agent, the Collateral Agent and the Bank Parties
against such loss, and if the amount of Dollars so purchased exceeds the sum
originally due to the Agent, the Collateral Agent and the Bank Parties, it shall
remit such excess to the Borrower.

 

Section 10.15  Third Party Fronting Banks.

 

Each Third Party Fronting Bank shall execute and deliver to the Agent a Third
Party Fronting Bank Agreement in substantially the form of Exhibit D hereto
prior to issuing any letters of credit at the request or for the benefit of the
Borrower.  Upon execution and delivery by a Third Party Fronting Bank to the
Agent of a Third Party Fronting Bank Agreement, such Third Party Fronting Bank
shall become a party to this Agreement and shall have all the rights and
obligations of a Revolving Fronting Bank as set forth herein.  If the Third
Party Fronting Bank is not incorporated under the laws of the United States of
America or a state thereof, it shall deliver to the Borrower and the Agent
certification as to exemption from, or reduction in, deduction or withholding of
any United States federal income taxes as required by Section 8.04.

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

108

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE AES CORPORATION,

as Borrower

 

By

 

 

Title:

 

Address:

1001 North 19th Street

 

Arlington, VA 22209

 

 

Fax:

(703) 528-4510

 

109

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTORS:

 

AES HAWAII MANAGEMENT COMPANY, INC.,

as Subsidiary Guarantor

 

By

 

 

 

Title:

 

 

Address:

 

 

Fax:

 

 

 

 

 

 

 

AES NEW YORK FUNDING, L.L.C.,

 

as Subsidiary Guarantor

 

 

 

 

By

 

 

 

Title:

 

 

Address:

 

 

Fax:

 

 

 

 

 

 

 

AES OKLAHOMA HOLDINGS, L.L.C.,

 

as Subsidiary Guarantor

 

 

 

 

By

 

 

 

Title:

 

 

Address:

 

 

Fax:

 

 

 

 

 

 

 

AES WARRIOR RUN FUNDING, L.L.C.,

 

as Subsidiary Guarantor

 

 

 

 

By

 

 

 

Title:

 

 

Address:

 

 

Fax:

 

 

110

--------------------------------------------------------------------------------


 

BANKS:

 

 

 

[Please Type or Print Name of Bank]

 

 

By

 

 

 

111

--------------------------------------------------------------------------------


 

AGENTS:

 

 

 

 

 

 

 

 

CITICORP USA, INC.,

 

as Agent

 

 

 

 

 

By

 

 

Title:

 

 

Address:

388 Greenwich Street, 21st Floor

 

New York, NY 10013

 

 

 

Fax:

(212) 816-8098

 

Attention:

Stuart Glen

 

Email:

oploanswebadmin@citigroup.com

 

 

 

CITIBANK N.A.,

 

as Collateral Agent

 

 

 

 

By

 

 

Title:

 

 

Address:

388 Greenwich Street, 21st Floor

 

New York, NY 10013

 

 

 

Fax:

(212) 816-8098

Attention:

Stuart Glen

 

112

--------------------------------------------------------------------------------


 

EXHIBIT A-1 to the

Second Amended and Restated Credit

and Reimbursement Agreement

 

FORM OF REVOLVING CREDIT LOAN NOTE

 

New York, New York

 

                        , 2003

 

For value received, The AES Corporation, a Delaware corporation (the
“Borrower”), promises to pay to                          (the “Bank”) or its
registered assigns, for the account of its Applicable Lending Office (as defined
in the Credit and Reimbursement Agreement referred to below), the unpaid
principal amount of each Revolving Credit Loan (as defined in the Credit and
Reimbursement Agreement referred to below) made by the Bank to the Borrower
pursuant to the Credit and Reimbursement Agreement referred to below on the
dates and in the amounts specified in the Credit and Reimbursement Agreement. 
The Borrower promises to pay interest on the unpaid principal amount of each
such Loan on the dates and at the rate or rates provided for in the Credit and
Reimbursement Agreement.  All such payments of principal and interest shall be
made in lawful money of the United States in Federal or other same day funds at
the place of payment specified in the Credit and Reimbursement Agreement.

 

All Revolving Credit Loans made by the Bank, the respective types thereof and
all repayments of the principal thereof shall be recorded by the Bank and, if
the Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make (or any error in making)
any such recordation or endorsement shall not affect the obligations of the
Borrower hereunder or under the Credit and Reimbursement Agreement.

 

This Revolving Credit Loan Note is one of the Notes referred to in the Second
Amended and Restated Credit and Reimbursement Agreement dated as of July 29,
2003 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit and Reimbursement Agreement”) among the Borrower, the
Subsidiary Guarantors party thereto, the Bank and certain other banks party
thereto, Citicorp USA, Inc., as the Agent for the Bank Parties and Citibank,
N.A. as the Collateral Agent for the Bank Parties.  Terms defined in the Credit
and Reimbursement Agreement are used herein with the same meanings.  Reference
is made to the Credit and Reimbursement Agreement for provisions for the
guarantee hereof in certain circumstances, the prepayment hereof and the
acceleration of the maturity hereof.

 

This Revolving Credit Loan Note is assignable to one or more Persons as provided
in the Credit and Reimbursement Agreement and the Borrower agrees to issue from
time to time replacement Notes in the form hereof to facilitate such
assignments.

 

113

--------------------------------------------------------------------------------


 

The Obligations of the Borrower under this Revolving Credit Loan Note and the
other Financing Documents, and the Obligations of the other Loan Parties under
the Financing Documents, are secured by the Creditor Group Collateral as
provided in the Financing Documents.  The Obligations of the Borrower under this
Revolving Credit Loan Note are also guaranteed by the Subsidiary Guarantors, as
provided in the Subsidiary Guaranty in Article IX of the Credit and
Reimbursement Agreement.

 

This Revolving Credit Loan Note shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

 

THE AES CORPORATION

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

114

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Loan

 

Type of Loan

 

Amount of
Principal
Repaid

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

115

--------------------------------------------------------------------------------


 

 

EXHIBIT A-2 to the

Second Amended and Restated Credit

and Reimbursement Agreement

 

FORM OF TERM LOAN NOTE

 

New York, New York

 

               , 2003

 

For value received, THE AES CORPORATION, a Delaware corporation (the
“Borrower”), promises to pay to                                                
(the “Bank”) or its registered assigns, for the account of its Applicable
Lending Office (as defined in the Credit and Reimbursement Agreement referred to
below), the unpaid principal amount of the Term Loan (as defined in the Credit
and Reimbursement Agreement referred to below) made by the Bank to the Borrower
pursuant to the Credit and Reimbursement Agreement referred to below on the
dates and in the amounts specified in the Credit and Reimbursement Agreement. 
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan on the dates and at the rate or rates provided for in the Credit and
Reimbursement Agreement.  All such payments of principal and interest shall be
made in lawful money of the United States in Federal or other same day funds at
the place of payment specified in the Credit and Reimbursement Agreement.

 

This Term Loan Note is one of the Notes referred to in the Second Amended and
Restated Credit and Reimbursement Agreement dated as of July 29, 2003 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit and Reimbursement Agreement”) among the Borrower, the
Subsidiary Guarantors party thereto, the Bank and certain other banks party
thereto, Citicorp USA, Inc., as the Agent for the Bank Parties and Citibank,
N.A., as the Collateral Agent for the Bank Parties.  Terms defined in the Credit
and Reimbursement Agreement are used herein with the same meanings.  Reference
is made to the Credit and Reimbursement Agreement for provisions for the
guarantee hereof in certain circumstances, the prepayment hereof and the
acceleration of the maturity hereof.

 

This Term Loan Note is assignable to one or more Persons as provided in the
Credit and Reimbursement Agreement and the Borrower agrees to issue from time to
time replacement Notes in the form hereof to facilitate such assignments.

 

The Obligations of the Borrower under this Term Loan Note and the other
Financing Documents, and the Obligations of the other Loan Parties under the
Financing Documents, are secured by the Creditor Group Collateral as provided in
the Financing Documents.  The Obligations of the Borrower under this Term Loan
Note are guaranteed by the Subsidiary Guarantors, as provided in the Subsidiary
Guaranty in Article IX of the Credit and Reimbursement Agreement.

 

116

--------------------------------------------------------------------------------


 

This Term Loan Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

 

THE AES CORPORATION

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

117

--------------------------------------------------------------------------------


 

APPENDIX I to the

Second Amended and Restated

Credit and Reimbursement Agreement

 

REVOLVING CREDIT LOAN FACILITY

 

Name of Revolving Credit Loan Bank

 

Revolving Credit Loan Commitments ($)

 

Citicorp USA, Inc.

 

$

34,000,000.00

 

Bank of America, N.A.

 

$

34,000,000.00

 

Deutsche Bank Trust Company Americas

 

$

34,000,000.00

 

Lehman Commercial Paper, Inc.

 

$

34,000,000.00

 

UBS AG, Stamford Branch

 

$

34,000,000.00

 

Union Bank of California, N.A.

 

$

34,000,000.00

 

Credit Lyonnais New York Branch

 

$

23,000,000.00

 

Société Générale – New York Branch

 

$

23,000,000.00

 

 

118

--------------------------------------------------------------------------------


 

APPENDIX II to the

Second Amended and Restated

Credit and Reimbursement Agreement

 

TERM LOAN FACILITY

 

Name of Term Loan Bank

 

Term Loan Commitments ($)

 

 

 

 

 

Citicorp USA, Inc.

 

$

700,000,000.00

 

 

119

--------------------------------------------------------------------------------


 

APPENDIX III to the

Second Amended and Restated

Credit and Reimbursement Agreement

 

EXISTING REVOLVING LETTERS OF CREDIT

 

Beneficiary

 

Letter of
Credit
Number

 

Local
Expiry

 

Type of Letter
of Credit

 

Name of
Issuing Bank

 

US Dollar Amount

 

ANZ Banking Group, London

 

3039084

 

03/24/04

 

Financial

 

Bank of America, N.A.

 

$

900,000.00

 

PPL Energy Plus, LLC

 

S234687

 

04/30/04

 

Performance

 

Union Bank of California, N.A.

 

$

100,000.00

 

WAPDA  (690,519,000.00 PKR)

 

30034738

 

01/28/04

 

Performance

 

Citibank, N.A.

 

$

11,504,046.54

 

The Potomac Edison Company

 

30035330

 

06/15/04

 

Performance

 

Citibank, N.A.

 

$

577,500.00

 

PSEG Energy Resources & Trade LLC

 

S234688

 

01/18/05

 

Performance

 

Union Bank of California, N.A.

 

$

4,800,000.00

 

Barclays Bank PLC  (4,195,249.85 GBP)

 

30035501

 

04/15/04

 

Financial, Performance

 

Citibank, N.A.

 

$

6,934,402.86

 

J. Aron & Company

 

S234702

 

01/15/04

 

Performance

 

Union Bank of California, N.A.

 

$

3,000,000.00

 

WAPDA  (713,900,000.00 PKR)

 

30034234

 

11/06/03

 

Performance

 

Citibank, N.A.

 

$

11,893,574.00

 

ANZ Banking Group, London

 

S233716

 

03/24/04

 

Performance

 

Union Bank of California, N.A.

 

$

1,320,000.00

 

Coral Energy Holding L.P.

 

S234734

 

01/31/05

 

Performance

 

Union Bank of California, N.A.

 

$

1,000,000.00

 

Consolidated Edison Company

 

S234814

 

10/31/03

 

Performance

 

Union Bank of California, N.A.

 

$

1,053,000.00

 

 

 

 

 

 

Total Face Amount of Revolving Letters of Credit Outstanding

 

$

43,082,523.40

 

 

120

--------------------------------------------------------------------------------


 

EXHIBIT B-7 to the

Second Amended and Restated

Credit and Reimbursement Agreement

 

FORM OF OPINION OF SHEARMAN & STERLING

 

July 29, 2003

 

To the Banks, BankBoston, N.A., Nassau Branch,
the Agent referred to below and the Collateral Agent,
referred to below

 

c/o Citicorp USA, Inc.

388 Greenwich Street, 21st Floor

New York, NY  10013

 

The AES Corporation

 

Ladies and Gentlemen:

 

We have acted as special New York counsel to Citicorp USA, Inc., individually
and as Administrative Agent for the Bank Parties and to Citibank, N.A.,
individually and as Collateral Agent for the Bank Parties, in connection with
the preparation, negotiation, execution and delivery of the Second Amended and
Restated Credit and Reimbursement Agreement dated as of July 29, 2003 (the
“Credit and Reimbursement Agreement”) among The AES Corporation, a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors party thereto, the Banks
party thereto (the “Banks”), Citicorp USA, Inc., as Administrative Agent (the
“Agent”) for the Bank Parties and Citibank, N.A., as Collateral Agent (the
“Collateral Agent”) for the Bank Parties.  Unless otherwise defined herein,
terms defined in the Credit and Reimbursement Agreement are used herein as
therein defined.  This opinion is being delivered to you pursuant to Section
3.01(d) of the Credit and Reimbursement Agreement.

 

In that connection, we have examined (a) the Existing Bank Credit Agreement,
(b) a counterpart of the Credit and Reimbursement Agreement executed by each of
the Loan Parties (including without limitation, the Subsidiary Guaranty in
Article IX thereto), (c) the Notes executed by the Borrower and delivered on the
date hereof (the “Closing Date Notes”), (d) Amendment No. 1 to the Security
Agreement executed by the Borrower and delivered on the date hereof (the
“Security Agreement Amendment”), (e) the Security Agreement and (f) to the
extent relevant to our opinions expressed below, the other documents delivered
by the Loan Parties pursuant to Section 3.01 of the Credit and Reimbursement
Agreement, including (A) the opinion of Vincent Mathis, Assistant General
Counsel of the Borrower, (B) the opinion of Davis, Polk & Wardwell, special New
York counsel for the Borrower (the “New York Opinion”), (C) the opinions of
local counsel for the Borrower as to certain Subsidiaries of the Borrower, (D)
the opinion of Conyers Dill & Pearman, special British Virgin Islands counsel
for the Borrower, (E) the opinion of Maples & Calder, special Cayman Islands
counsel for the Borrower, (F) the

 

121

--------------------------------------------------------------------------------


 

opinion of Morris, Nichols, Arsht & Tunnell, special Delaware counsel for the
Borrower (the “Delaware Opinion”) and (G) all certificates, resolutions and
other similar corporate documents furnished by the Loan Parties.  The documents
listed in items (b) through (f) are referred to herein as the “Transaction
Documents”.

 

In our examination of the Transaction Documents and the other Financing
Documents, we have assumed, without independent investigation (a) the due
execution and delivery of the Transaction Documents (other than the Closing Date
Notes) and the other Financing Documents by all parties thereto and of the
Closing Date Notes by the Borrower, (b) the genuineness of all signatures, (c)
the authenticity of the originals of the documents submitted to us and (d) the
conformity to originals of any documents submitted to us as copies.

 

In addition, we have assumed, without independent investigation, that (i) each
of the Loan Parties is duly organized and validly existing under the laws of the
jurisdiction of its organization and has full power and authority (corporate and
otherwise) to execute, deliver and perform each of the Transaction Documents to
which it is a party and (ii) the execution, delivery and performance by each of
the Loan Parties of each of the Transaction Documents to which it is a party has
been duly authorized by all necessary corporate or other organizational action
and does not (A) contravene the certificate of incorporation (or certificate of
formation, as applicable), charter, bylaws, memorandum and articles of
association (or other organizational documents, as applicable) or other
constituent documents of such party, (B) conflict with, constitute a default
under or result in the breach of any agreement, judgment, injunction, order,
decree, document or instrument binding on such Loan Party or (C) violate or
require any governmental or regulatory authorization or other action under any
provision of law, rule or regulation applicable to the Loan Parties other than
New York law or United States Federal law applicable to borrowers or pledgors
generally.  We have also assumed that the Credit and Reimbursement Agreement is
the legal, valid and binding obligation of each Bank Party, enforceable against
such Bank Party, as the case may be, in accordance with its terms.

 

Based upon the foregoing examination and assumptions and upon such other
investigation as we have deemed necessary and subject to the qualifications set
forth below, we are of the following opinions:

 

1.  Each of the Credit and Reimbursement Agreement and the Closing Date Notes is
the legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms.

 

2.  The Security Agreement as amended by the Security Agreement Amendment is the
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, and, to the extent that the Borrower has
rights in the “Collateral” referred to in the Security Agreement (as to which we
express no opinion), continues to create a valid security interest enforceable
against the Borrower with respect to such Security Agreement Collateral as
security for the payment of the Secured Obligations (as defined in the
Collateral Trust Agreement).  We express no opinion as to matters of perfection
or priority of such security interest, and refer you to

 

122

--------------------------------------------------------------------------------


 

the New York Opinion and the Delaware Opinion with regard to such matters to the
extent covered therein.

 

Our opinions above are subject to the following qualifications:

 

(i)  Our opinions above are subject to the effect of any applicable bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar law affecting creditors’
rights generally.

 

(ii)  Our opinions above are also subject to the effect of general principles of
equity, including, without limitation, concepts of materiality, reasonableness,
good faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law).  Further, pursuant to such equitable principles, any
provisions of the Transaction Documents which provide that the grant of a
security interest shall not be affected by changes in or amendments to the
Transaction Documents might be enforceable only to the extent that such changes
or amendments were not so material as to constitute a new contract among the
parties.

 

(iii)  We express no opinion as to the creation of any security interest in
Collateral that is excluded from Article 9 of the New York Uniform Commercial
Code under § 9-109(c) and (d) thereof.

 

(iv)  We express no opinion as to enforceability of indemnification provisions
in the Transaction Documents to the extent that enforcement thereof is contrary
to public policy regarding the exculpation of criminal violations, intentional
harm and acts of gross negligence or recklessness.

 

(v)  Our opinion in paragraph 2 above is also subject to the effect of
applicable law that may limit the enforceability or render ineffective certain
of the provisions of the Security Agreement, although the inclusion of such
provisions does not affect the validity of the Security Agreement as a whole,
and there exist legally adequate remedies for a realization of the principle
benefits afforded thereby.

 

(vi)  Our opinions expressed above are limited to the law of the State of New
York and the Federal law of the United States, and we do not express any opinion
herein concerning any other law.  Without limiting the generality of the
foregoing, we express no opinion as to the effect of the law of any jurisdiction
other than the State of New York wherein any Bank Party may be located or
wherein enforcement of the Credit and Reimbursement Agreement or any other
Transaction Document may be sought that limits the rates of interest legally
chargeable or collectible.

 

A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Bank Party in accordance with the provisions of the Credit and
Reimbursement Agreement. Any such Bank Party may rely on the opinions expressed
above as if this opinion letter were addressed and delivered to such Bank Party
on the date hereof.

 

123

--------------------------------------------------------------------------------


 

This opinion letter speaks only as of the date hereof.  We expressly disclaim
any responsibility to advise you or any other Bank Party who is permitted to
rely on any opinion expressed herein as specified in the next preceding
paragraph of any development or circumstance of any kind including any change of
law or fact that may occur after the date of this opinion letter even though
such development may affect the legal analysis, a legal conclusion or any other
matter set forth in or relating to this opinion letter.  Accordingly, any Bank
Party relying on this opinion letter at any time should seek advice of its
counsel as to the proper application of this opinion letter at such time.

 

Very truly yours,

 

124

--------------------------------------------------------------------------------


 

EXHIBIT C-1 to the

Second Amended and Restated Credit

and Reimbursement Agreement

 

FORM OF REVOLVING CREDIT LOAN FACILITY ASSIGNMENT AND
ASSUMPTION AGREEMENT

 

AGREEMENT dated as of                         , 200     among [ASSIGNOR] (the
“Assignor”), [ASSIGNEE] (the “Assignee”), each Revolving Credit Loan Bank and,
as required pursuant to the terms of the Credit Agreement (as defined below),
THE AES CORPORATION (the “Borrower”), and CITICORP USA, Inc., as Administrative
Agent (the “Agent”).

 

W I T N E S S E T H

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Second Amended and Restated Credit and Reimbursement Agreement (the “Credit
and Reimbursement Agreement”) dated as of July 29, 2003 among the Borrower, the
Subsidiary Guarantors party thereto, the Banks party thereto, the Agent and
Citibank, N.A., as Collateral Agent; and

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit and Reimbursement Agreement in respect of a
portion of its Revolving Credit Loan Commitment thereunder in an amount equal to
$                             (the “Assigned Amount”), together with a
corresponding portion of its outstanding Revolving Credit Loans and
participating interests in outstanding Letter of Credit Liabilities, and the
Assignee proposes to accept assignment of such rights and assume the
corresponding obligations from the Assignor on such terms;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

1.   Definitions.  All capitalized terms not otherwise defined herein shall have
the respective meanings set forth in the Credit and Reimbursement Agreement.

 

2.   Assignment.  The Assignor hereby assigns and sells to the Assignee all or a
proportionate part of all of the rights of the Assignor under the Credit and
Reimbursement Agreement and the other Financing Documents to the extent of the
Assigned Amount, in each case in an amount not less than $1,000,000 (or such
lesser amount as may be agreed to by the Borrower and the Agent) (except in the
case of an assignment which will result in a group of Banks which are managed by
the Assignor holding a Revolving Credit Loan Commitment of not less than
$1,000,000), and the Assignee hereby accepts such assignment from the Assignor
and assumes all of the obligations of the Assignor under the Credit and
Reimbursement Agreement and the other Financing Documents to the extent of the
Assigned Amount, including the purchase from the Assignor of the corresponding
portion of the principal amount of the Revolving Credit Loans made by the
Assignor outstanding at the date hereof and the

 

125

--------------------------------------------------------------------------------


 

corresponding portion of participating interests purchased by the Assignor in
Letter of Credit Liabilities outstanding on the date hereof.  Upon the execution
and delivery hereof by the Assignor, the Assignee, each Revolving Credit Loan
Bank and, as required pursuant to the terms of the Credit Agreement, the
Borrower and the Agent, and the payment of the amounts specified in Section 3
hereof required to be paid on the date hereof, (i) the Assignee shall, as of the
date hereof, succeed to the rights and be obligated to perform the obligations
of a Bank Party under the Credit and Reimbursement Agreement with a Revolving
Credit Loan Commitment in an amount equal to the Assigned Amount and (ii) the
Revolving Credit Loan Commitment of the Assignor shall, as of the date hereof,
be reduced by a like amount and the Assignor shall be released from its
obligations under the Credit and Reimbursement Agreement to the extent such
obligations have been assumed by the Assignee.

 

3.   Payments.  As consideration for the assignment and sale contemplated in
Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof in
lawful money of the United States of America the amount heretofore agreed
between them.(1)  It is understood that commitment fees and/or letter of credit
commissions accrued to the date hereof are for the account of the Assignor, and
each of the Assignor and the Assignee hereby agrees that if it receives any
amount under the Credit and Reimbursement Agreement which is for the account of
the other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

 

--------------------------------------------------------------------------------

(1)                                  Amount should combine principal together
with accrued interest and breakage compensation, if any, to be paid by the
Assignee, net of any portion of any upfront fee to be paid by the Assignor to
the Assignee.  It may be preferable in an appropriate case to specify these
amounts generically or by formula rather than as a fixed sum.

 

4.   Consent of the Revolving Credit Loan Banks, the Borrower and the Agent. 
This Agreement is conditioned upon the consent of each Revolving Credit Loan
Bank and, as required pursuant to the terms of the Credit Agreement, the
Borrower and the Agent.  The execution of this Agreement by each Revolving
Credit Loan Bank and, as required pursuant to the terms of the Credit Agreement,
the Borrower and the Agent is evidence of this consent.

 

5.   Non-Reliance on Assignor.  The Assignor makes no representation or warranty
in connection with, and shall have no responsibility with respect to, the
solvency, financial condition, or statements of any Obligor, or the validity and
enforceability of the Obligations of any Obligor in respect of the Credit and
Reimbursement Agreement or any other Financing Document.  The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
any other Bank Party, any Revolving Credit Loan Bank or the Agent, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and will continue to be
responsible for making its own independent appraisal of the business, affairs
and financial condition of the Borrower.

 

6.   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

7.   Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

126

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

 

 

[ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

[ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

[EACH REVOLVING CREDIT LOAN
BANK]

 

 

 

By:

 

 

 

Title:

 

 

 

[CITICORP USA, Inc., as Agent

 

 

 

By:

 

 

 

Title:](2)

 

 

 

[THE AES CORPORATION, as Borrower

 

 

 

By:

 

 

 

Title:](2)

 

--------------------------------------------------------------------------------

(2)           As required pursuant to the terms of the Credit Agreement.

 

127

--------------------------------------------------------------------------------


 

EXHIBIT C-2 to the

Second Amended and Restated Credit

and Reimbursement Agreement

 

FORM OF TERM LOAN FACILITY ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of                                     , 200      among
[ASSIGNOR] (the “Assignor”), [ASSIGNEE] (the “Assignee”) and CITICORP USA, Inc.,
as Administrative Agent (the “Agent”).

 

W I T N E S S E T H

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Second Amended and Restated Credit and Reimbursement Agreement (the “Credit
and Reimbursement Agreement”) dated as of July 29, 2003 among The AES
Corporation (the “Borrower”), the Subsidiary Guarantors party thereto, the Banks
party thereto, the Agent and Citibank, N.A., as Collateral Agent; and

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under Credit and Reimbursement Agreement in respect of all or a
portion of its outstanding Term Loan in an amount equal to
$                          (the “Assigned Amount”) and the Assignee proposes to
accept assignment of such rights and assume the corresponding obligations from
the Assignor on such terms;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

1.   Definitions.  All capitalized terms not otherwise defined herein shall have
the respective meanings set forth in the Credit and Reimbursement Agreement.

 

2.   Assignment.  The Assignor hereby assigns and sells to the Assignee all or a
proportionate part of all of the rights of the Assignor under the Credit and
Reimbursement Agreement and the other Financing Documents to the extent of the
Assigned Amount, in each case in an amount not less than $1,000,000 (or such
lesser amount as may be agreed to by the Borrower and the Agent) (except in the
case of an assignment which will result in a group of Banks which are managed by
the Assignor holding a Term Loan Commitment of not less than $1,000,000), and
the Assignee hereby accepts such assignment from the Assignor and assumes all of
the obligations of the Assignor under the Credit and Reimbursement Agreement and
the other Financing Documents to the extent of the Assigned Amount, including
the purchase from the Assignor of the corresponding portion of the Term Loan. 
Upon the execution and delivery hereof by the Assignor, the Assignee and the
Agent, and the payment of the amounts specified in Section 3 hereof required to
be paid on the date hereof, (i) the Assignee shall, as of the date

 

128

--------------------------------------------------------------------------------


 

hereof, succeed to the rights and be obligated to perform the obligations of a
Bank Party under the Credit and Reimbursement Agreement with a Term Loan in an
amount equal to the Assigned Amount, and (ii) the Assignor shall be released
from its obligations under the Credit and Reimbursement Agreement to the extent
such obligations have been assumed by the Assignee.

 

3.   Payments.  As consideration for the assignment and sale contemplated in
Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof in
lawful money of the United States of America the amount heretofore agreed
between them.(1)  It is understood that commitment fees and/or letter of credit
commissions accrued to the date hereof are for the account of the Assignor, and
each of the Assignor and the Assignee hereby agrees that if it receives any
amount under the Credit and Reimbursement Agreement which is for the account of
the other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

 

4.   Consent of the Agent.  This Agreement is conditioned upon the consent of
the Agent.  The execution of this Agreement by the Agent is evidence of this
consent.

 

5.   Non-Reliance on Assignor.  The Assignor makes no representation or warranty
in connection with, and shall have no responsibility with respect to, the
solvency, financial condition, or statements of any Obligor, or the validity and
enforceability of the Obligations of any Obligor in respect of the Credit and
Reimbursement Agreement or any other Financing Document.  The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
any other Bank Party and the Agent, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for making its own
independent appraisal of the business, affairs and financial condition of the
Borrower.

 

6.   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

7.   Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

 

--------------------------------------------------------------------------------

(1)                                  Amount should combine principal together
with accrued interest and breakage compensation, if any, to be paid by the
Assignee, net of any portion of any upfront fee to be paid by the Assignor to
the Assignee.  It may be preferable in an appropriate case to specify these
amounts generically or by formula rather than as a fixed sum.

 

129

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

 

 

[ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

[ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

CITICORP USA, Inc., as Agent

 

 

 

By:

 

 

 

Title:

 

130

--------------------------------------------------------------------------------


 

EXHIBIT D to the

Second Amended and Restated

Credit and Reimbursement Agreement

 

FORM OF THIRD PARTY FRONTING BANK AGREEMENT

 

                            , 200    

 

Citicorp USA, Inc., as Agent

388 Greenwich Street, 21st Floor

New York, New York 10013

 

Attention:  Stuart Glen

 

Ladies and Gentlemen:

 

Reference is hereby made to the Second Amended and Restated Credit and
Reimbursement Agreement dated as of July 29, 2003 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among The AES Corporation, a Delaware corporation (the “Borrower”),
the Subsidiary Guarantors party thereto, the Banks party thereto, Citibank,
N.A., as Collateral Agent and Citicorp USA, Inc., as Agent.  The capitalized
terms defined in the Credit Agreement and not otherwise defined herein are used
herein as therein defined.

 

Section 1.  Obligations Under the Credit Agreement.  The undersigned hereby
agrees, as of the date first above written, to be bound as a Revolving Fronting
Bank by all of the terms and conditions of the Credit Agreement to the same
extent as each of the other Revolving Fronting Banks thereunder and agrees to
issue letters of credit in an aggregate Available Amount not to exceed
$[                   ] at any time outstanding pursuant to and in accordance
with Section 2.03 of the Credit Agreement.  The undersigned further agrees, as
of the date first above written, that each reference in the Credit Agreement to
a “Revolving Fronting Bank” shall also mean and be a reference to the
undersigned, and each reference in any other Financing Document to a “Lender
Party” shall also mean and be a reference to the undersigned in its capacity as
Revolving Fronting Bank.

 

Section 2.  Representations and Warranties.  The undersigned hereby represents
and warrants that it meets the definition of a “Third Party Fronting Bank”, as
defined in the Credit Agreement.

 

Section 3.  Delivery by Telecopier.  Delivery of an executed counterpart of a
signature page to this Third Party Fronting Bank Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Third Party
Fronting Bank Agreement.

 

Section 4.  Non-Reliance.  The undersigned acknowledges that it has,
independently and without reliance on any Revolving Fronting Bank, any other
Bank Party and

 

131

--------------------------------------------------------------------------------


 

the Agent, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and will continue to be responsible for making its own independent
appraisal of the business, affairs and financial condition of the Borrower.

 

Section 5.  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  This Third
Party Fronting Bank Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

 

Very truly yours,

 

 

 

[NAME OF THIRD PARTY FRONTING BANK]

 

 

 

By

 

 

 

Name:

 

Title:

 

Acknowledged on the date hereof by:

 

CITICORP USA, INC., as Agent

 

By

 

 

Name:

Title:

 

132

--------------------------------------------------------------------------------